--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION 

   

Published CUSIP Number: 81725VAG0
Revolving Credit CUSIP Number: 81725VAH8
Term Loan CUSIP Number: 81725VAJ4
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
SENSIENT TECHNOLOGIES CORPORATION
and
CERTAIN SUBSIDIARIES OF SENSIENT TECHNOLOGIES CORPORATION,
as Borrowers,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent,
 
BANK OF AMERICA, N.A., HSBC BANK USA, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION AND TD BANK, N.A.,
as Co-Documentation Agents
 
and
 
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
 
Effective Date:  October 24, 2014

    $450,000,000 Credit Facility  

 
KEYBANC CAPITAL MARKETS INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE I Definitions
1
Section 1.1
Definitions
1
Section 1.2
Times
21
Section 1.3
Accounting Terms and Determinations
21
Section 1.4
Other Definitions and Provisions
21
Section 1.5
References to Agreements and Laws
22
     
ARTICLE II Amount and Terms of the Commitments and Letters of Credit
22
Section 2.1
Commitments
22
Section 2.2
Procedure for Making Advances
23
Section 2.3
Interest
24
Section 2.4
Limitation of Revolving Outstandings
26
Section 2.5
Principal and Interest Payment Dates
27
Section 2.6
Default Rates
28
Section 2.7
Letters of Credit
28
Section 2.8
Facility Fee
31
Section 2.9
Other Fees
31
Section 2.10
Termination or Reduction of the Commitments
31
Section 2.11
Voluntary Prepayments
32
Section 2.12
Computation of Interest and Fees
32
Section 2.13
Payments
32
Section 2.14
Payment on Non-Business Days
34
Section 2.15
Use of Advances and Letters of Credit
34
Section 2.16
Funding Indemnification
34
Section 2.17
Taxes
35
Section 2.18
Increased Costs; Eurocurrency Rate Availability; Illegality
39
Section 2.19
Guarantees
42
Section 2.20
Swing Line
44
Section 2.21
Substitution of Lender
46
Section 2.22
Increase of Commitments
47
     
ARTICLE III Conditions Precedent
48
Section 3.1
Conditions to Effectiveness and Initial Credit Extensions
48
Section 3.2
Additional Conditions Precedent to Credit Extensions to Designated Subsidiaries
49
Section 3.3
Conditions Precedent to All Credit Extensions
50
     
ARTICLE IV Representations and Warranties
50
Section 4.1
Corporate Existence and Power
50
Section 4.2
Authorization of Borrowing; No Conflict as to Law or Agreements
51
Section 4.3
Legal Agreements
51
Section 4.4
Subsidiaries
51
Section 4.5
Financial Condition
52

 
 
-i-

--------------------------------------------------------------------------------

 
 
Section 4.6
Adverse Change
52
Section 4.7
Litigation
52
Section 4.8
Hazardous Substances
52
Section 4.9
Regulation U
52
Section 4.10
Taxes
53
Section 4.11
Burdensome Restrictions
53
Section 4.12
Titles and Liens
53
Section 4.13
ERISA
53
Section 4.14
Investment Company Act
54
Section 4.15
Solvency
54
Section 4.16
Swap Obligations
54
Section 4.17
Insurance
54
Section 4.18
Compliance With Laws
54
Section 4.19
No Contractual Default
54
Section 4.20
Anti-Terrorism; Anti-Money Laundering; Anti-Corruption Laws
54
     
ARTICLE V Affirmative Covenants of the Company
55
Section 5.1
Financial Statements
55
Section 5.2
Books and Records; Inspection and Examination
57
Section 5.3
Compliance with Laws
57
Section 5.4
Payment of Taxes and Other Claims
57
Section 5.5
Maintenance of Properties
58
Section 5.6
Insurance
58
Section 5.7
Preservation of Corporate Existence
58
Section 5.8
Use of Proceeds
58
     
ARTICLE VI Negative Covenants
58
Section 6.1
Liens
59
Section 6.2
Sale of Assets
60
Section 6.3
Consolidation and Merger
61
Section 6.4
Hazardous Substances
61
Section 6.5
Restrictions on Nature of Business
61
Section 6.6
Transactions with Affiliates
61
Section 6.7
Restrictive Agreements
62
Section 6.8
Leverage Ratio
62
Section 6.9
Fixed Charge Coverage Ratio
62
Section 6.10
Adjusted Net Worth
62
Section 6.11
Investments
62
Section 6.12
Guarantees
64
Section 6.13
Priority Debt
64
     
ARTICLE VII Events of Default, Rights and Remedies
64
Section 7.1
Events of Default
64
Section 7.2
Rights and Remedies
67
Section 7.3
Pledge of Cash Collateral Account
68
Section 7.4
Crediting of Payments and Proceeds
68

 
 
-ii-

--------------------------------------------------------------------------------

 
 
ARTICLE VIII The Administrative Agent
69
Section 8.1
Authorization
69
Section 8.2
Distribution of Payments and Proceeds
69
Section 8.3
Expenses
70
Section 8.4
Payments Received Directly by Lenders
70
Section 8.5
Indemnification
71
Section 8.6
Exculpation
71
Section 8.7
Administrative Agent and Affiliates
72
Section 8.8
Credit Investigation
72
Section 8.9
Resignation
72
Section 8.10
Disclosure of Information
73
Section 8.11
Titles
73
   
ARTICLE IX Miscellaneous
73
Section 9.1
No Waiver; Cumulative Remedies
73
Section 9.2
Designation of Designated Subsidiaries
74
Section 9.3
Amendments, Etc
74
Section 9.4
Notices
76
Section 9.5
Costs and Expenses
77
Section 9.6
Indemnification by Borrowers
77
Section 9.7
Execution in Counterparts
78
Section 9.8
Binding Effect, Assignment and Participations
78
Section 9.9
Governing Law
82
Section 9.10
Severability of Provisions
82
Section 9.11
Consent to Jurisdiction
82
Section 9.12
Waiver of Jury Trial
82
Section 9.13
Integration; Effectiveness; Electronic Execution
82
Section 9.14
Recalculation of Covenants Following Accounting Practices Change
83
Section 9.15
Right of Set Off
83
Section 9.16
Headings
83
Section 9.17
Non-Liability of Lenders
84
Section 9.18
Customer Identification – USA Patriot Act Notice
84
Section 9.19
Defaulting Lender Cure
84
Section 9.20
Designated Lenders
85
Section 9.21
Existing Credit Agreement Matters
85
Section 9.22
Amendment and Restatement of Existing Credit Agreement
85

 
 
-iii-

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
   
Exhibit A
Commitment Amounts and Addresses
Exhibit B
Form of Revolving Note
Exhibit C
Form of Swing Line Note
Exhibit D
Form of Term Note
Exhibit E
Form of Compliance Certificate
Exhibit F
Form of Assignment and Assumption
Exhibit G
Form of Borrowing Certificate
Exhibit H
Form of Designation Letter
Exhibit I
Forms of U.S. Tax Compliance Certificate
   
Schedule 1.1
Existing Letters of Credit
Schedule 4.2
Consents
Schedule 4.4
Subsidiaries
Schedule 4.7
Litigation
Schedule 4.8
Environmental Matters
Schedule 6.1
Liens
Schedule 6.11
Existing Investments
Schedule 6.12
Guaranties, Etc.

 
 
-iv-

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of October 24, 2014
 
Sensient Technologies Corporation, a Wisconsin corporation; the Lenders, as
defined below; and Wells Fargo Bank, National Association, a national banking
association, as Administrative Agent, agree as follows:
 
ARTICLE I
Definitions
 
Section 1.1     Definitions.
 
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the terms defined in this Article have
the meanings assigned to them in this Article, and include the plural as well as
the singular.
 
“Accounting Practices Change” means any change in the Company’s accounting
practices that is required under the standards of the Financial Accounting
Standards Board or is inconsistent with the accounting practices applied in the
financial statements of the Company referred to in Section 4.5.
 
“Acquisition Target” means any Person becoming a Subsidiary of the Company after
the date hereof; any Person that is merged into or consolidated with the Company
or any Subsidiary of the Company after the date hereof; or any Person with
respect to which all or a substantial part of that Person’s assets are acquired
by the Company or any Subsidiary of the Company after the date hereof.
 
“Act” means the Securities Act of 1933, as amended.
 
“Adjusted Net Worth” means, as of the date of any determination, the aggregate
amount of the capital stock accounts (net of treasury stock, at cost), plus (or
minus, in the case of a deficit) (a) the surplus in retained earnings of the
Company and its Subsidiaries as determined in accordance with GAAP, minus (b)
all Investments of the Company and its Subsidiaries other than those specified
in paragraphs (a) through (j) of Section 6.11.
 
“Administrative Agent” means Wells Fargo acting in its capacity as
administrative agent for itself and the other Lenders hereunder.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means a Revolving Advance, a Swing Line Advance or a Term Loan.
 
“Affected Lender” has the meaning set forth in Section 2.21.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such
Person.  A Person shall be deemed to control another Person if the controlling
Person owns 25% or more of the voting securities (or other ownership interests)
of the controlled Person or possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of stock, by contract or otherwise.  Unless
otherwise specified, “Affiliate” means an Affiliate of the Company or a
Subsidiary.
 
“Aggregate Revolving Commitment Amount” means $350,000,000, as such amount may
be reduced pursuant to Section 2.10 or increased pursuant to Section 2.22.
 
“Aggregate Term Commitment Amount” means $100,000,000, as such amount may be
reduced pursuant to Section 2.10 or increased pursuant to Section 2.22.
 
“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, modified or restated from time to time in accordance with Section 9.3.
 
“Alternative Currency” means Canadian dollars, English pounds, Euros, Swiss
francs, or any other currency (other than Dollars) which is (a) readily
available, freely transferable and convertible into Dollars in the international
interbank market, available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated, (b) requested by any Borrower and
(c) acceptable to all of the Lenders and the Issuing Bank (with respect to
Alternative Currency Letters of Credit).
 
“Alternative Currency Funding” means a Borrowing of Revolving Advances or any
portion thereof that is made in an Alternative Currency.
 
“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries  from time to time
concerning or relating to bribery or corruption.
 
“Anti-Terrorism Laws” has the meaning set forth in Section 4.20.
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Leverage Ratio:
 

     
Revolving Advances
 
Term Loans
Pricing
Level
 
Leverage Ratio
 
Facility Fee
Rate
 
Eurocurrency
Rate Margin
 
Base Rate
Margin
 
Eurocurrency
Rate Margin
 
Base Rate
Margin
 
I
 
Less than 1.50 to 1.00
0.15%
1.10%
0.10%
1.25%
0.25%
II
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
 
0.175%
1.20%
0.20%
1.375%
0.375%
III
 
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
 
0.20%
1.30%
0.30%
1.50%
0.50%
IV
 
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
 
0.225%
1.40%
0.40%
1.625%
0.625%
V
 
Greater than or equal to 3.00 to 1.00
 
0.275%
1.60%
0.60%
1.875%
0.875%

 
 
-2-

--------------------------------------------------------------------------------

 
 
The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the day on which the
Company provides a Compliance Certificate pursuant to Section 5.1 for the most
recently ended fiscal quarter of the Company; provided that (a) the Applicable
Margin shall be based on Pricing Level II until the first Calculation Date
occurring after the date hereof and, thereafter the pricing level shall be
determined by reference to the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Company preceding the applicable
Calculation Date, and (b) if the Company fails to provide the Compliance
Certificate when due as required by Section 5.1 for the most recently ended
fiscal quarter of the Company preceding the applicable Calculation Date, the
Applicable Margin from the date on which such Compliance Certificate was
required to have been delivered shall be based on Pricing Level V until such
time as an appropriate Compliance Certificate is provided, at which time the
pricing level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Company preceding such
Calculation Date.  The Applicable Margin shall be effective from, and including,
one Calculation Date until, but excluding, the next Calculation Date.  Any
adjustment in the Applicable Margin shall be applicable to all Credit Extensions
then existing or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether (a) this Agreement is in effect, (b) any
Commitments are in effect, or (c) any Credit Extension is outstanding when such
inaccuracy is discovered or such financial statement or Compliance Certificate
was delivered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Company shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin for such Applicable Period shall be determined as if the Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (iii) the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent the accrued additional interest and fees
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 8.2.  Nothing in this paragraph shall limit any other
rights of the Administrative Agent and any Lender under this Agreement or any
other Loan Document.  The Borrowers’ obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Approved Fund” means any fund that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
“Arrangers” means KeyBanc Capital Markets Inc. and Wells Fargo Securities, LLC,
in their capacities as joint lead arrangers and joint book runners, and their
respective successors.
 
“Asset Securitization” shall mean a sale, other transfer or factoring
arrangement by the Company and/or one or more of its Subsidiaries of accounts,
related general intangibles and chattel paper, and the related security and
collections with respect thereto to a special purpose Subsidiary (an “SPV”), and
the sale, pledge or other transfer by that SPV in connection with financing
provided to that SPV, which financing shall be “non-recourse” to the Company and
its Subsidiaries (other than the SPV) except pursuant to the Standard
Securitization Undertakings.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.8), and accepted by the Administrative Agent, in substantially the
form attached as Exhibit F or any other form approved by the Administrative
Agent.
 
“Attributable Securitization Indebtedness” shall mean, at any time with respect
to an Asset Securitization by the Company or any of its Subsidiaries, the
principal amount of indebtedness which (a) if the financing received by an SPV
as part of such Asset Securitization is treated as a secured lending
arrangement, is the principal amount of such indebtedness, or (b) if the
financing received by the relevant SPV is structured as a purchase agreement,
would be outstanding at such time if such financing were structured as a secured
lending arrangement rather than a purchase agreement, and in any such case which
indebtedness is without recourse to the Company or any of its Subsidiaries
(other than such SPV or pursuant to Standard Securitization Undertakings), in
each case, together with interest payable thereon and fees payable in connection
therewith.
 
“Base Rate” means an annual rate equal to the Reference Rate, plus the
applicable Base Rate Margin, which rate shall change when and as the Reference
Rate or any component of the Base Rate Margin changes.
 
“Base Rate Funding” means any Borrowing, or any portion of the principal balance
of the Advances of such Borrowing, bearing interest at the Base Rate.
 
“Base Rate Margin” means a percentage, determined as set forth in the definition
of Applicable Margin.
 
“Borrower” means the Company or any Designated Subsidiary.  The parties
acknowledge that, as of the date hereof, the Company is the only Borrower
hereunder.
 
“Borrowing” means (a) a borrowing under Section 2.1(a) consisting of Revolving
Advances made to a Borrower at the same time by each of the Lenders severally
and, in the case of any Eurocurrency Rate Funding, as to which a single Interest
Period is in effect or (b) a borrowing under Section 2.1(b) consisting of Term
Loans made to the Company (or converted or continued) at the same time by each
of the Lenders severally and, in the case of any Eurocurrency Rate Funding, as
to which a single Interest Period is in effect.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in California, Wisconsin, New York or North Carolina are
authorized or required by law to remain closed, and (a) if such day relates to
any interest rate settings as to Eurocurrency Rate Fundings denominated in Euro,
any fundings, disbursements, settlements and payments in Euro in respect of any
such Eurocurrency Rate Fundings, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Funding, the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET)
System is open (or if such payment system ceases to be operative, such other
payment system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement); (b) if such day relates to any interest rate settings
as to a Eurocurrency Rate Funding denominated in an Alternative Currency other
than Euro, dealings in deposits in the relevant Alternative Currency are
conducted by and between banks in London or other applicable offshore interbank
market for such currency; and (c) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Euro in respect
of a Eurocurrency Rate Funding denominated in a currency other than Euro, or any
other dealings in any currency other than Euro to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Rate Funding (other than any
interest rate settings), on which banks are open for foreign exchange business
in the principal financial center of the country of such currency.
 
“Capitalized Lease” means any lease that in accordance with GAAP should be
capitalized on the balance sheet of the lessee thereunder.
 
“Cash Collateral Account” means an interest-bearing account maintained with the
Administrative Agent in which funds are deposited pursuant to Section 2.7(h) or
Section 7.2(c).
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law, but excluding any non-binding
recommendation of any Governmental Authority) by any Governmental Authority;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III (as defined
below), shall, in each case, be deemed to be a “Change in Law” regardless of the
date enacted, adopted or issued.  “Basel III” means, collectively, those certain
Consultative Documents issued by the Basel Committee of Banking Supervisors of
the Bank for International Settlements entitled “Strengthening the Resilience of
the Banking Sector” issued December 17, 2009, “International Framework for
Liquidity Risk Measurement, Standards and Monitoring” issued December 17,
2009,  “Countercyclical Capital Buffer Proposal” issued July 16, 2010  and
“Capitalization of Bank Exposures to Central Counterparties” issued December 20,
2010.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Change of Control” means, with respect to any corporation, either (a) the
acquisition by any “person” or “group” (as those terms are used in Sections
13(d) and 14(d) of the Exchange Act) of beneficial ownership (as defined in
Rules 13d-3 and 13d-5 of the SEC, except that a Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the then outstanding voting
capital stock of such corporation; or (b) a change in the composition of the
Governing Board of such corporation or any corporate parent of such corporation
such that continuing directors cease to constitute more than 50% of such
Governing Board.  As used in this definition, “continuing directors” means, as
of any date, (a) those members of the Governing Board of the applicable
corporation who assumed office prior to such date, and (b) those members of the
Governing Board of the applicable corporation who assumed office after such date
and whose appointment or nomination for election by that corporation’s
shareholders was approved by a vote of at least 50% of the directors of such
corporation in office immediately prior to such appointment or nomination.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
 
“Commitment” means, with respect to each Lender, that Lender’s Revolving
Commitment and/or Term Commitment, as applicable.
 
“Communications” has the meaning set forth in Section 9.4(c).
 
“Company” means Sensient Technologies Corporation, a Wisconsin corporation and a
party to this Agreement.
 
“Company Guarantor Subsidiary” means a Designated Subsidiary which is party to a
Guaranty which is in full force and effect and pursuant to which such Designated
Subsidiary guarantees the Obligations of the Company hereunder.
 
“Compliance Certificate” means a certificate in substantially the form of
Exhibit E, or such other form as the Company and the Administrative Agent may
from time to time agree upon in writing, executed by a Responsible Officer of
the Company, (a) setting forth relevant facts in reasonable detail the
computations as to whether or not the Company is in compliance with the
requirements set forth in the Financial Covenants, (b) stating that the
financial statements delivered therewith have been prepared in accordance with
GAAP, subject, in the case of interim financial statements, to year-end audit
adjustments, and (c) stating whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
or remedied and, if so, stating in reasonable detail the facts with respect
thereto.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Consolidated Priority Debt” means all Priority Debt of the Company and its
Subsidiaries determined on a consolidated basis eliminating inter-company items;
provided that there shall be excluded from any calculation of Consolidated
Priority Debt, without duplication, (a) Total Funded Debt of a Company Guarantor
Subsidiary (other than Total Funded Debt of a Designated Subsidiary secured by a
Lien created or incurred within the limitations of Section 6.1), (b) Total
Funded Debt of the Company or any Subsidiary secured by Liens granted to secure
other senior Total Funded Debt on a pari passu basis with the Obligations and
(c) the Obligations of any Designated Subsidiary.
 
“Consolidated Total Assets” means as at any date of any determination thereof,
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP as shown on the most recent balance sheet of the
Company and its Subsidiaries for its most recently ended fiscal year.
 
“Credit Extension” means the making of any Advance or the issuance of any Letter
of Credit.
 
“Default” means an event that, with the giving of notice, the passage of time or
both, would constitute an Event of Default.
 
“Defaulting Lender” means, subject to Section 9.19, any Lender that (a) has
failed to fund any portion of the Advances, Borrowings, participations in
Letters of Credit or participations in Swing Line Advances required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, (c) has notified the Borrowers, the Administrative Agent or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or under other agreements in which it
commits or is obligated to extend credit, or (d) has become or is insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
 
“Designated Lenders” has the meaning set forth in Section 9.20.
 
“Designated Subsidiary” means any Eligible Subsidiary of the Company designated
for borrowing privileges under this Agreement pursuant to Section 9.2.
 
“Designation Letter” means a letter in the form of Exhibit H.
 
“Disclosed Information” has the meaning set forth in Section 8.10.
 
“Disqualifying Event” has the meaning set forth in Section 2.18(j).
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Dollar Equivalent” means (a) with respect to a Borrowing, Advance or Letter of
Credit made or denominated in Dollars, the amount of such Borrowing, Advance or
Letter of Credit, and (b) with respect to an Alternative Currency Funding or
Alternative Currency Letter of Credit, the amount in freely-transferable Dollars
that the Administrative Agent may purchase for the amount and in the currency of
such Alternative Currency Funding or Alternative Currency Letter of Credit on
the spot market on the day of determination, determined at the Administrative
Agent’s discretion within the period of three Business Days preceding the day of
such Alternative Currency Funding, as of the first day of the Interest Period
applicable to such Alternative Currency Funding, on the date of the issuance of
or any draw under such Alternative Currency Letter of Credit, on the last
Business Day of each month and at such other times as the Administrative Agent
shall determine in accordance with this Agreement or in its sole discretion.
 
“Dollars” means United States Dollars.
 
“EBITDA” means, with respect to any period, EBITR with respect to that period,
less (to the extent included in EBITR) Rental Expense, plus (to the extent
deducted in determining net income for purposes of EBITR) depreciation and
amortization.  For purposes of this Agreement, EBITDA shall be computed on a Pro
Forma Basis.
 
“EBITR” means, with respect to any period:
 
 
(a)
(i) the after-tax net income of the Company and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, excluding
(ii) non-operating gains and losses (including extraordinary or unusual gains
and losses, gains and losses from discontinuance of operations, gains and losses
arising from the sale of assets other than inventory, and other non-recurring
gains and losses)

 
 
plus

 
 
(b)
the sum of the following to the extent deducted in arriving at the after-tax net
income determined in clause (a)(i) of this definition (but without duplication
for any item):

 
 
(i)
Interest Expense,

 
 
(ii)
income tax expense of the Company and its Subsidiaries,

 
 
(iii)
Rental Expense, and

 
 
(iv)
non-cash stock compensation expenses of the Company and its Subsidiaries.

 
“Effective Date” means the first date on or after the date hereof on which all
conditions set forth in Section 3.1 have been satisfied.
 
“Eligible Subsidiary” means a Subsidiary of the Company that (a) is a
corporation or limited liability company, (b) is wholly-owned (directly or
indirectly) by the Company, and (c) if such Subsidiary is a Foreign Subsidiary,
has been expressly approved by the Administrative Agent and each Lender as a
Borrower hereunder.
 
“Entitled Person” has the meaning set forth in Section 2.13(b).
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Environmental Law” means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601 et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. § 1802 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1252 et seq.,
the Clean Water Act, 33 U.S.C. § 1321 et seq., the Clean Air Act, 42 U.S.C. §
7401 et seq., and any other federal, state, county, municipal, local or other
statute, law, ordinance or regulation which may relate to or deal with human
health or the environment, all as may be from time to time amended.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is, along with the Company, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in sections 414(b) and
414(c), respectively, of the Code.
 
“Eurocurrency Base Rate” means,
 
(a)           for any interest rate calculation with respect to a Eurocurrency
Rate Funding, the rate of interest per annum determined on the basis of the rate
for deposits in the applicable currency for a period equal to the applicable
Interest Period (i) in the case of Eurocurrency Rate Fundings denominated in a
currency other than Canadian dollars, which appears on Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/100th of 1%) and (ii)  in
the case of Eurocurrency Rate Fundings denominated in Canadian dollars,  which
is equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
date which is two (2) Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent; provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such other day as otherwise reasonably
determined by the Administrative Agent).  If, for any reason, such rate is not
available as contemplated above, then the Eurocurrency Base Rate shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in the applicable currency minimum
amounts of at least the Dollar Equivalent of $5,000,000 would be offered by
first class banks in the London (or in the case of Eurocurrency Rate fundings
denominated in Canadian dollars, Toronto, Ontario) interbank market to the
Administrative Agent at approximately 11:00 a.m. (London (or, as applicable,
Toronto) time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period); and
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)           for any interest rate calculation with respect to a Base Rate
Funding, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then Eurocurrency Base Rate for such Base Rate
Funding shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars in minimum amounts of
at least $5,000,000 would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.
 
Each calculation by the Administrative Agent of Eurocurrency Base Rate shall be
conclusive and binding for all purposes, absent manifest error.  Notwithstanding
anything herein to the contrary, in no event shall the Eurocurrency Base Rate be
less than zero.
 
“Eurocurrency Rate” means the annual rate (rounded upwards, if necessary, to the
next 1/100th of 1%) equal to the sum of (a) the rate obtained by dividing (i)
the applicable Eurocurrency Base Rate for funds to be made available on the
first day of any Interest Period in an amount approximately equal to the amount
for which a Eurocurrency Rate has been requested and maturing at the end of such
Interest Period, by (ii) a percentage equal to 100% minus the Federal Reserve
System reserve requirement (expressed as a percentage) imposed under Regulation
D on Eurocurrency liabilities, and (b) the applicable Eurocurrency Rate Margin.
 
“Eurocurrency Rate Advance” means an Advance which is part of a Eurocurrency
Rate Funding.
 
“Eurocurrency Rate Funding” means any Borrowing, or any portion of the principal
balance of the Advances of such Borrowing, bearing interest at a Eurocurrency
Rate (including any Alternative Currency Funding).
 
“Eurocurrency Rate Margin” means a percentage, determined as set forth in the
definition of Applicable Margin.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Excess Balance” has the meaning set forth in Section 7.3.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, the United
States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in any Obligation
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Obligation or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.21) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” means the Credit Agreement dated as of April 7, 2011
to which the Company, Wells Fargo, as administrative agent, and the Lenders (as
defined therein) are parties, as such Credit Agreement has been amended and
modified prior to the date hereof.
 
“Existing Letters of Credit” means those letters of credit existing on the date
hereof, issued pursuant to the Existing Credit Agreement and identified on
Schedule 1.1.
 
“Facility Fee Rate” means a percentage, determined as set forth in the
definition of Applicable Margin.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any intergovernmental agreements
with respect thereto.
 
“Federal Funds Rate” means at any time an interest rate per annum equal to the
weighted average of the rates for overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day which is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it, it
being understood that the Federal Funds Rate for any day which is not a Business
Day shall be the Federal Funds Rate for the next preceding Business Day.
 
“Fee Letters” means (a) the separate agreement dated September 10, 2014 among
the Company, the Administrative Agent, the Syndication Agent and the Arrangers,
(b) the separate agreement dated September 10, 2014 among the Company, the
Administrative Agent and Wells Fargo Securities, LLC and (c) the separate
agreement dated September 10, 2014 among the Company, the Syndication Agent and
KeyBanc Capital Markets Inc., in each case, setting forth the terms of certain
fees to be paid by the Company.
 
“Financial Covenant” means any of the Company’s obligations set forth in
Sections, 6.8, 6.9, 6.10 and 6.13.
 
“Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of the
Company, the ratio of EBITR to the sum of Interest Expense and Rental Expense,
determined with respect to the Company and its Subsidiaries for the period of
four consecutive fiscal quarters ending on such quarter-end.
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
 
“Foreign Subsidiary” means a Subsidiary of the Company that is organized under
the laws of a jurisdiction outside of the United States of America (including
any state or territory thereof and the District of Columbia) and that is not
dually incorporated under the laws of the United States of America, any state
thereof or the District of Columbia.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time applied on a basis consistent with the accounting practices applied in the
financial statements of the Company referred to in Section 4.5, except for
changes concurred in by Company’s independent public accountants and disclosed
in Company’s financial statements or the notes thereto.
 
“Governing Board” means, with respect to any corporation, limited liability
company or similar Person, the board of directors, board of governors or other
body or entity that sets overall institutional direction for such Person.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
 
“Guaranty” means, collectively, each and every guaranty (including joinders,
supplements and amendments thereof or thereto) delivered by a Borrower pursuant
to Section 2.19.
 
“Hazardous Substance” means any asbestos, urea-formaldehyde, polychlorinated
biphenyls, nuclear fuel or material, chemical waste, radioactive material,
explosives, known carcinogens, petroleum products and by-products and other
dangerous, toxic or hazardous pollutants, contaminants, chemicals, materials or
substances listed or identified in, or regulated by, any Environmental Law.
 
“Increased Amount Date” has the meaning set forth in Section 2.22(a).
 
“Incremental Advance” has the meaning set forth in Section 2.22(a)(ii).
 
“Incremental Commitments” has the meaning set forth in Section 2.22(a).
 
“Incremental Lender” has the meaning set forth in Section 2.22(a).
 
“Incremental Revolving Commitment” has the meaning set forth in Section 2.22(a).
 
 
-12-

--------------------------------------------------------------------------------

 
 
“Incremental Term Commitment” has the meaning set forth in Section 2.22(a).
 
“Indemnified Liabilities” has the meaning set forth in Section 9.6.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
 
“Indemnitee” and “Indemnitees” has the meaning set forth in Section 9.6.
 
“Interest Expense” means, with respect to any period, the aggregate interest
expense (including capitalized interest) of the Company and its Subsidiaries
(determined on a consolidated basis) for such period, including but not limited
to the interest portion of any Capitalized Lease.
 
“Interest Period” means, with respect to any Eurocurrency Rate Funding, a period
of one, two, three or six months beginning on a Business Day, as elected by a
Borrower; provided, however, that if an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless such next following Business Day is the first
Business Day of a calendar month, in which case such Interest Period shall end
on the next preceding Business Day).
 
“Investment” means any stock or other securities or evidence of indebtedness of,
loans or advances to, or other interest in, any Person.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means Wells Fargo, KeyBank National Association or a Lender
designated pursuant to Section 2.21, acting as the bank issuing Letters of
Credit.
 
“Judgment Currency” has the meaning set forth in Section 2.13(b).
 
“L/C Amount” means the sum of (a) the aggregate face amount of any issued and
outstanding Letters of Credit, plus (b) amounts drawn under Letters of Credit
for which the Lenders have neither been reimbursed nor effected a Borrowing.
 
“L/C Application” has the meaning set forth in Section 2.7(b).
 
“L/C Sublimit” means $20,000,000.
 
“Lender Party” means the Lenders, the Administrative Agent, the Arrangers, the
Swing Line Lenders and the Issuing Bank.
 
“Lenders” means Wells Fargo, acting on its own behalf and not as Administrative
Agent, each of the undersigned banks and any financial institution that becomes
a Lender pursuant to the procedures set forth in Section 9.8 or otherwise,
collectively.  Unless the context otherwise requires, the term “Lenders”
includes the Swing Line Lenders.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Lending Office” means, as to the Administrative Agent, the Issuing Bank or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
 
“Letter of Credit” has the meaning set forth in Section 2.7(a).
 
“Leverage Ratio” means, as of the end of any fiscal quarter of the Company, the
ratio of (a) Total Funded Debt as of that quarter-end, to (b) EBITDA during the
period of four fiscal quarters ending on that quarter-end, all determined with
respect to the Company and its Subsidiaries on a consolidated basis.
 
“Lien” means any mortgage, deed of trust, lien, pledge, security interest or
other charge or encumbrance, of any kind whatsoever, including but not limited
to the interest of the lessor or titleholder under any Capitalized Lease, title
retention contract or similar agreement.
 
“Loan Documents” means this Agreement, the Notes, any L/C Application, the Fee
Letters, any Guaranty, any Designation Letter and any amendments of any of the
foregoing.
 
“Material Adverse Change” means a material adverse change on (a) the business,
condition (financial or otherwise), or operations of the Company and its
Subsidiaries taken as a whole or (b) the ability of the Company to perform its
Obligations under this Agreement.
 
“Material Part of the Assets” has the meaning set forth in Section 6.2.
 
“Maturity Date” means October 24, 2019.
 
“Maximum Aggregate Commitment Amount” means $550,000,000, unless said amount is
reduced pursuant to Section 2.10, in which event it means the amount to which
said amount is reduced.
 
“Moody’s” means Moody’s Investors Service, Inc. (or any legal successor thereto
that is a nationally recognized statistical rating organization).
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.
 
“Note” means a Revolving Note, a Swing Line Note or a Term Note.
 
“Obligations” means each and every debt, liability and obligation of every type
and description arising under any of the Loan Documents which any Borrower may
now or at any time hereafter owe to any Lender, the Administrative Agent or the
Arrangers, whether such debt, liability or obligation now exists or is hereafter
created or incurred, whether it is direct or indirect, due or to become due,
absolute or contingent, primary or secondary, liquidated or unliquidated, or
sole, joint, several or joint and several, including but not limited to
principal of and interest on the Notes and all fees due under this Agreement,
the Fee Letters or any other Loan Document.
 
 
-14-

--------------------------------------------------------------------------------

 
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction which is
not a Capitalized Lease, and (c) all Synthetic Lease Obligations of such Person.
 
“Organizational Documents” means, (a) with respect to any corporation, the
articles of incorporation and bylaws of such corporation, (b) with respect to
any partnership, the partnership agreement of such partnership, (c) with respect
to any limited liability company, the articles of organization and operating
agreement of such company, and (d) with respect to any entity, any and all other
shareholder, partner or member control agreements and similar organizational
documents relating to such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.18(g) or 2.21).
 
“Participant” has the meaning set forth in Section 9.8(d).
 
“Participant Register” has the meaning set forth in Section 9.8(d).
 
“Patriot Act” has the meaning set forth in Section 9.18.
 
“Percentage” means, with respect to each Lender, (a) the ratio of (i) that
Lender’s Revolving Commitment Amount, to (ii) the aggregate Revolving Commitment
Amounts of all of the Lenders and (b) the percentage of the total outstanding
principal balance of the Term Loans represented by the outstanding principal
balance of such Lender’s Term Loans.  For purposes of this definition only,
following the Revolving Commitment Termination Date, each Lender’s Revolving
Commitment Amount shall be deemed to be such Lender’s Revolving Commitment
Amount most recently in effect.
 
 
-15-

--------------------------------------------------------------------------------

 
 
“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company or any Subsidiary thereof existing or arising under Swap Contracts,
provided that each of the following criteria is satisfied: (a) such obligations
are (or were) entered into by such Person or its Subsidiaries in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or to be held by such Person and not for
purposes of speculation or taking a “market view;” and (b) such Swap Contracts
do not contain any provision (“walk-away” provision) exonerating the
non-defaulting party from its obligations to make payments on outstanding
transactions to the defaulting party.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Plan” means an employee benefit plan or other plan established or maintained by
the Company or any Subsidiary or ERISA Affiliate and covered by Title IV of
ERISA.
 
“Platform” means SyndTrak Online or another similar electronic system.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The prime rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.
 
“Priority Debt” means (a) any item of Total Funded Debt of the Company secured
by a Lien created or incurred within the limitations of Section 6.1(m), and (b)
any item of Total Funded Debt of any Subsidiary (other than any item of Total
Funded Debt of a wholly-owned Subsidiary owing to another wholly-owned
Subsidiary).
 
“Pro Forma Basis” means, for purposes of calculating EBITDA for any period, that
each Specified Transaction that has been consummated during the applicable
period (and all other Specified Transactions that have been consummated by the
Company or any Subsidiary during the applicable period) and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
disposition of all or substantially all of the capital stock of a Subsidiary or
any division, business unit, product line or line of business, shall be excluded
and (ii) in the case of an acquisition, shall be included, (b) any retirement of
Total Funded Debt and (c) any Total Funded Debt incurred or assumed by the
Company or any of its Subsidiaries in connection therewith and if such Total
Funded Debt has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such Total
Funded Debt as at the relevant date of  determination; provided, that the
foregoing pro forma adjustments may be applied to EBITDA solely to the extent
that such adjustments (to the extent exceeding $50,000,000 with respect to any
Specified Transaction) are made on a basis reasonably satisfactory to the
Administrative Agent (after receipt of such related information or certificates
from the Company as it deems appropriate).
 
 
-16-

--------------------------------------------------------------------------------

 
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Reference Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the Eurocurrency Base Rate plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Base Rate.
 
“Register” has the meaning set forth in Section 9.8(c).
 
“Rental Expense” means, with respect to any period, the aggregate amount of
rental payments made by the Company and its Subsidiaries (determined on a
consolidated basis) for such period with respect to operating leases.
 
“Reportable Event” means (a) a “reportable event,” described in Section 4043 of
ERISA and the regulations issued thereunder, in respect of any Plan, as to which
notice is required to be given to the Pension Benefit Guaranty Corporation, (b)
a withdrawal from any Plan, as described in Section 4063 of ERISA, (c) an action
to terminate a Plan for which a notice is required to be filed under Section
4041 of ERISA, or (d) a complete or partial withdrawal from a Multiemployer Plan
as described in Sections 4203 and 4205 of ERISA.
 
“Required Lenders” means one or more Lenders having an aggregate Percentage
greater than 50% of the sum of the total Revolving Outstandings, the unused
Revolving Commitments and the outstanding principal amount of Term Loans at such
time; provided that the Commitment of, and the portion of the Credit Extensions,
as applicable, held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
 
“Responsible Officer” of any Person means the chief financial officer,
controller, chief accounting officer or treasurer thereof.
 
“Revolving Advance” means an advance by a Lender to any Borrower pursuant to
Section 2.1(a).
 
“Revolving Commitment” means, with respect to each Lender, that Lender’s
commitment to make Revolving Advances and participate in Letters of Credit and
Swing Line Advances pursuant to Article II.
 
“Revolving Commitment Amount” means, with respect to each Lender, the amount of
the Revolving Commitment set forth opposite that Lender’s name in Exhibit A or
on any Assignment and Assumption, unless said amount is reduced pursuant to
Section 2.10 or 7.2 or increased pursuant to Section 2.22, in which event it
means the amount to which said amount is reduced or increased.
 
 “Revolving Commitment Termination Date” means October 24, 2019, or the earlier
date of termination in whole of the Commitments pursuant to Section 2.10 or 7.2.
 
“Revolving Note” has the meaning set forth in Section 2.1(a).
 
 
-17-

--------------------------------------------------------------------------------

 
 
“Revolving Outstandings” means, at any time, an amount equal to the sum of (a)
the aggregate principal balance of the Revolving Advances and Swing Line
Advances then outstanding, and (b) the L/C Amount then outstanding.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies Inc. (or any legal successor thereto that is a nationally
recognized statistical rating organization).
 
“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or transferor shall sell or otherwise transfer
any real or personal property and concurrently therewith lease, or repurchase
under an extended purchase contract, conditional sales or other title retention
agreement, the same or substantially similar property.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
 
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“SEC” means the Securities and Exchange Commission.
 
“Solvent” means, with respect to any Person, that as of the date of
determination (a) the fair market value of the property of such Person is (i)
greater than the total liabilities (including contingent liabilities) of such
Person, and (ii) not less than the amount that will be required to pay the
probable liabilities on such Person’s debts as they come due, considering all
financing alternatives and potential asset sales reasonably available to such
Person; (b) such Person’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; (c) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and (d)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances.  For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that would reasonably
be expected to become an actual or matured liability.
 
 
-18-

--------------------------------------------------------------------------------

 
 
“Specified Currency” has the meaning set forth in Section 2.13(b).
 
“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or capital stock of any Subsidiary of the Company or any division,
business unit, product line or line of business that is material to the business
of the Company and its Subsidiaries as a whole or (b) any acquisition (by
merger, consolidation or otherwise) of any company or any division, business
unit, product line or line of business that is material to the business of the
Company and its Subsidiaries as a whole.  For purposes hereof, any of the
foregoing transactions which either (i) results in $50,000,000 or more of net
adjustments to EBITDA or (ii) is designated as such by the Company to the
Administrative Agent in writing within ten (10) Business Days of the
consummation thereof shall be deemed material to the business of the Company and
its Subsidiaries as a whole.
 
“SPV” has the meaning provided in the definition of “Asset Securitization”.
 
“Standard Securitization Undertakings” shall mean, with respect to an Asset
Securitization, representations, warranties, covenants and indemnities entered
into by the Company or any Subsidiary thereof in connection with such Asset
Securitization, which are reasonably customary in asset securitizations for the
types of assets subject to the respective Asset Securitization.
 
“Subsidiary” means (a) any corporation of which more than 50% of the outstanding
shares of capital stock having general voting power under ordinary circumstances
to elect a majority of the Governing Board of such corporation, irrespective of
whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency, is at the
time directly or indirectly owned by the Company, by the Company and one or more
other Subsidiaries, or by one or more other Subsidiaries, (b) any partnership of
which more than 50% of the partnership interest therein are directly or
indirectly owned by the Company, by the Company and one or more other
Subsidiaries, or by one or more other Subsidiaries, and (c) any limited
liability company or other form of business organization the effective control
of which is held by the Company, the Company and one or more other Subsidiaries,
or by one or more other Subsidiaries.
 
“Substitute Lender” has the meaning set forth in Section 2.21.
 
“Swap Contracts” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.
 
 
-19-

--------------------------------------------------------------------------------

 
 
“Swing Line Advance” has the meaning set forth in Section 2.20.
 
“Swing Line Lenders” has the meaning set forth in Section 2.20.
 
“Swing Line Note” has the meaning set forth in Section 2.20.
 
“Syndication Agent” means KeyBank National Association acting in its capacity as
syndication agent for itself and the other Lenders hereunder.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic or off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).  The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with GAAP if such lease or agreement were accounted for as a
Capitalized Lease.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Commitment” means, with respect to each Lender, that Lender’s commitment
to make Term Loans pursuant to Section 2.1(b).
 
“Term Commitment Amount” means, with respect to each Lender, the amount of the
Term Commitment set forth opposite that Lender’s name in Exhibit A or on any
Assignment and Assumption, unless said amount is reduced pursuant to Section
2.10 or 7.2 or increased pursuant to Section 2.22, in which event it means the
amount to which said amount is reduced or increased.
 
 “Term Loan” means a loan by a Lender to the Company pursuant to Section 2.1(b).
 
“Term Note” has the meaning set forth in Section 2.1(b).
 
“Total Funded Debt” of any Person means (without duplication) (a) all
indebtedness of such Person for borrowed money; (b) the deferred and unpaid
balance of the purchase price owing by such Person on account of any assets or
services purchased (other than trade payables and other accrued liabilities
incurred in the ordinary course of business) if such purchase price is (i) due
more than nine months from the date of incurrence of the obligation in respect
thereof or (ii) evidenced by a note or a similar written instrument; (c) all
Capitalized Lease obligations; (d) all indebtedness secured by a Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person or is non-recourse to such Person; (e) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money (other than such notes or drafts for the deferred
purchase price of assets or services to the extent such purchase price is
excluded from clause (b) above); (f) indebtedness evidenced by bonds, notes or
similar written instrument; (g) the face amount of all letters of credit and
bankers’ acceptances issued for the account of such Person, and without
duplication, all drafts drawn thereunder (other than such letters of credit,
bankers’ acceptances and drafts for the deferred purchase price of assets or
services to the extent such purchase price is excluded from clause (b) above);
(h) net obligations of such Person under Swap Contracts which constitute
interest rate agreements or currency agreements; (i) guaranty obligations of
such Person with respect to Total Funded Debt of another Person (including
Affiliates); (j) Off-Balance Sheet Liabilities; and (k) all Attributable
Securitization Indebtedness; provided, however, that in no event shall any
calculation of Total Funded Debt of the Company include deferred taxes.
 
 
-20-

--------------------------------------------------------------------------------

 
 
“Transfer” has the meaning set forth in Section 6.2.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g)(ii)(B)(3).
 
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association and a party to this Agreement.
 
“Withholding Agent” means any Borrower and the Administrative Agent.
 
Section 1.2
Times.

 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable).
 
Section 1.3
Accounting Terms and Determinations.

 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP; provided that in the event of any Accounting Practices
Change, then the Company’s compliance with the covenants set forth in the
Financial Covenants shall be determined on the basis of generally accepted
accounting principles in effect immediately before giving effect to the
Accounting Practices Change, until such covenants are amended in a manner
satisfactory to the Company and the Required Lenders in accordance with Section
9.14 hereof.
 
Section 1.4
Other Definitions and Provisions.

 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form and (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”.
 
 
-21-

--------------------------------------------------------------------------------

 
 
Section 1.5
References to Agreements and Laws.

 
Unless otherwise expressly provided herein, (a) any definition or reference to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual documents or instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.
 
ARTICLE II
Amount and Terms of the Commitments and Letters of Credit
 
Section 2.1
Commitments.

 
(a)           Revolving Advances.  Each Lender agrees, severally but not
jointly, on the terms and subject to the conditions hereinafter set forth, to
make Revolving Advances to the Borrowers from time to time during the period
from the date hereof to and including the Revolving Commitment Termination Date
in an aggregate amount not to exceed at any time outstanding that Lender’s
Revolving Commitment Amount, less that Lender’s Percentage (giving effect to
Section 2.7(j) with respect to Letters of Credit) of the sum of the then
outstanding Swing Line Advances and the then outstanding L/C Amount.  The total
amount of the Revolving Advances outstanding hereunder at any time shall not
exceed the Aggregate Revolving Commitment Amount minus the sum of the then
outstanding Swing Line Advances and the then outstanding L/C Amount.  Within the
limits of each Lender’s Revolving Commitment Amount, the Borrowers may borrow,
prepay pursuant to Section 2.11 and reborrow under this Section 2.1.  If so
requested by any Lender, the obligation of any Borrower to repay Revolving
Advances made by that Lender shall be evidenced by a single promissory note of
such Borrower (each, a “Revolving Note”) payable to that Lender, substantially
in the form of Exhibit B hereto.  The Revolving Advances shall bear interest on
the unpaid principal amount thereof from the date thereof until paid as set
forth in Section 2.3.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(b)           Term Loans.  Each Lender agrees, severally but not jointly, on the
terms and subject to the conditions hereinafter set forth, to make a Term Loan
to the Company in Dollars on the Effective Date in a principal amount equal to
that Lender’s Term Commitment Amount.  The total amount of Term Loans made
hereunder on the Effective Date shall not exceed the Aggregate Term Commitment
Amount.  No amount of the Term Loans which are repaid or prepaid by the Company
may be reborrowed hereunder.  If so requested by any Lender, the obligation of
the Company to repay Term Loans made by that Lender shall be evidenced by a
single promissory note of the Company (each, a “Term Note”) payable to that
Lender, substantially in the form of Exhibit D hereto.  The Term Loans shall
bear interest on the unpaid principal amount thereof from the date thereof until
paid as set forth in Section 2.3.
 
Section 2.2
Procedure for Making Advances.

 
(a)           Revolving Advances.  Each Borrowing under Section 2.1(a) shall
occur following written notice from a Borrower to the Administrative Agent or
telephonic request from any person purporting to be authorized to request
Advances on behalf of a Borrower.  Each such notice or request shall specify (a)
the identity of the Borrower (if other than the Company), (b) the date of the
requested Borrowing, (c) the amount thereof, (d) if any portion of such
Borrowing will bear interest at a Eurocurrency Rate or be made in an Alternative
Currency, the Interest Period selected by the applicable Borrower with respect
thereto, and (e) if such Borrowing will be made in an Alternative Currency, the
Alternative Currency in which such Borrowing will be made.  Such notice or
request must be received by the Administrative Agent not later than 11:00 a.m.
on the day on which such Borrowing is to occur or, if all or any portion of the
Borrowing will bear interest at a Eurocurrency Rate or be made in an Alternative
Currency, not later than three Business Days (or in the case of an Alternative
Currency Funding, four Business Days) prior to the date on which such Borrowing
is to occur.  Concurrent with any such notice or request, the applicable
Borrower shall deliver to the Administrative Agent in writing (which may be by
facsimile transmission) the certificate required by Section 3.3(b).  Upon
receiving a request for a Borrowing under Section 2.1, and in any event not
later than 1:30 p.m. on the date that the requested Borrowing is to occur, or,
if the requested Borrowing is to bear interest at a Eurocurrency Rate or be made
in an Alternative Currency, the close of business on the day that the request is
received, the Administrative Agent will notify the Lenders of the amount of the
requested Borrowing, the amount of each Lender’s Revolving Advance with respect
thereto, and, if applicable, the fact that the Borrowing will bear interest at a
Eurocurrency Rate and the Interest Period selected by the applicable
Borrower.  Upon fulfillment of the applicable conditions set forth in Article
III, each Lender shall remit its Percentage of the requested Borrowing to the
Administrative Agent in immediately available funds.  So long as a Lender
receives notice of the requested Borrowing prior to 1:30 p.m. on the date that
the requested Borrowing is to occur, or, if the requested Borrowing is to bear
interest at a Eurocurrency Rate, the close of business on the day that the
request is received, that Lender will make its Revolving Advance with respect to
that Borrowing available to the Administrative Agent by wire transfer of
immediately available funds to the Administrative Agent not later than 3:00 p.m.
on the date called for in such notice.  Prior to the close of business on the
day of the requested Borrowing, the Administrative Agent shall disburse such
funds by crediting the same to the applicable Borrower’s demand deposit account
maintained with the Administrative Agent or in such other manner as the
Administrative Agent and the applicable Borrower may from time to time
agree.  The Administrative Agent shall have no obligation to disburse the
requested Borrowing if any condition set forth in Article III has not been
satisfied on the day of the requested Borrowing.  Each Borrowing shall be in the
amount of $500,000 or an integral multiple of $100,000 greater than $500,000;
provided, however, that any portion of such Borrowing bearing interest at a
Eurocurrency Rate must be in the amount of $3,000,000 or an integral multiple of
$1,000,000 greater than $3,000,000.  The applicable Borrower shall promptly
confirm each telephonic request for an Advance by executing and delivering an
appropriate confirmation certificate to the Administrative Agent.  However, the
Borrowers shall be obligated to repay all Advances for which any Borrower
actually received the moneys (including but not limited to all Advances the
proceeds of which were deposited in any account of a Borrower) or in respect of
which the Administrative Agent reasonably believed the person requesting the
same to be authorized to do so, notwithstanding the fact that the person
requesting the same was not in fact authorized so to do.  Any request for an
Advance shall be deemed to be a representation that the statements set forth in
Section 3.3 are correct.  Notwithstanding the foregoing or any other provision
hereof, Borrowings which are not denominated in Dollars (and continuations,
payments and prepayments thereof) may be made in such amounts and increments in
the applicable Alternative Currency as may from time to time be prescribed by or
acceptable to the Administrative Agent acting reasonably.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(b)           Term Loans.  The Company shall give the Administrative Agent
written notice not later than 11:00 a.m. on the Effective Date requesting that
the Lenders make the Term Loans as Base Rate Fundings on such date (provided
that the Company may request, no later than three Business Days prior to the
Effective Date, that the Lenders make the Term Loans as Eurocurrency Rate
Fundings if the Company has delivered to the Administrative Agent a letter in
form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 2.16).  Upon receipt
of such written notice from the Company, the Administrative Agent shall promptly
notify each Lender thereof.  So long as a Lender receives notice of the
requested Borrowing prior to 1:30 p.m. on the Effective Date, that Lender will
make available to the Administrative Agent, by wire transfer of immediately
available funds to the Administrative Agent not later than 3:00 p.m. on the
Effective Date, an amount equal to such Lender’s Term Commitment Amount.  The
Company hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of the Term Loans in immediately available funds by wire transfer to
such Person or Persons as may be designated by the Company in writing.
 
Section 2.3
Interest.

 
(a)           The Revolving Advances and the Term Loans shall bear interest on
the unpaid principal amount thereof from the date thereof until paid as set
forth in this Section 2.3.
 
(b)           Except as set forth in this Section, the principal balance of each
Revolving Advance shall bear interest at the Base Rate.
 
(c)           The principal balance of each Eurocurrency Rate Funding shall bear
interest at the Eurocurrency Rate applicable thereto during the Interest Period
applicable thereto.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(d)           At the election of a Borrower, which may be exercised from time to
time, a Borrower may request in writing or by telephone that a Eurocurrency Rate
be applicable for the portion of the outstanding principal balance of the
Revolving Advances or the Term Loans to that Borrower (including any Revolving
Advance requested or to be requested) and for the Interest Period indicated by
that Borrower in its request; provided, however, that in no event shall more
than eight Eurocurrency Rate Fundings be outstanding at any one time as to all
Borrowers combined; and provided further that this paragraph (d) (other than the
preceding proviso) shall not be applicable to Alternative Currency
Fundings.  The portion of the outstanding balance of the Advances for which a
Eurocurrency Rate is requested (i) must be in the amount (as to all Advances
combined) of $3,000,000 or an integral multiple of $1,000,000 greater than
$3,000,000, and (ii) if such request relates to Advances already outstanding,
must, on the first day of the applicable Interest Period, either (1) bear
interest at the Base Rate, or (2) bear interest at a Eurocurrency Rate with
respect to which the Interest Period expires on such first day.  In no event may
a Borrower select an Interest Period extending beyond the Commitment Termination
Date or the Maturity Date, as applicable.  A request for a Eurocurrency Rate (i)
must be received by the Administrative Agent before 10:00 a.m. on the day three
Business Days before the first day of the proposed Interest Period (and the
Administrative Agent shall give the Lenders prompt notice thereof), and (ii) may
not be rescinded by a Borrower after such request has been made.  Subject to the
terms and conditions set forth herein, the applicable Eurocurrency Rate shall
(subject to fluctuations in the applicable Eurocurrency Rate Margin) be the
interest rate applicable for the proposed Interest Period to the portion of the
outstanding principal balance of the Advances to which the Eurocurrency Rate
request related (and the remaining part of the principal balance of the
Advances, if any, shall continue to bear interest at the rate or rates
previously applicable to such amounts).  At the termination of such Interest
Period, the interest rate applicable to the portion of the principal balance of
the Advances to which the Eurocurrency Rate request was applicable shall revert
to the Base Rate unless a new Eurocurrency Rate request is made by a Borrower in
accordance with this Agreement.  Notwithstanding anything to the contrary in
this Section, (i) the Administrative Agent shall have no obligation to permit
the application of a Eurocurrency Rate for any Interest Period if any Lender, in
its sole discretion, determines that deposits in amounts equal to the requested
amount, maturing at the end of the proposed Interest Period are not readily
available to such Lender from major banks in the London interbank market, and
(ii) without the consent of the Required Lenders, the Administrative Agent will
not permit the application of a Eurocurrency Rate for any interest period if a
Default or Event of Default has occurred and is continuing when the request for
the Eurocurrency Rate is made.  Absent manifest error, the records of the
Administrative Agent shall be conclusive evidence as to the amount of the
Advances bearing interest at a Eurocurrency Rate, the applicable Eurocurrency
Rate and the date on which the Interest Period applicable to such Eurocurrency
Rate expires.
 
(e)           If any Lender, in its sole discretion, determines that it is
unlawful for it to continue to maintain its portion of any Eurocurrency Rate
Funding outstanding at the time of such determination, such Lender may, by
notice to the Administrative Agent and the Company, require the immediate
repayment thereof or, if legally permissible, convert its portion of such
Eurocurrency Rate Funding to an Advance bearing interest at the Base Rate in an
amount equal to the Dollar Equivalent of such portion of the applicable
Eurocurrency Rate Funding.  Any such Advance shall be applied to the prepayment
of that Lender’s portion of such Eurocurrency Rate Funding, but (i) no amount
shall be required to be paid under Section 2.16 on account of such prepayment,
and (ii) except as provided in Section 7.2 upon acceleration of the Obligations,
no interest shall be due and payable with respect to such Advance until the end
of the applicable Interest Period.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(f)           Unless the Borrowers repay an Alternative Currency Funding on the
expiration of the Interest Period applicable thereto in the applicable
Alternative Currency (whether through a new Borrowing in the applicable
Alternative Currency or otherwise), the outstanding principal balance of such
Alternative Currency Funding shall be converted from the applicable Alternative
Currency to Dollars on the expiration of such Interest Period.  Upon any such
conversion to Dollars, the Dollar Equivalent resulting from such conversion (as
determined by the Administrative Agent) shall be deemed a Borrowing by the
applicable Borrower from the Lenders hereunder consisting of Revolving Advances
by each Lender in proportion to their shares of the corresponding Alternative
Currency Funding.  The principal balance of such Borrowing shall initially bear
interest at the Base Rate, but the rate of interest that applies to such
Borrowing may be converted in accordance with paragraph (d).
 
(g)           If, as a result of any conversion of an Alternative Currency
Funding to Dollars pursuant to paragraph (f) or any conversion of the Lenders’
reimbursement obligation with respect to any Alternative Currency Letter of
Credit pursuant to Section 2.7, the sum of the Dollar Equivalent of all
Revolving Outstandings exceeds the aggregate Revolving Commitment Amounts of the
Lenders, the Borrowers shall on demand by the Administrative Agent repay the
amount of such excess, together with interest thereon from the date of such
conversion until payment at the Base Rate.
 
Section 2.4
Limitation of Revolving Outstandings.

 
If at any time (as determined by the Administrative Agent acting reasonably,
based upon the Dollar Equivalent of all Revolving Outstandings), (a) solely
because of currency fluctuation, the outstanding principal amount of all
Revolving Advances plus the sum of the then outstanding Swing Line Advances and
the then outstanding L/C Amount exceeds one hundred and three percent (103%) of
the Aggregate Revolving Commitment Amount or (b) for any other reason, the
outstanding principal amount of all Revolving Advances plus the sum of all then
outstanding Swing Line Advances and the then outstanding L/C Amount exceeds the
Aggregate Revolving Commitment Amount, then, in each such case, the
Administrative Agent shall so notify the Company in writing and such notice
shall include a reasonably detailed calculation of the excess amount, and,
within two Business Days following the receipt of such notice by the Company,
the Company shall do, or cause to be done, any of the following (or any
combination of the following) solely to the extent necessary for the Dollar
Equivalent of all Revolving Outstandings not to exceed the Aggregate Revolving
Commitment Amount: the Company shall, or shall cause another Borrower to, as
applicable, (i) repay outstanding Swing Line Advances (and/or reduce any pending
request for a borrowing of such Swing Line Advances submitted in respect of such
Swing Line Advances on such day) in whole or in part, (ii) repay outstanding
Revolving Advances which are Base Rate Fundings (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Base Rate
Fundings submitted in respect of such fundings on such day) in whole or in part,
(iii) repay outstanding Revolving Advances which are Eurocurrency Rate Fundings
denominated in Dollars (and/or reduce any pending requests for a borrowing or
continuation or conversion of such fundings submitted in respect of such
fundings on such day) in whole or in part, (iv) repay outstanding Alternative
Currency Fundings (and/or reduce any pending requests for a borrowing or
continuation or conversion of such fundings submitted in respect of such
fundings on such day) in whole or in part or (v) with respect to any Letters of
Credit then outstanding, make a payment of cash collateral into a cash
collateral account opened by the Administrative Agent for the benefit of the
Lenders (such cash collateral to be applied in accordance with Section 2.7(j)),
and the Dollar Equivalent of such cash collateral shall be applied towards
reduction of any excess of the Dollar Equivalent of all Revolving Outstandings
over the Aggregate Revolving Commitment Amount.
 
 
-26-

--------------------------------------------------------------------------------

 
 
Section 2.5
Principal and Interest Payment Dates.

 
(a)           Interest.  Interest accruing at the Base Rate shall be due and
payable on the last day of each March, June, September and December and on the
Revolving Commitment Termination Date and the Maturity Date, as applicable, and,
after the Revolving Commitment Termination Date or the Maturity Date, as
applicable, upon demand.  Interest accruing at a Eurocurrency Rate shall be due
and payable on the last day of the applicable Interest Period or, if an Interest
Period is in excess of three months, on the date that is three months after the
beginning of the Interest Period and after each such interest payment date
thereafter, on the last day of the Interest Period and on the Revolving
Commitment Termination Date and the Maturity Date, as applicable, and, after the
Revolving Commitment Termination Date and the Maturity Date, as applicable, upon
demand.
 
(b)           Principal of Revolving Advances.  The principal balance of the
Revolving Advances shall be due and payable in full on the Revolving Commitment
Termination Date.
 
(c)           Principal of Term Loans.  The Company shall repay the aggregate
outstanding principal amount of the Term Loans in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing December 31, 2014 as set forth below:
 
PAYMENT DATE
PRINCIPAL
INSTALLMENT
($)
December 31, 2014
$1,250,000
March 31, 2015
$1,250,000
June 30, 2015
$1,250,000
September 30, 2015
$1,250,000
December 31, 2015
$1,875,000
March 31, 2016
$1,875,000
June 30, 2016
$1,875,000
September 30, 2016
$1,875,000
December 31, 2016
$1,875,000
March 31, 2017
$1,875,000
June 30, 2017
$1,875,000
September 30, 2017
$1,875,000
December 31, 2017
$2,500,000
March 31, 2018
$2,500,000
June 30, 2018
$2,500,000
September 30, 2018
$2,500,000
December 31, 2018
$2,500,000
March 31, 2019
$2,500,000
June 30, 2019
$2,500,000
September 30, 2019
$2,500,000

 
 
-27-

--------------------------------------------------------------------------------

 
 
If not sooner paid, the Term Loans shall be paid in full, together with accrued
interest thereon, on the Maturity Date.
 
Section 2.6
Default Rates.

 
Upon the occurrence of any Event of Default, and so long as such Event of
Default continues without written waiver thereof by the Lenders, a default
increment equal to 200 basis points (2.00%) shall be added to the Base Rate
Margin, Eurocurrency Rate Margin and Facility Fee Rate.  Inclusion of such
default increment in calculating the Base Rate Margin, Eurocurrency Rate Margin
and Facility Fee Rate shall not be deemed a waiver or excuse of any such Event
of Default.
 
Section 2.7
Letters of Credit.

 
(a)           Any Borrower may from time to time request that the Issuing Bank
issue one or more letters of credit (each, together with each Existing Letter of
Credit, a “Letter of Credit”) for the account of that Borrower.  No Letter of
Credit shall be issued if (i) the Dollar Equivalent of the face amount of that
Letter of Credit, together with the sum of the then-applicable L/C Amount and
the aggregate principal balance of the Revolving Advances then outstanding,
would exceed the Aggregate Revolving Commitment Amount, or (ii) the Dollar
Equivalent of the face amount of that Letter of Credit, together with the
then-applicable L/C Amount, would exceed the L/C Sublimit.
 
(b)           At least three days prior to the issuance of each Letter of
Credit, the applicable Borrower shall execute a letter of credit application and
reimbursement agreement in the Issuing Bank’s standard form, as required by the
Issuing Bank (an “L/C Application”).
 
(c)           Each Letter of Credit shall be denominated in Dollars or an
Alternative Currency specified by the applicable Borrower in its application and
reimbursement agreement.
 
(d)           Each Letter of Credit shall be issued in a form acceptable to the
Issuing Bank.  Unless otherwise approved by all of the Lenders, no Letter of
Credit shall have an initial or any renewal term ending more than one year after
the date of issuance or renewal, as applicable, or ending later than five
Business Days prior to the Revolving Commitment Termination Date; provided,
however, that a Letter of Credit may have a term extending for up to one year
after the Revolving Commitment Termination Date subject to the requirement that
the Borrowers either provide cash collateral in an amount equal to the L/C
Amount of such Letter of Credit pursuant to Section 2.7(h) or cause a “back to
back” standby letter of credit satisfactory to the Issuing Bank to be provided
to the Issuing Bank at or prior to the time of the issuance of such Letter of
Credit.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(e)           A letter of credit fee shall be due and payable to the
Administrative Agent for the benefit of the Lenders in connection with each
Letter of Credit.  The letter of credit fee payable with respect to each standby
Letter of Credit shall be computed at an annual rate equal to the applicable
Eurocurrency Rate Margin in effect from time to time, applied to the face amount
of such Letter of Credit outstanding from time to time, from and including the
date of issuance of such Letter of Credit until the expiration thereof, payable
in arrears on the last day of each calendar quarter and on the expiration date
of such Letter of Credit.  The letter of credit fee payable with respect to each
commercial Letter of Credit shall be computed at an annual rate equal to one
half (50%) of the applicable Eurocurrency Rate Margin in effect on the issuance
date, applied to the initial face amount of such Letter of Credit, payable on
the date of issuance.  In addition to the applicable letter of credit fee, a
fronting fee shall be due and payable to the Administrative Agent for the
account of the Issuing Bank in connection with each Letter of Credit, in the
amount specified in the applicable Fee Letter.  In addition, the Borrowers shall
pay or reimburse the Issuing Bank for such additional fees as are specified in
the applicable Fee Letter and for such normal and customary costs and expenses
as are incurred or charged by the Issuing Bank in issuing, effecting payment
under, amending or otherwise administering any Letter of
Credit.  Notwithstanding the foregoing, for any period during which a Lender is
a Defaulting Lender, such Defaulting Lender shall not be entitled to receive any
letter of credit fees pursuant to this Section 2.7(e) otherwise payable to the
account of such Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided cash collateral or other credit
support arrangements satisfactory to the Issuing Bank pursuant to Section
2.7(k), but instead, the Borrowers shall pay to the non-Defaulting Lenders the
amount of such letter of credit commissions in accordance with the upward
adjustments in their respective Percentages allocable to such Letter of Credit
pursuant to Section 2.7(j), with the balance of such fee, if any, payable to the
Issuing Bank for its own account.
 
(f)           The Borrowers shall pay the amount of each draft drawn under any
Letter of Credit to the Issuing Bank on demand (or, if demand is not earlier
made, on the Revolving Commitment Termination Date), together with interest at
the Base Rate from the date that such draft is paid by the Issuing Bank until
payment of such amount in full.  The Issuing Bank shall provide notice to the
Company or the applicable Borrower of payment of the draft within one Business
Day of such payment.  The Issuing Bank may (at its option) charge any deposit
account maintained by any Borrower with the Issuing Bank for the amount of any
draft drawn under a Letter of Credit.  Unless the Borrowers make such payment
with respect to an Alternative Currency Letter of Credit in the applicable
Alternative Currency on the same Business Day as the day of payment of such
draft by the Issuing Bank, the Borrowers’ obligation to pay the amount of such
draft shall be converted from the applicable Alternative Currency to Dollars
following such payment by the Issuing Bank.
 
 
-29-

--------------------------------------------------------------------------------

 
 
(g)           Each Lender shall be deemed to hold a participation interest in
each Letter of Credit equal to that Lender’s Percentage of the face amount of
that Letter of Credit.  If the Issuing Bank makes any payment pursuant to the
terms of any Letter of Credit and is not promptly reimbursed, the Issuing Bank
may request that each other Lender pay such Lender’s Percentage of the
unreimbursed amount (which amount shall, in the case of an Alternative Currency
Letter of Credit, have been converted to Dollars as set forth in Section
2.7(f)).  Upon receipt of any such request prior to 1:30 p.m. on a Business Day,
the recipient shall be unconditionally and irrevocably obligated to pay its
Percentage of the unreimbursed amount to the Issuing Bank in immediately
available funds prior to 3:00 p.m. on such date.  Notices received after 1:30
p.m. shall be deemed to have been received on the following Business Day.  If
payment is not made by a Lender when due hereunder, interest on the unpaid
amount shall accrue from and including the date of the Issuing Bank’s request to
the date of payment at the Federal Funds Rate.  After making any payment to the
Issuing Bank under this subsection in connection with a particular Letter of
Credit, a Lender shall be entitled to participate to the extent of its
Percentage in the related reimbursements received by the Issuing Bank from the
Borrowers or otherwise.  Upon receiving any such reimbursement, the Issuing Bank
will distribute to each Lender its Percentage of such reimbursement.  At the
option of the Administrative Agent, payment by the Lenders hereunder may be
deemed a Revolving Advance.
 
(h)           Unless otherwise agreed by each Lender in writing, the Borrowers
shall deposit in the Cash Collateral Account, on the fifth Business Day
preceding the Commitment Termination Date, an amount equal to the
then-applicable L/C Amount, less the balance (if any) then outstanding in the
Cash Collateral Account.  Such deposit shall be made (i) with respect to each
Alternative Currency Letter of Credit, in the applicable Alternative Currency,
and (ii) with respect to each Letter of Credit denominated in Dollars, in
Dollars.
 
(i)           From and after the effectiveness of the obligation of the Lenders
to make the initial Credit Extension as described in Section 3.1, each of the
Existing Letters of Credit shall constitute, for all purposes of this Agreement
and the other Loan Documents, a Letter of Credit issued and outstanding
hereunder.
 
(j)           During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire or fund participations in Letters of Credit pursuant to this Section
2.7, the “Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of such Defaulting Lender; provided
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Advances shall not exceed the positive difference, if any, of (A) the Revolving
Commitment of that non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Revolving Advances of that Lender.
 
(k)           Notwithstanding anything to the contrary contained in this Section
2.7, the Issuing Bank shall not be obligated to issue any Letter of Credit at a
time when any other Lender is a Defaulting Lender, unless the Issuing Bank has
entered into arrangements satisfactory to it to eliminate the Issuing Bank’s
risk with respect to any such Defaulting Lender’s reimbursement obligations
hereunder (it being understood that arrangements pursuant to Section 2.7(j) or
cash collateralizing such Defaulting Lender’s Percentage of the liability with
respect to such Letter of Credit shall be deemed satisfactory to the Issuing
Bank).  On demand by the Issuing Bank or the Administrative Agent from time to
time, the Borrowers shall cash collateralize each Defaulting Lender’s Percentage
of the outstanding L/C Amount on terms reasonably satisfactory to the
Administrative Agent and the Issuing Bank.  Any such cash collateral shall be
deposited in a separate account with the Administrative Agent, subject to the
exclusive dominion and control of the Administrative Agent, as collateral
(solely for the benefit of the Issuing Bank) for the payment and performance of
each Defaulting Lender’s Percentage of outstanding Letters of Credit.  Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank immediately for each Defaulting Lender’s Percentage of any drawing
under any Letter of Credit which has not otherwise been reimbursed by the
Borrowers or such Defaulting Lender pursuant to the terms of this Section 2.7.
 
 
-30-

--------------------------------------------------------------------------------

 
 
Section 2.8
Facility Fee.

 
(a)           The Company shall pay to the Administrative Agent, for the benefit
of the Lenders, a facility fee computed each day from the Effective Date through
the Revolving Commitment Termination Date (and thereafter so long as there shall
be any Revolving Outstandings) at an annual rate equal to the Facility Fee Rate
in effect on such day applied to the Aggregate Revolving Commitment Amount
(whether used or unused) hereunder (or, as applicable, applied to the remaining
Revolving Outstandings after the Revolving Commitment Termination Date);
provided, however, that for any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any such
facility fee (and the Company shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).
 
(b)           The facility fee set forth in this Section shall be due and
payable quarterly in arrears on the last day of each March, June, September and
December during the term of the Revolving Commitments.  Any facility fees
remaining unpaid on the Revolving Commitment Termination Date shall be due and
payable on that date and any facility fees accruing thereafter shall be payable
upon demand.
 
Section 2.9
Other Fees.

 
The Borrowers shall pay to (i) the Administrative Agent and the Arrangers, for
the benefit of the Lenders, the upfront fee set forth in the Fee Letter
described in clause (a) of the definition thereof, (ii) the Administrative Agent
and Wells Fargo Securities, LLC, for their own account and not for the benefit
of the Lenders, certain additional fees in the amounts set forth in the Fee
Letter described in clause (b) of the definition thereof, and (iii) the
Syndication Agent and KeyBanc Capital Markets Inc., for their own account and
not for the benefit of the Lenders, certain additional fees in the amounts set
forth in the Fee Letter described in clause (c) of the definition thereof.
 
Section 2.10
Termination or Reduction of the Commitments.

 
The Company shall have the right at any time and from time to time upon three
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the Lenders) permanently to terminate the Revolving Commitments in whole
or permanently to reduce the Revolving Commitment Amounts in part, without
penalty or premium, provided that (a) the Revolving Commitments may not be
terminated while any Revolving Advance or L/C Amount remains outstanding, (b)
each partial reduction shall be in the aggregate amount of $5,000,000 or a
multiple thereof, (c) any partial reduction of the Revolving Commitment Amounts
shall be pro rata as to each Lender in accordance with that Lender’s Percentage,
and (d) no reduction shall reduce the Revolving Commitment Amounts to an amount
less than the sum of the aggregate Revolving Outstandings (after giving effect
to any prepayments of Revolving Advances to be made on or prior to the effective
date of such reduction) at the time.  Each reduction in the Revolving Commitment
Amounts hereunder shall constitute a corresponding reduction in the Maximum
Aggregate Commitment Amount.  Unless previously terminated, the Term Commitments
shall terminate upon the making of the Term Loans on the Effective Date.
 
 
-31-

--------------------------------------------------------------------------------

 
 
Section 2.11
Voluntary Prepayments.

 
The Borrowers may prepay the Advances in whole or in part, without penalty or
premium, at any time and from time to time; provided that (a) any prepayment of
the Revolving Advances shall be applied pro rata to the prepayment of each
Lender’s Revolving Advances, (b) any prepayment of Term Loans shall be applied
to the principal installments thereof in inverse order of maturity, (c) any
prepayment of the full amount of the Advances shall include accrued interest
thereon, (d) any prepayment of any Eurocurrency Rate Funding shall be
accompanied by compensation as specified in Section 2.16, (e) any prepayment of
any Eurocurrency Rate Funding that is not an Alternative Currency Funding shall
be made only upon three Business Days’ prior notice, and any prepayment of any
Alternative Currency Funding shall be made only upon four Business Days’ prior
notice, and (f) each prepayment of the Advances (other than prepayment of the
Advances in full) shall be in the principal amount of $1,000,000 or an integral
multiple of $1,000,000.  Each partial prepayment of principal on the Advances
shall be applied, first, to that portion of such Advances bearing interest at
the Base Rate, and, second, to that portion of such Advances bearing interest at
a Eurocurrency Rate, in inverse order of the maturities of the Interest Periods
applicable thereto.
 
Section 2.12
Computation of Interest and Fees.

 
All interest on (a) Base Rate Fundings accruing based on the Prime Rate and (b)
Eurocurrency Rate Fundings denominated in Canadian dollars or English pounds
sterling will be calculated based on the actual days elapsed in a year of 365 or
366 days, as the case may be.  All other interest and all fees hereunder shall
be computed on the basis of actual number of days elapsed in a year of 360 days.
 
Section 2.13
Payments.

 
(a)           All payments of the Obligations shall be made to the
Administrative Agent in immediately available funds, without setoff or
counterclaim at such office as the Administrative Agent may from time to time
designate.  All payments of principal and interest on any Advance shall be made
in Dollars, except that Alternative Currency Fundings and reimbursement
obligations arising from Alternative Currency Letters of Credit shall be repaid
in that same Alternative Currency or converted as set forth in Section
2.7(f).  Payments received after noon on any day shall be deemed received on the
next succeeding Business Day.  Subject to Section 9.8(c), the Advances made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and the Administrative Agent in the ordinary course of
business.  Each Borrower hereby authorizes the Administrative Agent to charge
against any demand deposit account the Borrowers maintain with the
Administrative Agent an amount equal to the accrued interest and fees from time
to time due and payable to the Lender Parties under the Notes or hereunder, or
(at the Lenders’ option) to effect a Borrowing in such amount, all without
receipt of any request for such charge or Borrowing.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(b)           If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in Dollars or any Alternative Currency
(the “Specified Currency”) into another currency (the “Judgment Currency”), the
rate of exchange which shall be applied shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with that amount of the Judgment Currency on the Business Day
next preceding the day on which such judgment is rendered.  The obligation of
the Borrowers with respect to any such sum due from it to the Administrative
Agent or any Lender (each, an “Entitled Person”) shall, notwithstanding the rate
of exchange actually applied in rendering such judgment, be discharged only to
the extent that on the Business Day following receipt by such Entitled Person of
any sum adjudged to be due hereunder or under the Notes in the Judgment
Currency, such Entitled Person may in accordance with normal banking procedures
purchase and transfer to the required location of payment the Alternative
Currency with the amount of the Judgment Currency so adjudged to be due; and the
Borrowers hereby, as a separate obligation and notwithstanding any such
judgment, agree to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the applicable Alternative Currency, any
difference between the sum originally due to such Entitled Person in the
Alternative Currency and the amount of the Alternative Currency so purchased and
transferred on that Business Day.
 
(c)           Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Administrative Agent for the account of such Defaulting
Lender pursuant to Section 2.7), shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank and/or the Swing Line Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Bank and/or the Swing Line Lender, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Swing Line Advance or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Advances under this Agreement;
sixth, to the payment of any amounts owing to the Administrative Agent, the
Lenders, the Issuing Bank or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by the Administrative Agent, any
Lender, the Issuing Bank or Swing Line Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Advances or funded
participations in Swing Line Advances or Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Advances or funded participations in Swing Line Advances or Letters of
Credit were made at a time when the conditions set forth in Section 3.3 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Advances of, and funded participations in Swing Line Advances or Letters of
Credit owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Revolving Advances of, or funded participations in
Swing Line Advances or Letters of Credit owed to, such Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.13(c) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Section 2.14
Payment on Non-Business Days.

 
Whenever any payment to be made hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in each case be
included in the computation of payment of interest thereon.
 
Section 2.15
Use of Advances and Letters of Credit.

 
The proceeds of each Borrowing, and each Letter of Credit, shall be used by the
Borrowers for their general corporate purposes (including commercial paper
backup) or as otherwise permitted pursuant to Section 5.08.
 
Section 2.16
Funding Indemnification.

 
The Borrowers shall, in addition to other amounts payable hereunder, also
compensate any Lender, upon written request by that Lender (which request shall
set forth the basis for requesting such amounts), for all losses and expenses in
respect of any interest or other consideration paid by that Lender to lenders of
funds borrowed by it or deposited with it to maintain any portion of the
principal balance of that Lender’s Eurocurrency Rate Fundings which that Lender
may sustain to the extent not otherwise compensated for hereunder and not
mitigated by the reemployment of such funds if any prepayment of any such
portion occurs on a date that is not the expiration date of the relevant
Interest Period or if a Borrowing or prepayment in whole or in part of a
Eurocurrency Rate Funding fails to occur.  A certificate as to any such loss or
expense (including calculations, in reasonable detail, showing how that Lender
computed such loss or expense) shall be promptly submitted by that Lender to the
Company and shall, in the absence of manifest error, be conclusive and binding
as to the amount thereof.  Such loss or expense may be computed as though that
Lender acquired deposits in the London interbank market to fund that portion of
the principal balance whether or not that Lender actually did so.
 
 
-34-

--------------------------------------------------------------------------------

 
 
Section 2.17
Taxes.

 
(a)           Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.
 
(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment, then the applicable Withholding Agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(c)           Payment of Other Taxes by the Borrowers.  The Borrowers shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(d)           Indemnification by the Borrower.  The Borrowers shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.8(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
 
-35-

--------------------------------------------------------------------------------

 
 
(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Borrower to a Governmental Authority pursuant to this Section
2.17, the applicable Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(g)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times reasonably requested by the
applicable Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the applicable Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the applicable Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the applicable Borrower or the Administrative Agent as will enable the
applicable Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(ii)          Without limiting the generality of the foregoing, in the event
that the applicable Borrower is a U.S. Borrower:
 
(A)         any Lender that is a U.S. Person shall deliver to the applicable
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the applicable Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
 
(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the applicable Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the applicable Borrower
or the Administrative Agent), whichever of the following is applicable:
 
(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN (or W-8BEN-E) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
 
 
-36-

--------------------------------------------------------------------------------

 
 
(2)  executed originals of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN (or W-8BEN-E); or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or W-8BEN-E), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the applicable Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the applicable Borrower
or the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
 
 
-37-

--------------------------------------------------------------------------------

 
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the applicable Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the applicable Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the applicable Borrower or the Administrative Agent as may be
necessary for the applicable Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
(i)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Section 2.18
Increased Costs; Eurocurrency Rate Availability; Illegality.

 
(a)           Increased Costs Generally.  If any Change in Law binding on or
applicable to any Lender or the Issuing Bank shall:
 
 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by, such Lender (except any reserve requirement reflected in the Eurocurrency
Rate) or the Issuing Bank, as the case may be;

 
 
(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 
 
(iii)
impose on such Lender or the Issuing Bank, as the case may be, or the London
interbank market any other condition, cost or expense (other than any taxes)
affecting this Agreement or Eurocurrency Rate Advances made by such Lender or
any Letter of Credit or participation therein;

 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any Eurocurrency Rate Advance
(or of maintaining its obligation to make any such Advance), or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Lender or the Issuing Bank, as the case may be, that complies with  paragraph
(c) below, the Borrowers shall promptly pay to any such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any Lending Office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Advances made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy or liquidity), then from time to time within ten Business Days
following written request of such Lender or such Issuing Bank, as the case may
be, that complies with paragraph (c) below, the Borrowers shall promptly pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
 
 
-39-

--------------------------------------------------------------------------------

 
 
(c)           Certificates for Reimbursement.  Any request from any Lender or
the Issuing Bank for payment of additional amounts pursuant to Section 2.18(a)
or (b) shall include certification (i) that one of the events described in
Section 2.18(a) or (b) has occurred and describing in reasonable detail the
nature of such event, (ii) as to the reduction of the rate of return on capital
resulting from such event and (iii) as to the additional amount or amounts
requested by such Lender or the Issuing Bank, as the case may be, and a
reasonably detailed explanation of the calculation thereof.  A certificate of a
Lender or the Issuing Bank complying with the immediately preceding sentence and
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.  Notwithstanding the
foregoing, neither any Lender nor the Issuing Bank shall make demand for payment
of increased costs under this Section unless such Lender or the Issuing Bank, as
the case may be, is generally imposing such increased costs on its similarly
situated customers.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)           Additional Reserve Costs.  For so long as any Lender is required
to make special deposits with the Bank of England and/or The Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions) or to comply with reserve assets, liquidity, cash margin or other
requirements of any monetary or other authority (including any such requirement
imposed by the Bank of England, the European Central Bank or the European System
of Central Banks, but excluding requirements reflected in the computation of the
Eurocurrency Rate) in respect of any of such Lender’s Eurocurrency Rate
Advances, such Lender shall be entitled to require the applicable Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Advances subject to such requirements, additional interest on such Advance at a
rate per annum specified by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Advance.  Any additional
interest owed pursuant to this subsection shall be determined in reasonable
detail by the applicable Lender, which determination shall be conclusive absent
manifest error, and notified to the applicable Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Advance, and such additional interest so
notified to the applicable Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Advance.
 
 
-40-

--------------------------------------------------------------------------------

 
 
(f)           Limitation on Obligations of Company. Notwithstanding anything to
the contrary in this Section 2.18, if a Lender changes its applicable Lending
Office (other than (i) pursuant to paragraph (g) below or (ii) after an Event of
Default under Section 7.1(a), (h) or (i) has occurred and is continuing) and the
effect of such change, as of the date of such change, would be to cause the
Company to become obligated to pay any additional amount or compensation under
this Section 2.18, the Company shall not be obligated to pay such additional
amount.
 
(g)           Designation of a Different Lending Office.  If any Lender requires
the Borrowers to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or requests
compensation under Section 2.18, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.17 or Section 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(h)           Eurocurrency Rate Availability.  If the Required Lenders or the
Administrative Agent determine that, by reason of circumstances affecting the
relevant market, in connection with any request for a Eurocurrency Rate Funding
or a conversion to or continuation thereof that (i) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Eurocurrency Rate Funding and as a result the
Eurocurrency Base Rate cannot be determined as provided in the definition
thereof, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Funding, or (iii) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Funding does not
adequately and fairly reflect the cost to such Lenders of funding such Advance,
the Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Fundings shall be suspended (as set forth in the immediately
following sentence with respect to pending or outstanding Eurocurrency Rate
Fundings) until the Administrative Agent (acting on its own or at the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, (a) the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Funding or, failing that,
will be deemed to have converted such request into a request for a Base Rate
Funding in the amount specified therein and (b) any Advances that were to be
continued as Eurocurrency Rate Advances shall, on the first day of the Interest
Period immediately succeeding the date of receipt of such notice (or if such
notice has been received on the first day of an Interest Period, on such date),
be continued as Advances bearing interest at the Base Rate.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(i)           If, in any applicable jurisdiction, the Administrative Agent, the
Issuing Bank or any Lender or any Designated Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, the Issuing Bank or any Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund or maintain its participation in any
Advance or (iii) issue, make, maintain, fund or charge interest with respect to
any Credit Extension such Person shall promptly notify the Administrative Agent,
then, upon the Administrative Agent notifying the Company, and until such notice
by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension
shall be suspended, and to the extent required by applicable law,
cancelled.  Upon receipt of such notice, the Borrowers shall, (A) repay that
Person’s participation in the Advances or other applicable Obligations on the
last day of the Interest Period for each Advance or other Obligation occurring
after the Administrative Agent has notified the Company or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.
 
(j)           If, after the designation by the Lenders of any currency as an
Alternative Currency, any change in currency controls or exchange regulations or
any change in the national or international financial, political or economic
conditions are imposed in the country in which such currency is issued, result
in, in the reasonable opinion of the Required Lenders (in the case of any
Advances to be denominated in an Alternative Currency) or the Issuing Bank (in
the case of any Letter of Credit to be denominated in an Alternative Currency),
(a) such currency no longer being readily available, freely transferable and
convertible into Dollars, (b) a Dollar Equivalent is no longer readily
calculable with respect to such currency, (c) providing such currency is
impracticable for the Lenders or (d) no longer a currency in which the Required
Lenders are willing to make such Credit Extensions (each of (a), (b), (c), and
(d) a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Borrower, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist. Within, five (5) Business Days after receipt of such notice from
the Administrative Agent, the Borrowers shall repay all Advances in such
currency to which the Disqualifying Event applies or convert such Advances into
the Dollar Equivalent of Advances in Dollars, subject to the other terms
contained herein.
 
Section 2.19
Guarantees.

 
(a)           Delivery of Subsidiary Guaranties.  Concurrent with the
designation by the Company of any Subsidiary as a “Designated Subsidiary” under
Section 9.2, the Company (subject to Section 2.19(c)) will deliver to the
Administrative Agent (i) a guaranty (or joinder to a guaranty previously
delivered pursuant to this Section 2.19(a)), executed by such Subsidiary, in
form and substance satisfactory to the Administrative Agent, guarantying payment
by such Designated Subsidiary of all Obligations of all other Borrowers, (ii) a
certificate of the secretary or other appropriate officer of such Subsidiary, in
form and substance satisfactory to the Administrative Agent, (1) certifying that
the execution, delivery and performance of such guaranty or joinder have been
duly approved by all necessary action of the Governing Board of such Subsidiary,
and attaching true and correct copies of the applicable resolutions granting
such approval, (2) certifying that attached to such certificate are true and
correct copies of the Organizational Documents of such Subsidiary, together with
such copies, and (3) certifying the names of the officers of such Subsidiary
that are authorized to sign that guaranty or joinder; and (iii) an opinion of
counsel to that Subsidiary, opining as to the due execution, delivery and
enforceability of such guaranty and joinder, in form and substance satisfactory
to the Administrative Agent.
 
 
-42-

--------------------------------------------------------------------------------

 
 
(b)           Company Guaranty.  In addition, concurrent with the designation by
the Company of the initial “Designated Subsidiary” under Section 9.2, if any,
the Company will deliver to the Administrative Agent (i) a guaranty, executed by
the Company, in form and substance satisfactory to the Administrative Agent,
guarantying payment by the Company of all Obligations of all other present and
future Borrowers, (ii) a certificate of the secretary or other appropriate
officer of the Company, in form and substance satisfactory to the Administrative
Agent, (1) certifying that the execution, delivery and performance of that
guaranty have been duly approved by all necessary action of the Governing Board
of the Company, and attaching true and correct copies of the applicable
resolutions granting such approval, (2) certifying that attached to such
certificate are true and correct copies of the Organizational Documents of the
Company, together with such copies, and (3) certifying the names of the officers
of the Company that are authorized to sign that guaranty; and (iii) an opinion
of counsel to that Subsidiary, opining as to the due execution, delivery and
enforceability of such guaranty, in form and substance satisfactory to the
Administrative Agent.
 
(c)           Foreign Borrowers: Non-Liability for Domestic
Borrowings.  Notwithstanding any other provision of this Agreement or any other
Loan Document, no Borrower that is a Foreign Subsidiary shall have any
obligation or liability hereunder or under the Guaranty (i) on account of any
borrowings by any Borrower other than such Foreign Subsidiary or (ii) under
Section 9.6 on account of the actions or inactions of any Borrower other than
such Foreign Subsidiary, in each case to the extent that (1) (A) such obligation
or liability in respect of the Obligations of such other Borrower or Borrowers
is prohibited by applicable law governing such Foreign Subsidiary or (B) the
Company has reasonably determined that such obligation or liability in respect
of the Obligations of such other Borrower or Borrowers would have a material
adverse tax consequence for the Company or any Subsidiary (including any
material consequence arising from the operation of Section 956 of the Code) and
(2) in either case, the Company has so indicated in the applicable Designation
Letter.  To the extent that at the time any Foreign Subsidiary becomes a
Designated Subsidiary, the circumstances in clause (1)(A) or (1)(B) above are
applicable to such Foreign Subsidiary with respect to any other Borrower or
Borrowers and the Company has so indicated in the applicable Designation Letter,
(x) in the case of a Foreign Subsidiary as to which either of such clauses is
applicable in respect of the Obligations of all other Borrowers, such  Foreign
Subsidiary shall not be obligated to execute the Guaranty and (y) in the case of
a Foreign Subsidiary as to which either of such clauses is applicable in respect
of the Obligations of only certain other Borrowers, such Foreign Subsidiary
shall be obligated to execute the Guaranty or a joinder thereto on terms which
limit such Foreign Subsidiary’s guarantee thereunder to the Obligations of the
Borrower or Borrowers as to which such circumstances do not apply.  The
Administrative Agent is authorized from time to time in connection with the
designation of new Designated Subsidiaries to consent to and enter into such
amendments or modifications of the Guaranty as it deems appropriate to assure
that no Foreign Subsidiary which is a Borrower is obligated under the Guaranty
in respect of the Obligations of any other Borrower as to which the
circumstances in clause (1)(A) or (1)(B) above are applicable in the case of
such Designated Subsidiary.  The Company agrees that from time to time in
connection with the designation of new Designated Subsidiaries it shall cause
pre-existing Designated Subsidiaries to execute such amendments or modifications
of the Guaranty as the Administrative Agent deems appropriate to assure that
each Designated Subsidiary is liable under the Guaranty for the Obligations of
all other Borrowers as to which the circumstances in clause (1)(A) or (1)(B)
above are not applicable in the case of such Designated Subsidiary.
 
 
-43-

--------------------------------------------------------------------------------

 
 
Section 2.20
Swing Line.

 
In order to accommodate the Company’s need for short-term revolving credit,
either or both of Wells Fargo and KeyBank National Association (each in such
capacity, a “Swing Line Lender” and together the “Swing Line Lenders”) may, from
time to time and in its sole discretion, make Advances in Dollars to the Company
on the terms and subject to the conditions set forth in this Section (each a
“Swing Line Advance”).
 
(a)           Swing Line Advances may be made during the period from the date of
this Agreement through and including the Revolving Commitment Termination Date.
 
(b)           The maximum aggregate principal amount of Swing Line Advances that
may be outstanding at any given time shall be $20,000,000; provided, however,
that (i) the maximum aggregate outstanding principal amount of Swing Line
Advances made by either Swing Line Lender individually shall at no time exceed
$10,000,000 and (ii) the sum of the Swing Line Advances plus the aggregate
amount of Revolving Advances outstanding under Section 2.1(a) and the L/C Amount
shall never exceed the sum of the Revolving Commitment Amounts.
 
(c)           Each Swing Line Advance shall occur following written or
telephonic request to Administrative Agent (which shall promptly remit such
notice to each Swing Line Lender) from any person purporting to be authorized to
request Advances on behalf of the Company.  Each such notice or request must be
received by the Administrative Agent no later than 3:00 p.m. on the Business Day
on which the Swing Line Advance is to occur and shall specify (i) that the
Company is requesting a Swing Line Advance, and (ii) the aggregate amount
thereof (which shall be deemed to be requested half from one Swing Line Lender
and half from the other except to the extent that such allocation would result
in the aggregate Swing Line Advances from either Swing Line Lender exceeding
$10,000,000 (in which case the aggregate requested Swing Line Advances shall be
deemed requested from the applicable Swing Line Lender only to the extent
resulting in such Swing Line Lender’s aggregate Swing Line Advances equaling
$10,000,000 and the balance from the other Swing Line Lender)).  Prior to the
close of business on the date of receipt of each such notice or request, each
Swing Line Lender which has in its sole discretion elected to make such Swing
Line Advance shall disburse the Swing Line Advance by making its Swing Line
Advance available to the Administrative Agent by wire transfer of immediately
available funds to the Administrative Agent, which shall promptly credit the
same to the Company’s demand deposit account maintained with the Administrative
Agent or in such other manner as the Swing Line Lenders, the Administrative
Agent and the Company may from time to time agree in writing.
 
The Swing Line Lenders shall have no obligation to and shall not, disburse any
Swing Line Advance if any condition set forth in Article III has not been
satisfied on the day of the requested Swing Line Advance.  Each Swing Line
Advance shall be in the amount of $500,000 or an integral multiple thereof (or
such other amount as the applicable Swing Line Lender may agree).
 
 
-44-

--------------------------------------------------------------------------------

 
 
(d)           Each Swing Line Advance shall bear interest at an annual rate
equal to the Base Rate.  Interest on the Swing Line Advance shall be payable in
arrears on the last day of each calendar quarter, and on the Revolving
Commitment Termination Date.
 
(e)           The Swing Line Advances made by a Swing Line Lender shall, at the
option of such Swing Line Lender, be evidenced by and repayable in accordance
with a single promissory note of the Company (the “Swing Line Note”) payable to
such Swing Line Lender, substantially in the form of Exhibit C hereto.
 
(f)           The Company shall repay the then-outstanding principal of the
Swing Line Advances in full from time to time on the 15th day and the final day
of each month and upon such repayment in full, shall not request another Swing
Line Advance for at least one full Business Day.  The Company may use the
proceeds of an Advance made pursuant to Section 2.1(a) to repay any Swing Line
Advance.
 
(g)           Each Swing Line Lender may at any time and from time to time
(whether before or after the occurrence of an Event of Default), by notice to
the Administrative Agent not later than 1:00 p.m. on any Business Day, request
that the Lenders refund its Swing Line Advances by making Advances to the
Company pursuant to Section 2.1(a) in an aggregate principal amount equal to the
then outstanding principal amount of such Swing Line Advances plus interest
accrued thereon to and including the date of such notice and request.  Upon
receiving such notice and request, and in any event not later than 2:00 p.m. on
the date of the notice and request, the Administrative Agent shall notify each
Lender of the amount of the requested Borrowing, that the proceeds of the
Borrowing are to be used to repay a Swing Line Advance and of the amount of each
Lender’s Revolving Advance with respect thereto.  Unless one of the events
described in Sections 7.1(h) or (i) shall have occurred with respect to the
Company, then subject to the provisions of Section 2.20(i) below, so long as a
Lender receives such notice from the Administrative Agent prior to 2:00 p.m. on
the date the requested Borrowing is to occur, each Lender shall make its
Revolving Advance with respect to that Borrowing available to the Administrative
Agent by wire transfer of immediately available funds to the Administrative
Agent not later than 3:00 p.m. on the same day.  Prior to the close of business
on the same day, the Administrative Agent will disburse the Borrowing by
crediting the same to the account of the applicable Swing Line Lender.  Any
Revolving Advances made by Lenders pursuant to this Section 2.20(g) shall
initially bear interest at the Base Rate, but the rate of interest that applies
to such Revolving Advances may be converted pursuant to Section 2.3(d), and such
Revolving Advances shall in all other respects be treated in the same manner as
Revolving Advances made pursuant to Section 2.1(a).  Each Lender acknowledges
and agrees that its obligation to refund Swing Line Advances in accordance with
the terms of this Section is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Article III.
 
(h)           The Company may prepay any Swing Line Advance on the Business Day
it is made or on any subsequent Business Day; provided, however, that each such
prepayment shall be in the principal amount of $500,000 or an integral multiple
thereof.
 
 
-45-

--------------------------------------------------------------------------------

 
 
(i)           In the event that one of the Events of Default described in
Sections 7.1(h) or (i) shall have occurred, the Administrative Agent shall
immediately notify the Swing Line Lenders and the Lenders, and, if any Swing
Line Advances of a Swing Line Lender or interest thereon is outstanding on such
day it receives notice, each Lender will purchase from such Swing Line Lenders
an undivided participation interest in its Swing Line Advances and interest
thereon in an amount equal to its Percentage of such Swing Line Advances.  Upon
request, each Lender will promptly transfer to the applicable Swing Line
Lenders, in immediately available funds, the amount of its participation and
upon receipt thereof the Swing Line Lenders will deliver to such Lender a loan
participation certificate, dated the date of receipt of such funds and in such
amount.  Thereafter, the Swing Line Lenders shall make no further Swing Line
Advances, any payments received directly by the Swing Line Lenders with respect
to the Swing Line Advances shall be treated as excess payments subject to
Section 8.4, and all other payments made by the Company shall be applied in the
manner required by Section 8.2.
 
(j)           Any Swing Line Advances that are outstanding on the Revolving
Commitment Termination Date shall be paid in full on such date, with all accrued
interest.
 
(k)           No Borrower other than the Company may borrow any Swing Line
Advance.
 
Section 2.21
Substitution of Lender.

 
Upon the receipt by the Company from any Lender (an “Affected Lender”) of a
notice of illegality under Section 2.3(e) or a claim for compensation under
Sections 2.17 or 2.18, or if any Lender shall be a Defaulting Lender, the
Company may: (a) request that one or more of the other Lenders assume all or
part of such Affected Lender’s or Defaulting Lender’s Advances and Commitments
(which request each such other Lender may decline or agree to in its sole
discretion); or (b) designate a replacement bank or other entity satisfactory to
the Company to acquire and assume all or part of such Affected Lender’s or
Defaulting Lender’s Advances and Commitments at the face amount thereof (a
“Substitute Lender”).  Any such designation of a Substitute Lender under clause
(b) shall be subject to the prior written consent of the Administrative Agent
(which consent shall not unreasonably be withheld).  Any transfer of Advances or
Commitments pursuant to this Section shall be made in accordance with Section
9.8, and the Affected Lender or Defaulting Lender, as applicable shall be
entitled to payment in full of the principal amount of its outstanding Advances,
all accrued interest thereon, and all accrued fees to the date of such
transfer.  Upon the receipt by the Company from the Issuing Bank of a claim for
compensation under Sections 2.17 or 2.18, the Company may elect to replace the
Issuing Bank as such by designating another Lender (which has consented to such
designation) to act as Issuing Bank, whereupon such other Lender shall act as
the Issuing Bank and have the rights and obligations of the Issuing Bank;
provided, however, that (i) such replacement shall not diminish or impair the
rights of the replaced Issuing Bank or the obligations of the Borrowers and the
other Lenders relative to Letters of Credit issued by the replaced Issuing Bank
prior to its replacement and (ii) the new Issuing Bank shall not have the rights
or obligations of the “Issuing Bank” relative to Letters of Credit issued by its
predecessor Issuing Bank.
 
 
-46-

--------------------------------------------------------------------------------

 
 
Section 2.22
Increase of Commitments.

 
(a)           So long as no Default or Event of Default has occurred and is
continuing, the Company may by written notice to the Administrative Agent,
propose to increase the Aggregate Revolving Commitment Amount (the amount of any
such increase, an “Incremental Revolving Commitment”) and/or add one or more
incremental term loan facilities (the amount of any such incremental term
facility, an “Incremental Term Commitment”, and together with any Incremental
Revolving Commitment, “Incremental Commitments”), in each case, in an amount not
less than $10,000,000 and integral multiples of $5,000,000 in excess thereof and
in an aggregate amount not greater than $100,000,000.  In no event shall any
such Incremental Commitments cause the sum of the Aggregate Revolving Commitment
Amount plus the Aggregate Term Commitment Amount to exceed the Maximum Aggregate
Commitment Amount.  Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Company proposes that any Incremental Commitment
shall be effective, which shall be a date not less than thirty (30) days after
the date on which such notice is delivered to Administrative Agent.  The Company
may invite any Lender, any Affiliate of any Lender and/or any Approved Fund,
and/or any other Person reasonably satisfactory to the Administrative Agent, the
Issuing Bank and the Swing Line Lender, to provide an Incremental Commitment
(any such Person, an “Incremental Lender”).  Any Lender or any Incremental
Lender offered or approached to provide all or a portion of any Incremental
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Commitment.  Any Incremental Commitment shall become effective as of
such Increased Amount Date; provided that:
 
 
(i)
no Default or Event of Default shall exist on such Increased Amount Date before
or after giving effect to any Incremental Commitment;

 
 
(ii)
any loan made pursuant to such Incremental Commitment (each an “Incremental
Advance”) shall be a “Revolving Advance” or a “Term Loan”, as applicable, for
all purposes hereof and shall be subject to the same terms and conditions as the
Revolving Advances or the Term Loans, as applicable, and shall be guaranteed to
the same extent as the other Credit Extensions on a pari passu basis;

 
 
(iii)
such Incremental Commitments shall be effected pursuant to one or more
agreements in form and substance satisfactory to the Administrative Agent and
the Borrowers executed and delivered by the Borrowers, the Administrative Agent
and the applicable Incremental Lenders (which agreement or agreements may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.22); and

 
 
(iv)
the Company shall deliver or cause to be delivered any customary legal opinions
or other documents (including, without limitation, a resolution duly adopted by
the board of directors (or equivalent governing body) of the Company authorizing
such Incremental Advances (for the avoidance of doubt, resolutions duly adopted
by the board of directors (or equivalent governing body)) of the Company
delivered pursuant to Section 3.1(c) which authorize such Incremental Advances
shall be sufficient as to the Company so long as such resolutions are certified
as of the applicable Increased Amount Date as remaining in full force and
effect) reasonably requested by the Administrative Agent in connection with any
such transaction.

 
 
-47-

--------------------------------------------------------------------------------

 
 
(b)           The outstanding Revolving Advances and Percentages of Swing Line
Advances and L/C Amounts will be reallocated by the Administrative Agent on the
applicable Increased Amount Date among the Lenders (including the Incremental
Lenders) in accordance with their revised Percentages (and the Lenders
(including the Incremental Lenders) agree to make all payments and adjustments
necessary to effect such reallocation and the Company shall pay any and all
costs required pursuant to Section 2.16 in connection with such reallocation as
if such reallocation were a repayment).
 
(c)           On any Increased Amount Date on which any Incremental Commitment
becomes effective, each Incremental Lender with an Incremental Commitment shall
become a Lender hereunder with respect to such Incremental
Commitment.  Thereafter it shall be entitled to the same voting rights as the
existing Lenders and shall be included in any determination of the Required
Lenders.  The Incremental Lenders will not constitute a separate voting class
for any purposes under this Agreement.
 
(d)           In no event shall the Company make more than three requests for an
Incremental Commitment pursuant to this Section 2.22.
 
ARTICLE III
Conditions Precedent
 
Section 3.1
Conditions to Effectiveness and Initial Credit Extensions.

 
The obligation of the Lenders to consummate this Agreement and to make or
participate in the initial Credit Extension is subject to the delivery of the
below documents, each in form and substance satisfactory to the Administrative
Agent, and the satisfaction of the other conditions below:
 
(a)           This Agreement, duly executed by the Company, the Administrative
Agent and each of the Lenders.
 
(b)           Any Notes requested by Lenders pursuant to Section 2.1, dated the
date hereof and properly executed on behalf of the Company.
 
(c)           A certificate of the secretary or an assistant secretary of the
Company (i) certifying that the execution, delivery and performance of the Loan
Documents and other documents contemplated hereunder have been duly approved by
all necessary action of the Governing Board of the Company, and attaching true
and correct copies of the applicable resolutions granting such approval, (ii)
certifying that attached to such certificate are true and correct copies of the
Organizational Documents of the Company (in the case of the articles of
incorporation of the Company, certified as of November 4, 2013 by the Secretary
of State of its jurisdiction of incorporation and certified by the secretary or
an assistant secretary of the Company as not having been amended or modified
since such date), together with such copies, and (iii) certifying the names of
the officers of the Company who are authorized to sign the Loan Documents and
other documents contemplated hereunder, together with the true signatures of
such officers.
 
 
-48-

--------------------------------------------------------------------------------

 
 
(d)           A certificate from the president or Responsible Officer of the
Company to the effect that (i) all representations and warranties of the Company
contained in this Agreement and the other Loan Documents are correct on and as
of the Effective Date (except to the extent any such representation or warranty
relates solely to an earlier date), and (ii) no event has occurred and is
continuing, or would result from any Credit Extension being made on the date
hereof, which constitutes a Default or an Event of Default.
 
(e)           A certificate of good standing of the Company from the Secretary
of State of its jurisdiction of incorporation, dated not more than ten days
before the date hereof.
 
(f)           A signed copy of an opinion of John L. Hammond, Senior Vice
President, Secretary and General Counsel of the Company, addressed to the
Administrative Agent and the Lenders and in form and substance satisfactory to
the Administrative Agent.
 
(g)           All existing indebtedness of the Borrowers and its Subsidiaries
under the Existing Credit Agreement (except contingent reimbursement obligations
in respect of the Existing Letters of Credit) shall be substantially
contemporaneously paid in full, it being understood that such payment may be
made out of the proceeds of the initial Credit Extension.
 
(h)           The Company shall have paid all fees required to be paid as of the
date hereof under this Agreement or the Fee Letters, including fees of counsel
for the Administrative Agent for which a statement has been received.
 
(i)           Such other documents (including “know your customer” information)
as the Administrative Agent or the Required Lenders may reasonably deem
necessary or advisable in connection with the initial Credit Extensions.
 
Section 3.2
Additional Conditions Precedent to Credit Extensions to Designated Subsidiaries.

 
The obligation of the Lender Parties to provide any Credit Extension to any
Designated Subsidiary is subject to the further condition precedent that the
Administrative Agent shall have received, on or before the day of the first
Credit Extension to such Designated Subsidiary, all of the following, in form
and substance reasonably satisfactory to the Administrative Agent;
 
(a)           A Designation Letter, duly executed by such Designated Subsidiary
and the Company.
 
(b)           A certificate of an appropriate officer (or individual performing
the function thereof) of such Designated Subsidiary (i) certifying that the
execution, delivery and performance of the Loan Documents and other documents
contemplated hereunder have been duly approved by all necessary action of the
Governing Board of such Designated Subsidiary, and attaching true and correct
copies of the applicable resolutions granting such approval, (ii) certifying
that attached to such certificate are true and correct copies of the
Organizational Documents of such Designated Subsidiary, together with such
copies, and (iii) certifying the names of the officers of such Designated
Subsidiary who are authorized to sign the Designation Letter and other documents
contemplated hereunder, together with the true signatures of such officers.
 
 
-49-

--------------------------------------------------------------------------------

 
 
(c)           A certificate of good standing (or equivalent certificate or
confirmation, in each case to the extent available in the applicable
jurisdiction) of such Designated Subsidiary, dated not more than ten days before
such date.
 
(d)           A signed copy of an opinion of counsel for such Designated
Subsidiary, addressed to the Administrative Agent and the Lenders, opining as to
the due execution, delivery and enforceability of the Loan Documents to which
such Designated Subsidiary is a party and as to such other matters as the
Administrative Agent may reasonably request.
 
(e)           To the extent not previously delivered, such documents as are
required by Section 2.19(a).
 
(f)           Such other documents (including “know your customer” information)
as the Administrative Agent or the Required Lenders may reasonably deem
necessary or advisable in connection with the initial Credit Extension to such
Designated Subsidiary.
 
Section 3.3
Conditions Precedent to All Credit Extensions.

 
The obligation of the Lender Parties to provide any Credit Extension is subject
to the further conditions precedent that on the date of such Credit Extension:
 
(a)           The representations and warranties contained in Article IV are
correct on and as of the date of such Credit Extension as though made on and as
of such date, except to the extent that such representations and warranties
relate solely to an earlier date; provided that the representation and warranty
set forth in Section 4.6 shall only be made with respect to the initial Credit
Extension on the Effective Date.
 
(b)           The Borrower requesting such Credit Extension has delivered to the
Administrative Agent a certificate in the form of Exhibit G hereto, duly
executed by a person authorized to request Credit Extensions on behalf of that
Borrower.
 
(c)           No event has occurred and is continuing, or would result from such
Credit Extension, which constitutes a Default or an Event of Default.
 
ARTICLE IV
Representations and Warranties
 
The Company represents and warrants to the Lenders as follows:
 
Section 4.1
Corporate Existence and Power.

 
The Company and its Subsidiaries are each corporations duly incorporated,
validly existing and in good standing under the laws of their respective
jurisdictions of incorporation, and are each duly licensed or qualified to
transact business in all jurisdictions where the character of the property owned
or leased or the nature of the business transacted by them makes such licensing
or qualification necessary, except where the failure to be so licensed or
qualified (a) will not permanently preclude the Company or any Subsidiary from
maintaining any material action in any such jurisdiction even though such action
arose in whole or in part during the period of such failure, and (b) will not
result in any other Material Adverse Change.  The Company has (and, upon
becoming a Borrower hereunder, each Designated Subsidiary will have) all
requisite power and authority, corporate or otherwise, to conduct its business,
to own its properties and to execute and deliver, and to perform all of its
obligations under, the Loan Documents.
 
 
-50-

--------------------------------------------------------------------------------

 
 
Section 4.2
Authorization of Borrowing; No Conflict as to Law or Agreements.

 
The execution, delivery and performance by the Borrowers of the Loan Documents,
the borrowings from time to time hereunder, the issuance of the Notes, and the
consummation of the transactions herein and therein contemplated, have been duly
authorized by all necessary corporate action and do not and will not (a) require
any consent or approval of the stockholders of any Borrower, or any
authorization, consent, approval, order, filing, registration or qualification
by or with any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, other than those consents described in
Schedule 4.2, each of which has been obtained and is in full force and effect,
(b) violate any provision of any law, rule or regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve System
and Section 7 of the Exchange Act or any regulation promulgated thereunder) or
of any order, writ, injunction or decree presently in effect having
applicability to any Borrower or of the Organizational Documents of any
Borrower, (c) result in a breach of or constitute a default under any indenture
or loan or credit agreement or any other material agreement, lease or instrument
to which the Company or any Subsidiary is a party or by which it or its
properties may be bound or affected, or (d) result in, or require, the creation
or imposition of any Lien or other charge or encumbrance of any nature upon or
with respect to any of the properties now owned or hereafter acquired by the
Company or any Subsidiary.
 
Section 4.3
Legal Agreements.

 
This Agreement and the other Loan Documents constitute the legal, valid and
binding obligations of the Borrowers, enforceable against the Borrowers in
accordance with their respective terms, except to the extent that such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by general equitable
principles.
 
Section 4.4
Subsidiaries.

 
Schedule 4.4 hereto is a complete and correct list of all Subsidiaries as of the
date of this Agreement and of the percentage of the ownership of the Company or
any other Subsidiary in each as of the date of this Agreement.  Except as
otherwise indicated in that Schedule, all shares of each Subsidiary owned by the
Company or by any such other Subsidiary are validly issued and fully paid and
non-assessable.
 
 
-51-

--------------------------------------------------------------------------------

 
 
Section 4.5
Financial Condition.

 
The Company has heretofore furnished to the Lenders the audited consolidated
financial statements of the Company and its Subsidiaries for the year ended
December 31, 2013.  Those financial statements fairly present in all material
respects the financial condition of the Company on the date thereof and the
results of its operations and cash flows for the period then ended, and were
prepared in accordance with GAAP.  The information, exhibits and reports
furnished by the Company to the Lender Parties, taken as a whole, in connection
with the negotiation of or compliance with the Loan Documents did not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
Section 4.6
Adverse Change.

 
There has been no Material Adverse Change between December 31, 2013 and the date
of this Agreement.
 
Section 4.7
Litigation.

 
Except as set forth in Schedule 4.7, there are no actions, suits or proceedings
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any Subsidiary or the properties of the Company or any Subsidiary
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which could reasonably be expected to
effect a Material Adverse Change.  Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
effect a Material Adverse Change, the Company knows of no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 4.5.
 
Section 4.8
Hazardous Substances.

 
Except as set forth in Schedule 4.8, to the best of the Company’s knowledge, (a)
neither the Company nor any Subsidiary or other Person has ever caused or
permitted any Hazardous Substance to be disposed of on, under or at any real
property which is operated by the Company or any Subsidiary or in which the
Company or any Subsidiary has any interest, except to the extent that such
disposal can not reasonably be expected to result in a Material Adverse Change;
and (b) no such real property has ever been used (either by the Company or by
any Subsidiary or other Person) as a dump site or permanent or temporary storage
site for any Hazardous Substance in a manner that could reasonably be expected
to result in a Material Adverse Change.
 
Section 4.9
Regulation U.

 
Neither the Company nor any Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
 
 
-52-

--------------------------------------------------------------------------------

 
 
Section 4.10
Taxes.

 
The Company and its Subsidiaries have each paid or caused to be paid to the
proper authorities when due all federal and all material state and local Taxes
required to be withheld and paid by them.  The Company and its Subsidiaries have
each filed all federal, state and local Tax returns which to the knowledge of
the officers of the Company or any Subsidiary are required to be filed, and the
Company and its Subsidiaries have each paid or caused to be paid to the
respective taxing authorities all taxes as shown on said returns or on any
assessment received by it to the extent such taxes have become due, other than
taxes whose amount, applicability or validity is being contested in good faith
by appropriate proceedings and for which the Company or applicable Subsidiary
has provided adequate reserves in accordance with GAAP and to the extent that
nonpayment would not result in a Material Adverse Change.
 
Section 4.11
Burdensome Restrictions.

 
Neither the Company nor any Subsidiary is a party to or bound by any agreement,
or subject to any restriction in any Organizational Document, or any requirement
of law, which would reasonably be expected to effect a Material Adverse
Change.  Neither the Company nor any Subsidiary is a party to any presently
effective agreement that, if entered into after the date hereof, would
constitute a breach of Section 6.7.
 
Section 4.12
Titles and Liens.

 
The Company or one of its Subsidiaries has good title to each of the properties
and assets material to the operations of the Company and its Subsidiaries, taken
as a whole, which it purports to own or which are reflected as owned on its
books and records, in each case free and clear of all Liens and encumbrances,
except for Liens and encumbrances permitted by Section 6.1 and covenants,
restrictions, rights, easements and irregularities in title which do not
materially interfere with the business or operations of the Company and its
Subsidiaries taken as a whole.
 
Section 4.13
ERISA.

 
The present value of all accumulated benefit obligations under each Plan (based
on assumptions used for purposes of FASB No. 87) did not, as of any January 1,
hereafter exceed by more than $20,000,000 the value of the assets of such Plan,
and the present value of all accumulated benefit obligations of all under funded
Plans (based on FASB No. 87 assumptions) did not, as of any January 1,
hereafter, exceed by more than $20,000,000 the value of the assets of all under
funded Plans, and no liability to the Pension Benefit Guaranty Corporation or
the Internal Revenue Service in excess of such amount has been, or is expected
by the Company or any Subsidiary or ERISA Affiliate to be, incurred with respect
to any Plan that could become a liability of the Company or any Subsidiary
except to the extent that any such circumstance could not reasonably be expected
to result in a Material Adverse Change.  Except as disclosed in Company’s
financial statements, neither the Company nor any Subsidiary has any contingent
liability with respect to any post-retirement benefit under a Welfare Plan in
excess of $20,000,000, other than liability for continuation coverage described
in Part 6 of Subtitle B of Title I of ERISA.
 
 
-53-

--------------------------------------------------------------------------------

 
 
Section 4.14
Investment Company Act.

 
No Borrower is, and no Borrower will at any time be, an “investment company,” as
such term is defined in the Investment Company Act.
 
Section 4.15
Solvency.

 
Each Borrower is and, upon the making of any Advance and the issuance of any
Letter of Credit, will be, Solvent.
 
Section 4.16
Swap Obligations.

 
Neither the Company nor any of its Subsidiaries has incurred any outstanding
obligations under any Swap Contracts, other than Permitted Swap Obligations.
 
Section 4.17
Insurance.

 
The properties of the Company and its Subsidiaries are insured with responsible
and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company and such Subsidiaries operate.
 
Section 4.18
Compliance With Laws.

 
The Company and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
properties, assets and rights, where failure to comply would result in a
Material Adverse Change.
 
Section 4.19
No Contractual Default.

 
Neither the Company nor any Subsidiary is in violation of any term of any
contract, agreement, judgment or decree, the violation of which would
(individually or together with all other such violations in existence) result in
a Material Adverse Change.
 
Section 4.20
Anti-Terrorism; Anti-Money Laundering; Anti-Corruption Laws.

 
Neither the Company nor any Subsidiary or, to their knowledge, any of their
Affiliates (a) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (b) is in violation of (i) the Trading with the Enemy Act, (ii)
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (iii) the Patriot Act (collectively, the
“Anti-Terrorism Laws”) or (c) is a Sanctioned Person.  No part of the proceeds
of any Credit Extension hereunder will be unlawfully used directly or indirectly
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country, or in any other manner
that will result in any violation by any Person (including any Lender, the
Arrangers, the Administrative Agent, any Issuing Bank or any Swing Line Lender)
of any Anti-Terrorism Laws.  The Company has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents in
all material respects with Anti-Corruption Laws and applicable Sanctions, and
the Company, its Subsidiaries and, to their knowledge, their respective
directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.
 
 
-54-

--------------------------------------------------------------------------------

 
 
ARTICLE V
Affirmative Covenants of the Company
 
So long as any Obligations (other than obligations of indemnification described
in Section 9.6 that are not then due and payable) remain unpaid or any
Commitment or L/C Amount shall be outstanding, the Company will comply with the
following requirements, unless the Required Lenders shall otherwise consent in
writing:
 
Section 5.1
Financial Statements.

 
The Company will deliver to the Administrative Agent and each Lender:
 
(a)           As soon as available, and in any event within 90 days after the
end of each fiscal year of the Company, a copy of the annual audit report of the
Company and its Subsidiaries prepared by nationally recognized independent
certified public accountants, which annual report shall include the balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year and
the related statements of income, shareholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal year then ended, all presented on a
consolidated basis in reasonable detail and all prepared in accordance with
GAAP.
 
(b)           As soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Company, the
balance sheet of the Company and its Subsidiaries as at the end of such quarter
and related statements of earnings and cash flows of the Company and its
Subsidiaries for such quarter and for the year to date, in reasonable detail and
prepared on a consolidated basis in accordance with GAAP, subject to year-end
adjustments.
 
(c)           Concurrent with the delivery of any financial statements under
paragraph (a) or (b), a Compliance Certificate, duly executed by the chief
financial officer or treasurer of the Company.
 
(d)           Promptly after the sending or filing thereof, copies of all
regular and periodic financial reports which the Company or any Subsidiary shall
file with the SEC or any national securities exchange.
 
(e)           Immediately after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting the Company or any Subsidiary of the type described in Section
4.7 or which seek a monetary recovery against the Company or any Subsidiary
combined in excess of $10,000,000.
 
 
-55-

--------------------------------------------------------------------------------

 
 
(f)           As promptly as practicable (but in any event not later than five
Business Days) after an officer of the Company obtains knowledge of the
occurrence of any Default or Event of Default, notice of such occurrence,
together with a detailed statement by a Responsible Officer of the Company of
the steps being taken by the Company to cure the effect of such event.
 
(g)           Promptly upon becoming aware of any Reportable Event or the
occurrence of a prohibited transaction (as defined in Section 4975 of the Code
or Section 406 of ERISA) in connection with any Plan or any trust created
thereunder, which could reasonably be expected to result in a liability to
Company or any Subsidiary in excess of $20,000,000, a written notice specifying
the nature thereof, what action the Company has taken, is taking or proposes to
take with respect thereto, and, when known, any action taken or threatened by
the Internal Revenue Service, the Pension Benefit Guaranty Corporation or the
Department of Labor with respect thereto.
 
(h)           Promptly upon their receipt, copies of (i) all notices received by
the Company, any Subsidiary or ERISA Affiliate of the Pension Benefit Guaranty
Corporation’s intent to terminate any Plan or to have a trustee appointed to
administer any Plan, and (ii) all notices received by the Company, any
Subsidiary or any ERISA Affiliate from a Multiemployer Plan concerning the
imposition or amount of withdrawal liability imposed pursuant to Section 4202 of
ERISA, which withdrawal liability individually or in the aggregate exceeds
20,000,000.
 
(i)           All notices required to be delivered under Section 9.14.
 
(j)           Such other information respecting the financial condition and
results of operations of the Company or any Subsidiary as any Lender may from
time to time reasonably request.
 
Documents required to be delivered pursuant to this Article may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address of
sensient-tech.com; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender if the Administrative Agent or such Lender, as the case may be, requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, as
applicable, and (ii) the Company shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the officer’s
Compliance Certificates required by Section 5.1(c) to the Administrative
Agent.  Except for such officer’s Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Company with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
 
 
-56-

--------------------------------------------------------------------------------

 
 
Section 5.2
Books and Records; Inspection and Examination.

 
The Company will keep, and will cause each Subsidiary to keep, accurate books of
record and account for itself in which true and complete entries will be made in
accordance with GAAP.  Upon request of any Applicable Party, as defined below,
the Company will, and will cause each Subsidiary to, give any representative of
such Applicable Party access to, and permit such representative to examine, copy
or make extracts from, any and all books, records and documents in its
possession (except to the extent that such access is restricted by law or by a
bona fide non-disclosure agreement not entered into primarily for the purpose of
evading the requirements of this Section), to inspect any of its properties
(subject to such physical security requirements as the Company or the applicable
Subsidiary may require) and to discuss its affairs, finances and accounts with
any of its principal officers, all at such times during normal business hours,
upon reasonable notice, and as often as such Applicable Party may reasonably
request.  As used in this Section 5.2, “Applicable Party” means (a) so long as
any Event of Default has occurred and is continuing, the Administrative Agent or
any Lender, and (b) at all other times, the Administrative Agent.  The
provisions of this Section 5.2 shall in no way preclude any Lender from
discussing the general affairs, finances and accounts of the Company with any of
its principal officers at such times during normal business hours and as often
as may be agreed to between the Company and such Lender.
 
Section 5.3
Compliance with Laws.

 
The Company will, and will cause each Subsidiary to, comply with the
requirements of applicable laws and regulations, the non-compliance with which
would effect a Material Adverse Change.  In addition, and without limiting the
foregoing sentence, the Company will (a) ensure, and cause each Subsidiary to
ensure, that no Person who owns a controlling interest in or otherwise controls
the Company or any Subsidiary is or shall be a Sanctioned Person, (b) not use or
permit the use of the proceeds of any Advance to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (c) comply, and cause each Subsidiary to comply, with all
Anti-Terrorism Laws.
 
Section 5.4
Payment of Taxes and Other Claims.

 
The Company will, and will cause each Subsidiary to, pay or discharge, when due,
(a) all Taxes, assessments and governmental charges levied or imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto, (b) all federal, state and local Taxes
required to be withheld by it, and (c) all lawful claims for labor, materials
and supplies which, if unpaid, might by law become a lien or charge upon any
properties of the Company or any Subsidiary; provided, that neither the Company
nor any Subsidiary shall be required to pay any such tax, assessment, charge or
claim (i) whose amount, applicability or validity is being contested in good
faith by appropriate proceedings and for which the Company or such Subsidiary
has provided adequate reserves in accordance with GAAP or (ii) where failure to
pay such tax, assessment, charge or claim could not reasonably be expected to
result in a liability in excess of $5,000,000.
 
 
-57-

--------------------------------------------------------------------------------

 
 
Section 5.5
Maintenance of Properties.

 
The Company will keep and maintain, and will cause each Subsidiary to keep and
maintain, all of its properties necessary or useful in its business in good
condition, repair and working order; provided, however, that nothing in this
Section shall prevent the Company or any Subsidiary from discontinuing the
operation and maintenance of, or disposing of, any of its properties if (a) (i)
such discontinuance or disposition is, in the reasonable judgment of the Company
or that Subsidiary, desirable in the conduct of its business, and (ii) no
Default or Event of Default exists at the time of, or will be caused by, such
discontinuance or disposition or (b) such discontinuance or disposition relates
to obsolete or worn-out property.
 
Section 5.6
Insurance.

 
The Company will, and will cause each Subsidiary to, obtain and maintain
insurance with insurers reasonably believed by the Company or such Subsidiary to
be responsible and reputable, in such amounts and against such risks as are
consistent with sound business practice.
 
Section 5.7
Preservation of Corporate Existence.

 
The Company will, and will cause each Subsidiary to, preserve and maintain its
corporate existence and all of its rights, privileges and franchises; provided,
however, that neither the Company nor any Subsidiary shall be required to
preserve any of its rights, privileges and franchises or to maintain its
corporate existence if (a) its Governing Board shall reasonably determine that
the preservation or maintenance thereof is no longer desirable in the conduct of
the business of the Company or that Subsidiary, and (b) no Default or Event of
Default exists upon, or will be caused by, the termination of such right,
privilege, franchise or existence; provided, further, that in no event shall the
foregoing be construed to permit the Company to terminate its corporate
existence.
 
Section 5.8
Use of Proceeds.

 
The Company will, and will cause each Subsidiary to, use the proceeds of the
Advances and L/C Amounts for general corporate purposes (including, without
limitation, for the purpose of refinancing the Existing Credit Agreement and/or
for the support of commercial paper) and to repay outstanding Advances and L/C
Amounts.  The Company will not, nor will it permit any Subsidiary to, use any of
the proceeds of the Advances and L/C Amounts to purchase or carry any “margin
stock” (as defined in Regulation U) or to make any acquisition of any
corporation, limited liability company or other business entity unless, prior to
making such acquisition, the Company or such Subsidiary shall have obtained
written approval from the Governing Board of such entity.  The Company shall not
permit the proceeds of any Credit Extension to be used in a manner inconsistent
with the second sentence of Section 4.20.
 
ARTICLE VI
Negative Covenants
 
So long as any Obligations (other than obligations of indemnification described
in Section 9.6 that are not then due and payable) remain unpaid or any
Commitment or L/C Amount shall be outstanding, the Company agrees that, without
the prior written consent of the Required Lenders:
 
 
-58-

--------------------------------------------------------------------------------

 
 
Section 6.1
Liens.

 
The Company will not create, incur, assume or suffer to exist any Lien on any of
its assets, now owned or hereafter acquired, and will not permit any Subsidiary
to create, incur, assume or suffer to exist any Lien on any of such Subsidiary’s
assets, now owned or hereafter acquired, except the following:
 
(a)           Liens for taxes or assessments or other governmental charges to
the extent not required to be paid by Section 5.4.
 
(b)           Materialmen’s, merchants’, carriers’ worker’s, repairer’s, or
other like liens arising in the ordinary course of business to the extent not
required to be paid by Section 5.4.
 
(c)           Pledges or deposits to secure obligations under worker’s
compensation laws, unemployment insurance, social security and other similar
laws, or to secure the performance of bids, tenders, contracts (other than for
the repayment of borrowed money) or leases or to secure statutory obligations or
surety or appeal bonds, or to secure indemnity, performance or other similar
bonds in the ordinary course of business.
 
(d)           Zoning restrictions, easements, licenses, restrictions on the use
of real property or minor irregularities in title thereto, which do not
materially impair the use of such property in the operation of the business of
the Company and its Subsidiaries taken as a whole or the value of such property
for the purpose of such business.
 
(e)           Purchase money Liens upon or in property acquired after the date
hereof, provided that (i) such Lien is created not later than the 120th day
following the acquisition or completion of construction of such property by the
Company or its applicable Subsidiary, and (ii) no such Lien extends or shall
extend to or cover any property of the Company or its Subsidiaries other than
the property then being acquired, fixed improvements then or thereafter erected
thereon and improvements and modifications thereto necessary to maintain such
properties in working order.
 
(f)           Liens granted by any Acquisition Target prior to the acquisition
by the Company or any Subsidiary of any interest in such Acquisition Target or
its assets, so long as (i) such Lien was granted by the Acquisition Target prior
to such acquisition and not in contemplation thereof, and (ii) no such Lien
extends to any assets of the Company or any Subsidiary other than the assets of
the Acquisition Target and improvements and modifications thereto necessary to
maintain such properties in working order or, in the case of an asset transfer,
the assets so acquired by the Company or the applicable Subsidiary and
improvements and modifications thereto.
 
(g)           Liens (other than those described in subsection (e)) securing any
indebtedness for borrowed money in existence on the date hereof and listed in
Schedule 6.1 hereto.
 
 
-59-

--------------------------------------------------------------------------------

 
 
(h)           Liens securing any refinancing of indebtedness secured by the
Liens described in paragraphs (e) and (f), so long as the amount of such
indebtedness secured by any such Lien does not exceed the amount of such
refinanced indebtedness immediately prior to the refinancing and such Liens do
not extend to assets other than those encumbered prior to such refinancing and
improvements and modifications thereto.
 
(i)           Liens granted by any Subsidiary of the Company in favor of the
Company or any wholly-owned Subsidiary of the Company.
 
(j)           Liens on patents, patent applications, trademarks, trademark
applications, trade names, copyrights, technology and know-how to the extent
such Liens arise from the granting (i) of exclusive licenses with respect to the
foregoing if such licenses relate to either (1) intellectual property which is
immaterial and not necessary for the on-going conduct of the businesses of the
Company and its Subsidiaries or (2) uses that would not materially restrict the
conduct of the on-going businesses of the Company and its Subsidiaries and (ii)
of non-exclusive licenses to use any of the foregoing to any Person, in any case
in the ordinary course of business of the Company or any of its Subsidiaries.
 
(k)           Possessory Liens in favor of lessees or sublessees of properties
leased or subleased by the Company or any of its Subsidiaries to such Persons.
 
(l)           Liens created on assets transferred to an SPV pursuant to Asset
Securitizations (which assets shall be of the types described in the definition
of Asset Securitization contained herein), securing Attributable Securitization
Indebtedness permitted to be outstanding pursuant to Section 6.2.
 
(m)           Liens not otherwise described in this Section 6.1, so long as the
aggregate amount of indebtedness secured by all such Liens does not at any time
exceed 10% of Adjusted Net Worth.
 
Section 6.2
Sale of Assets.

 
The Company will not, and will not permit any Subsidiary to, sell, lease,
assign, transfer or otherwise dispose of (each a “Transfer”) all or a Material
Part of the Assets of the Company and its Subsidiaries (whether in one
transaction or in a series of transactions) to any other Person other than (a)
in the ordinary course of business, (b) any transfer of an interest in accounts
or notes receivable pursuant to an Asset Securitization; provided, that (i) such
transfer qualifies as a sale under GAAP, (ii) the amount of all Attributable
Securitization Indebtedness does not at any time exceed $100,000,000 in the
aggregate, (iii) at least 80% of the proceeds of such transfers are paid in cash
and (iv) the Company and its Subsidiaries do not retain a residual liability
therefor in excess of 10% of the amount of any such financing, and (c)
dispositions of property no longer used or useful in the business of the Company
or any Subsidiary; provided, however, that a wholly-owned Subsidiary of the
Company may sell, lease, or transfer all or a substantial part of its assets to
the Company or another wholly-owned Subsidiary of the Company, and the Company
or such other wholly-owned Subsidiary, as the case may be, may acquire all or
substantially all of the assets of the Subsidiary so to be sold, leased or
transferred to it, and any such sale, lease or transfer shall not be included in
determining if the Company and/or its Subsidiaries disposed of a Material Part
of the Assets.  For purposes hereof, “Material Part of the Assets” means assets
(x) which, together with all other assets (in each case valued at net book
value) previously Transferred during the twelve-month period then ending (other
than pursuant to clauses (a) through (c) above), exceed 10% of Consolidated
Total Assets or (y) which, together with all other assets (in each case valued
at net book value) previously Transferred (other than pursuant to clauses (a)
through (c) above) during the period from the date of this Agreement to and
including the date of the Transfer of such assets exceed 30% of Consolidated
Total Assets.
 
 
-60-

--------------------------------------------------------------------------------

 
 
Section 6.3
Consolidation and Merger.

 
The Company will not consolidate with or merge into any Person, or permit any
other Person to merge into it, or acquire (in a transaction analogous in purpose
or effect to a consolidation or merger) all or substantially all of the assets
of any other Person; provided, however, that the restrictions contained in this
Section shall not apply to or prevent the consolidation or merger of (a) any
Person with, or a conveyance or transfer of its assets to, the Company so long
as (i) no Default or Event of Default exists at the time of, or will be caused
by, such consolidation, merger, conveyance or transfer, and (ii) the Company
shall be the continuing or surviving corporation, or (b) the merger of a
wholly-owned Subsidiary with the Company, provided that the Company is the
legally surviving entity, or (c) the merger of a wholly-owned Subsidiary with
another wholly-owned Subsidiary.
 
Section 6.4
Hazardous Substances.

 
The Company will not, and will not permit any Subsidiary to, cause or permit any
Hazardous Substance to be disposed of in any manner, or on, under or at any real
property which is operated by the Company or any Subsidiary or in which the
Company or any Subsidiary has any interest, if such disposition could reasonably
be expected to result in a Material Adverse Change.
 
Section 6.5
Restrictions on Nature of Business.

 
The Company and its Subsidiaries will not engage in any business materially
different from those businesses in which they are presently engaged.
 
Section 6.6
Transactions with Affiliates.

 
The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any transaction or group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.
 
 
-61-

--------------------------------------------------------------------------------

 
 
Section 6.7
Restrictive Agreements.

 
The Company will not, and will not permit any Subsidiary to, enter into any
agreement (excluding this Agreement) limiting the ability of any Subsidiary to
make any payments directly or indirectly to the Company, by way of dividends,
advances, repayments of loans or advances, reimbursements of management and any
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Subsidiary to make any payment, directly or indirectly, to the
Company.
 
Section 6.8
Leverage Ratio.

 
The Company will not permit its Leverage Ratio, determined as at the end of each
fiscal quarter of the Company, to be greater than 3.50 to 1.00.
 
Section 6.9
Fixed Charge Coverage Ratio.

 
The Company will not permit its Fixed Charge Coverage Ratio, determined as at
the end of each fiscal quarter of the Company, to be less than 2.00 to 1.00.
 
Section 6.10
Adjusted Net Worth.

 
The Company will not permit its Adjusted Net Worth, determined as of the end of
each fiscal quarter of the Company, to be less than the greater of (a)
$625,000,000 and (b) such greater amount as may be from time to time required by
the terms of any new senior indebtedness or amendments of existing senior
indebtedness of the Company or its Subsidiaries; provided that this Section 6.10
shall cease to be in effect at any time and for so long as no other senior
indebtedness of the Company or its Subsidiaries contains a consolidated net
worth - related covenant or default.
 
Section 6.11
Investments.

 
Neither the Company nor any of its Subsidiaries will purchase or hold
beneficially any Investment, except:
 
(a)           Investments in its Subsidiaries, including investments in
connection with acquisitions.
 
(b)           Existing investments described on Schedule 6.11.
 
(c)           Investments in commercial paper of corporations organized under
the laws of the United States or any state thereof maturing in 270 days or less
from the date of issuance which, at the time of acquisition by the Company or
any Subsidiary, is accorded a rating of “A-1” by S&P or “P-1” by Moody’s.
 
(d)           Investments in direct obligations of the United States of America
or any agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within twelve months from the date
of acquisition thereof.
 
 
-62-

--------------------------------------------------------------------------------

 
 
(e)           Investments in certificates of deposit and time deposits maturing
within one year from the date of issuance thereof, either (i) issued by a bank
or trust company organized under the laws of the United States or any state
thereof, Canada or any province thereof, or any member state of the European
Union as of April 30, 2004 (other than Greece), having in each such case
capital, surplus and undivided profits aggregating at least U.S. $100,000,000
(or the equivalent under local currency), provided that at the time of
acquisition thereof by the Company or a Subsidiary, the senior unsecured
long-term debt of such bank or trust company or of the holding company of such
bank or trust company is rated “A” or better by S&P, or “A2” or better by
Moody’s, or (ii) issued by any bank or trust company organized under the laws of
the United States or any state thereof to the extent that such Investments are
fully insured by the Federal Depository Insurance Corporation.
 
(f)           Investments in repurchase agreements with respect to any
Investment described in paragraph (d) above entered into with a depository
institution or trust company of the type described in (e) above acting as
principal, so long as such repurchase agreements are by their terms to be
performed by the repurchase obligor and such repurchase agreements are deposited
with a bank or trust company of the type described in clause (e) above.
 
(g)           Investments in (i) variable rate demand notes of any state of the
United States or any municipality organized under the laws of any state of the
United States or any political subdivision thereof which, at the time of
acquisition by the Company, are accorded either of the two highest ratings by
S&P or Moody’s, Inc., provided that in each such case, such notes permit the
Company to require the issuer thereof to repurchase such notes within not more
than 12 months from the date of acquisition thereof by the Company, and (ii)
notes of any state of the United States or any municipality thereof organized
under the laws of any state of the United States or any political subdivision
thereof which are provided unconditional credit support by, and are
unconditionally putable within a period not to exceed one year from the date of
acquisition thereof by the Company or applicable Subsidiary to financial
institutions rated “A” or better by S&P or Moody’s.
 
(h)           Investments in (i) preferred stocks which, at the date of
acquisition by the Company or any Subsidiary, are accorded one of the three
highest ratings by S&P or Moody’s or (ii) adjustable rate preferred stock funds
rated “A-” or better by S&P or “A-3” or better by Moody’s.
 
(i)           Investments by any Foreign Subsidiary in direct obligations of the
country in which such Foreign Subsidiary is organized, in each such case
maturing within 12 months from the date of acquisition thereof by such Foreign
Subsidiary.
 
(j)           Advances in the form of progress payments, prepaid rent or
security deposits made or incurred in the ordinary course of business.
 
(k)           Investments of the Company and its Subsidiaries not described in
the foregoing paragraphs (a) through (j), so long as the aggregate amount of all
such Investments shall not at any time exceed the greater of (i) U.S.
$50,000,000 or (ii) 10% of the aggregate amount of the capital stock accounts
(net of treasury stock, at cost) plus (or minus in the case of a deficit) the
surplus and retained earnings of the Company as determined in accordance with
GAAP as at the time of making such Investment.
 
 
-63-

--------------------------------------------------------------------------------

 
 
(l)           Other short-term Investments to the extent consistent with the
investment policy of the Governing Board of the Company.
 
Section 6.12
Guarantees.

 
Neither the Company nor any of its Subsidiaries will assume, guarantee, endorse
or otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:
 
(a)           The endorsement of negotiable instruments by the Company or any of
its Subsidiaries for deposit or collection or similar transactions in the
ordinary course of business.
 
(b)           Guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons in existence on
the date hereof and listed in Schedule 6.12 hereto.
 
(c)           Contingent obligations (i) of the Company with respect to
obligations of its Subsidiaries and (ii) of any of the Company’s Subsidiaries
with respect to obligations of the Company or another such Subsidiary.
 
(d)           Contingent obligations with respect to surety, appeal and
performance bonds obtained by the Company or any of its Subsidiaries in the
ordinary course of business.
 
Section 6.13
Priority Debt.

 
The Company will not, and will not permit any Subsidiary to, create, issue,
assume, guarantee or otherwise incur or in any manner become liable in respect
of any Priority Debt, unless at the time of creation, issuance, assumption,
guarantee or incurrence thereof and after giving effect thereto and to the
application of the proceeds thereof, (a) the aggregate amount  of Total Funded
Debt of the Company and its Subsidiaries secured by any Lien created or incurred
within the limitations of Section 6.1 would not exceed 10% of Adjusted Net Worth
and (b) the aggregate amount of all Consolidated Priority Debt (including,
without limitation all Total Funded Debt of the Company and its Subsidiaries
secured by any Lien created or incurred within the limitations of Section 6.1)
would not exceed 20% of Adjusted Net Worth.
 
ARTICLE VII
Events of Default, Rights and Remedies
 
Section 7.1
Events of Default.

 
“Event of Default”, wherever used herein, means any one of the following events:
 
(a)           Default in the payment of any principal of any Advance or L/C
Amount when it becomes due and payable; or default in the payment of any other
Obligations when the same become due and payable and the continuance of such
default for five Business Days.
 
 
-64-

--------------------------------------------------------------------------------

 
 
(b)           Default in the performance, or breach, of any covenant or
agreement on the part of the Company contained in any of Sections 5.1(f), 5.7
(as to the corporate existence of the Company), 5.8, 6.1 through 6.3, or 6.6
through 6.13, inclusive.
 
(c)           Default in the performance, or breach, of any covenant or
agreement of the Borrowers in this Agreement or any other Loan Document
(excluding any covenant or agreement a default in whose performance or whose
breach is elsewhere in this Section specifically dealt with), and the
continuance of such default or breach for a period of 30 days after the
Administrative Agent, at the request of any Lender, has given notice to the
Company specifying such default or breach and requiring it to be remedied.
 
(d)           Any representation or warranty made by any Borrower in this
Agreement or any other Loan Document or by any Borrower (or any of its officers)
in any certificate, instrument, or statement contemplated by or made or
delivered pursuant to or in connection with this Agreement, shall prove to have
been incorrect in any material respect when made.
 
(e)           Any Loan Document or any material provision thereof shall for any
reason cease to be valid and binding on any Borrower party thereto or any
Borrower shall assert that any Loan Documents are not enforceable in accordance
with their terms.
 
(f)           A default in the payment when due (after giving effect to any
applicable grace periods) of principal or interest with respect to any item of
Total Funded Debt of the Company or any of its Subsidiaries (other than any
Obligations) if the aggregate amount of all such items of Total Funded Debt as
to which such payment defaults exist is not less than $10,000,000.
 
(g)           A default (other than a default described in paragraph (f)) under
any agreement relating to any item of Total Funded Debt of the Company or any
Subsidiary (other than under any of the Loan Documents) or under any indenture
or other instrument under which any such agreement has been issued or by which
it is governed and the expiration of the applicable period of grace, if any,
specified in such agreement if the effect of such default is to cause or to
permit the holder of such item of Total Funded Debt (or trustee or agent on
behalf of such holder) to cause such item of Total Funded Debt to come due prior
to its stated maturity (or to cause or to permit the counterparty in respect of
a Swap Contract to elect an early termination date in respect of such Swap
Contract); provided, however, that no Event of Default shall be deemed to have
occurred under this paragraph if the aggregate amount owing as to all such items
of Total Funded Debt as to which such defaults have occurred and are continuing
is less than $10,000,000; provided, further, that if such default shall be cured
by the Company or such Subsidiary, or waived by the holders of such items of
Total Funded Debt or counterparties in respect of such Swap Contracts, in each
case prior to the commencement of any action under Section 7.2 and as may be
permitted by such evidence of indebtedness, indenture, other instrument, or Swap
Contract, then the Event of Default hereunder by reason of such default shall be
deemed likewise to have been thereupon cured or waived.
 
 
-65-

--------------------------------------------------------------------------------

 
 
(h)           The Company or any Subsidiary shall be adjudicated a bankrupt or
insolvent, or admit in writing its inability to pay its debts as they mature, or
make an assignment for the benefit of creditors; or the Company or any
Subsidiary shall apply for or consent to the appointment of any receiver,
trustee, or similar officer for it or for all or any substantial part of its
property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Company or such Subsidiary, and such
appointment shall continue undischarged for a period of 60 days; or the Company
or any Subsidiary shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against the Company or any Subsidiary and
shall continue undischarged for 60 days; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Company or any Subsidiary and such
judgment, writ, or similar process shall not be released, vacated, stayed or
fully bonded within 60 days after its issue or levy.
 
(i)           A petition shall be filed by the Company or any Subsidiary under
the United States Bankruptcy Code naming the Company or that Subsidiary as
debtor; or an involuntary petition shall be filed against the Company or any
Subsidiary under the United States Bankruptcy Code, and such petition shall not
have been dismissed within 60 days after such filing; or an order for relief
shall be entered in any case under the United States Bankruptcy Code naming the
Company or any Subsidiary as debtor.
 
(j)           A Change of Control shall occur with respect to the Company.
 
(k)           The rendering against the Company or any Subsidiary of a final
judgment, decree or order for the payment of money if the amount of such
judgment, decree or order, together with the amount of all other such judgments,
decrees and orders then outstanding, less (in each case) the portion thereof
covered by insurance proceeds, is greater than $5,000,000 and if such judgment,
decree or order remains unsatisfied and in effect for any period of 30
consecutive days without a stay of execution.
 
(l)           Any Plan shall have been terminated as a result of which the
Company or any Subsidiary or ERISA Affiliate has incurred an unfunded liability
in excess of $20,000,000; or a trustee shall have been appointed by an
appropriate United States District Court to administer any Plan or the Pension
Benefit Guaranty Corporation shall have instituted proceedings to terminate any
Plan or to appoint a trustee to administer any Plan and in either case such
action could reasonably be expected to result in liability to the Company or any
Subsidiary in excess of $20,000,000, or the Company or any Subsidiary or ERISA
Affiliate shall have incurred withdrawal liability in excess of $20,000,000 in
respect of any Multiemployer Plan; or the Company or any Subsidiary or ERISA
Affiliate shall have incurred any joint and several liability to the Internal
Revenue Service or the Department of Labor, or the Company or any Subsidiary
shall have incurred any other liability to the Internal Revenue Service or the
Department of Labor, in excess of $20,000,000 with respect to any Plan; or any
Reportable Event that the Required Lenders may determine in good faith could
reasonably be expected to constitute grounds for the termination of any Plan by
the Pension Benefit Guaranty Corporation, for the appointment by the appropriate
United States District Court of a trustee to administer any Plan or for the
imposition of withdrawal liability with respect to a Multiemployer Plan, and
which, in any such case, could reasonably be expected to result in liability to
Company or any Subsidiary or ERISA Affiliate in excess of $20,000,000, shall
have occurred and be continuing 30 days after written notice to such effect
shall have been given to the Company by the Lenders; provided, however, that no
Event of Default shall be deemed to have occurred under this paragraph unless
such event or events describe in this paragraph (either individually or
together) with any other such event or events, could reasonably be expected to
result in a Material Adverse Change.
 
 
-66-

--------------------------------------------------------------------------------

 
 
(m)           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any Material
Part of the Assets (as defined in Section 6.2) of the Company and its
Subsidiaries.
 
(n)           Failure of the Borrowers to maintain or deposit in the Cash
Collateral Account on or after the fifth Business Day preceding the Revolving
Commitment Termination Date (or earlier, if required by Section 7.2(c)) an
amount equal to the face amount of all outstanding Letters of Credit.
 
Section 7.2
Rights and Remedies.

 
Upon the occurrence of an Event of Default or at any time thereafter until such
Event of Default is waived by the Required Lenders or cured, the Administrative
Agent may, with the consent of the Required Lenders, and shall, upon the request
of the Required Lenders, exercise any or all of the following rights and
remedies:
 
(a)           The Administrative Agent may, by notice to the Company, declare
the Commitments, the Swing Line Lender’s commitment under Section 2.20 and the
Issuing Bank’s commitment under Section 2.7 to be terminated, whereupon the same
shall forthwith terminate.
 
(b)           The Administrative Agent may, by notice to the Company, declare
the entire unpaid principal amount of the Obligations then outstanding, all
interest accrued and unpaid thereon, and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Obligations, all such
accrued interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrowers.
 
(c)           If any Letter of Credit remains outstanding, the Administrative
Agent may, by notice to the Company, require the Borrowers to deposit in the
Cash Collateral Account immediately available funds equal to the aggregate face
amount of all such outstanding Letters of Credit (less any amounts then on
deposit in the Cash Collateral Account).  Such funds shall be deposited (i) with
respect to each Alternative Currency Letter of Credit, in the applicable
Alternative Currency, and (ii) with respect to each Letter of Credit denominated
in Dollars, in Dollars.
 
(d)           The Lenders may, without notice to the Borrowers and without
further action, apply any and all money owing by any Lender to any Borrower to
the payment of the Obligations then outstanding, including interest accrued
thereon, and of all other sums then owing by the Borrowers hereunder.  For
purposes of this paragraph (d), “Lender” means the Lenders, as defined elsewhere
in this Agreement, and any participant in the loans made hereunder; provided,
however, that each such participant, by exercising its rights under this
paragraph (d), agrees that it shall be obligated under Section 8.4 with respect
to such payment as if it were a Lender for purposes of that Section.
 
 
-67-

--------------------------------------------------------------------------------

 
 
(e)           The Administrative Agent may exercise and enforce all rights and
remedies available to it in respect of the Cash Collateral Account.
 
(f)           The Administrative Agent, the Swing Line Lender, the Issuing Bank
and the Lenders may exercise any other rights and remedies available to them by
law or agreement.
 
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(i) hereof (whether or not such Event of Default also
arises under Section 7.1(h) hereof), the Commitments shall terminate and the
entire unpaid principal amount of the Obligations then outstanding, all interest
accrued and unpaid thereon, and all other amounts payable under this Agreement
shall be immediately due and payable without presentment, demand, protest or
notice of any kind.
 
Section 7.3
Pledge of Cash Collateral Account.

 
The Borrowers hereby pledge, and grant the Administrative Agent, as agent for
the Lenders, including the Issuing Bank, a security interest in, all sums held
in the Cash Collateral Account from time to time and all proceeds thereof as
security for the payment of the Obligations, specifically including (without
limitation) the Borrowers’ obligation to reimburse the Issuing Bank for any
amount drawn under any Letter of Credit, whether such reimbursement obligation
arises directly under this Agreement or under a separate reimbursement
agreement.  Upon request of the Company, the Administrative Agent shall permit
the Borrowers to withdraw from the Cash Collateral Account, so long as no
Default or Event of Default then exists, the lesser of (a) the Excess Balance
(as defined below), or (b) the balance of the Cash Collateral Account.  If a
Default or Event of Default then exists, the Administrative Agent shall, upon
the request of the Company, apply the Excess Balance to the payment of the
Obligations.  As used herein, “Excess Balance” means (y) after the fifth
Business Day preceding the Revolving Commitment Termination Date, the amount by
which the balance of the Cash Collateral Account exceeds the L/C Amount, and (z)
prior to the fifth Business Day preceding the Revolving Commitment Termination
Date, the balance of the Cash Collateral Account.  The Administrative Agent
shall have full control of the Cash Collateral Account, and, except as set forth
above, the Borrowers shall have no right to withdraw the funds maintained in the
Cash Collateral Account.
 
Section 7.4
Crediting of Payments and Proceeds.

 
In the event that the Obligations have been accelerated pursuant to Section 7.2
or the Administrative Agent or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received by the Lenders
upon the Obligations having been accelerated and all net proceeds from the
enforcement of the Obligations shall be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Bank  in its capacity
as such and the Swing Line Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Bank and Swing Line Lender in proportion to
the respective amounts described in this clause First payable to them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);
 
 
-68-

--------------------------------------------------------------------------------

 
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and outstanding L/C Amounts (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and unpaid L/C Amounts (ratably among the Lenders, in
proportion to the respective amounts described in this clause Fourth held by
them);
 
Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize any Letter of Credit Obligations then outstanding; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by applicable law.
 
ARTICLE VIII
The Administrative Agent
 
Section 8.1
Authorization.

 
Each Lender, the holder of each Note and the Issuing Bank irrevocably appoints
and authorizes the Administrative Agent to act on its behalf to the extent
provided herein or in any document or instrument delivered hereunder or in
connection herewith, and to take such other action as may be reasonably
incidental thereto.
 
Section 8.2
Distribution of Payments and Proceeds.

 
(a)           After deduction of any costs of collection as hereinafter
provided, the Administrative Agent shall remit to each Lender that Lender’s
Percentage of all payments of principal, interest, Letter of Credit fees payable
under Section 2.7(e) and facility fees payable under Section 2.8 that are
received by the Administrative Agent under the Loan Documents.  Each Lender’s
interest in the Loan Documents shall be payable solely from payments,
collections and proceeds actually received by the Administrative Agent under the
Loan Documents; and the Administrative Agent’s only liability to the Lenders
hereunder shall be to account for each Lender’s Percentage of such payments,
collections and proceeds in accordance with this Agreement.  If the
Administrative Agent is ever required for any reason to refund any such
payments, collections or proceeds, each Lender will refund to the Administrative
Agent, upon demand, its Percentage of such payments, collections or proceeds,
together with its Percentage of interest or penalties, if any, payable by the
Administrative Agent in connection with such refund.  The Administrative Agent
may, in its sole discretion, make payment to the Lenders in anticipation of
receipt of payment from the Borrowers.  If the Administrative Agent fails to
receive any such anticipated payment from the Borrowers, each Lender shall
promptly refund to the Administrative Agent, upon demand, any such payment made
to it in anticipation of payment from the Borrowers, together with interest for
each day on such amount until so refunded at a rate equal to the Federal Funds
Rate for each such date.
 
 
-69-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing, if any Lender has wrongfully
refused to fund its Percentage of any Borrowing or other Advance or purchase its
participation in a Swing Line Advance or in a Letter of Credit as required
hereunder, or if the principal balance of any Lender’s Obligations is for any
other reason less than its Percentage of the aggregate principal balances of the
Lenders’ Obligations then outstanding, the Administrative Agent may remit all
payments received by it to the other Lenders until such payments have reduced
the aggregate amounts owed by the Borrowers to the extent that the aggregate
amount owing to such Lender hereunder is equal to its Percentage of the
aggregate amount owing to all of the Lenders hereunder.  The provisions of this
paragraph are intended only to set forth certain rules for the application of
payments, proceeds and collections in the event that a Lender has breached its
obligations hereunder and shall not be deemed to excuse any Lender from such
obligations.
 
Section 8.3
Expenses.

 
All payments, collections and proceeds received or effected by the
Administrative Agent may be applied, first, to pay or reimburse the
Administrative Agent for all costs, expenses, damages and liabilities at any
time incurred by or imposed upon the Administrative Agent in connection with
this Agreement or any other Loan Document (including but not limited to all
reasonable attorney’s fees, foreclosure expenses and advances made to protect
the security of collateral, if any, but excluding any costs, expenses, damages
or liabilities arising from the gross negligence or willful misconduct of the
Administrative Agent).  If the Administrative Agent does not receive payments,
collections or proceeds from the Borrowers or their properties sufficient to
cover any such costs, expenses, damages or liabilities within 30 days after
their incurrence or imposition, each Lender shall, upon demand, remit to the
Administrative Agent its Percentage of the difference between (a) such costs,
expenses, damages and liabilities, and (b) such payments, collections and
proceeds.
 
Section 8.4
Payments Received Directly by Lenders.

 
If any Lender or other holder of a Note shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise)
on account of principal of or interest on any Advance other than through
distributions made in accordance with Section 8.2, such Lender or holder shall
promptly give notice of such fact to the Administrative Agent and shall purchase
from the other Lenders or holders such participations in the Obligations held by
them as shall be necessary to cause the purchasing Lender or holder to share the
excess payment or other recovery ratably with each of them; provided, however,
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender or holder, the purchase shall be rescinded
and the purchasing Lender restored to the extent of such recovery (but without
interest thereon).  The provisions of this Section shall not be construed to
apply to (a) any payment made pursuant to and in accordance with the express
terms of this Agreement or (b) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving
Advances or participations in Swing Line Advances and Letters of Credit to any
assignee or participant, other than to the Company or any of its Subsidiaries
(as to which the provisions of this Section shall apply).
 
 
-70-

--------------------------------------------------------------------------------

 
 
Section 8.5
Indemnification.

 
The Administrative Agent shall not be required to do any act hereunder or under
any other document or instrument delivered hereunder or in connection herewith,
or to prosecute or defend any suit in respect of this Agreement or the Notes or
any documents or instrument delivered hereunder or in connection herewith unless
indemnified to its satisfaction by the holders of the Obligations against loss,
cost, liability and expense (other than any such loss, cost, liability or
expense attributable to the Administrative Agent’s own gross negligence or
willful misconduct).  If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and not commence or cease to do the acts indemnified against until such
additional indemnity is furnished.
 
Section 8.6
Exculpation.

 
(a)           The Administrative Agent shall be entitled to rely upon advice of
counsel concerning legal matters, and upon this Agreement, any Loan Document and
any schedule, certificate, statement, report, notice or other writing which it
in good faith believes to be genuine or to have been presented by a proper
person.  Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall (i) be responsible for any recitals, representations
or warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of this Agreement, any Loan Document, or any
other instrument or document delivered hereunder or in connection herewith, (ii)
be responsible for the validity, genuineness, perfection, effectiveness,
enforceability, existence, value or enforcement of any collateral security,
(iii) be under any duty to inquire into or pass upon any of the foregoing
matters or upon the satisfaction of any condition set forth in Sections 3.1, 3.2
or 3.3 (other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent pursuant to thereto), or to make any
inquiry concerning the performance by the Borrowers or any other obligor of its
obligations (it being understood and agreed that the Administrative Agent shall
not be deemed to have knowledge of any Material Adverse Change, Default or Event
of Default unless the Administrative Agent has received written notice thereof
from the Company or any Lender, referring to this Agreement, describing such
Material Adverse Change, Default or Event of Default), or (iv) in any event, be
liable as such for any action taken or omitted by it or them, except for its or
their own gross negligence or willful misconduct.  The appointment of Wells
Fargo as Administrative Agent hereunder shall in no way impair or affect any of
the rights and powers of, or impose any duties or obligations upon, Wells Fargo
in its individual capacity.
 
(b)           The term “agent” is used herein in reference to the Administrative
Agent merely as a matter of custom.  It is intended to reflect only an
administrative relationship between the Administrative Agent and the other
Lender Parties, in each case as independent contracting parties.  However, the
obligations of the Administrative Agent shall be limited to those expressly set
forth herein.  In no event shall the use of such term create or imply any
fiduciary relationship or any other obligation arising under the general law of
agency, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.
 
 
-71-

--------------------------------------------------------------------------------

 
 
Section 8.7
Administrative Agent and Affiliates.

 
The Administrative Agent shall have the same rights and powers hereunder in its
individual capacity as any other Lender, and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from and generally
engage in any kind of business with the Borrowers as fully as if the
Administrative Agent were not the Administrative Agent hereunder.
 
Section 8.8
Credit Investigation.

 
Each Lender acknowledges that it has made its own independent credit decision
and investigation and taken such care on its own behalf as would have been the
case had its Commitment been granted and the Advances made directly by such
Lender to the Borrowers without the intervention of the Administrative Agent or
any other Lender.  Each Lender agrees and acknowledges that the Administrative
Agent makes no representations or warranties about the creditworthiness of the
Company or any other Borrower or other party to this Agreement or with respect
to the legality, validity, sufficiency or enforceability of this Agreement, any
Loan Document, or any other instrument or document delivered hereunder or in
connection herewith.
 
Section 8.9
Resignation.

 
The Administrative Agent may resign as such at any time upon at least 30 days’
prior notice to the Company and the Lenders.  In the event of any resignation of
the Administrative Agent, the Required Lenders shall as promptly as practicable
appoint a Lender as a successor Administrative Agent; provided, however, that so
long as no Default or Event of Default has occurred and is continuing at such
time, no such successor Administrative Agent may be appointed without the prior
written consent of the Company.  If no such successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the resigning Administrative Agent’s giving of
notice of resignation, then the resigning Administrative Agent may, on behalf of
the Lenders, appoint a Lender as a successor Administrative Agent, which shall
be a commercial bank organized under the laws of the United States of America or
of any State thereof.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon be entitled to receive from the prior
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request and the resigning Administrative
Agent shall be discharged from its duties and obligations under this
Agreement.  After any resignation pursuant to this Section, the provisions of
this Section shall inure to the benefit of the retiring Administrative Agent as
to any actions taken or omitted to be taken by it while it was an Administrative
Agent hereunder.
 
 
-72-

--------------------------------------------------------------------------------

 
 
Section 8.10
Disclosure of Information.

 
The Lender Parties shall keep confidential (and cause their respective officers,
directors, employees, agents and representatives to keep confidential) all
information, materials and documents furnished by the Company and its
Subsidiaries to the Administrative Agent or the Lenders (the “Disclosed
Information”).  Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose Disclosed Information (a) to the Administrative Agent or any
other Lender; (b) to any Affiliate of any Lender in connection with the
transactions contemplated hereby, provided that such Affiliate has been informed
of the confidential nature of such information; (c) to legal counsel,
accountants and other professional advisors to the Administrative Agent or such
Lender; (d) to any regulatory body having jurisdiction over any Lender or the
Administrative Agent (including in connection with a pledge or assignment
permitted by Section 9.8(f)); (e) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process, or requested by any
governmental agency or authority; (f) to the extent such Disclosed Information
(i) becomes publicly available other than as a result of a breach of this
Agreement, (ii) becomes available to the Administrative Agent or such Lender on
a non-confidential basis from a source other than the Company or a Subsidiary,
or (iii) was available to the Administrative Agent or such Lender on a
non-confidential basis prior to its disclosure to the Administrative Agent or
such Lender by the Company or a Subsidiary; (g) to the extent the Company or
such Subsidiary shall have consented to such disclosure in writing; (h) to the
extent reasonably deemed necessary by the Administrative Agent or any Lender in
the enforcement of the remedies of the Lender Parties provided under the Loan
Documents; or (i) in connection with any potential assignment or participation
in the interest granted hereunder, provided that any such potential assignee or
participant shall have executed a confidentiality agreement imposing on such
potential assignee or participant substantially the same obligations as are
imposed on the Lender Parties under this Section 8.10.
 
Section 8.11
Titles.

 
The Persons identified on the title page as “Joint Book Runners”, “Joint Lead
Arrangers”, and “Syndication Agent” shall have no right, power, obligation or
liability under this Agreement or any other Loan Document on account of such
identification other than those applicable to such Persons in their capacity (if
any) as Lenders.  Each Lender acknowledges that it has not relied, and will not
rely, on any Person so identified in deciding to enter into this Agreement or in
taking or omitting any action hereunder.
 
ARTICLE IX
Miscellaneous
 
Section 9.1
No Waiver; Cumulative Remedies.

 
No failure or delay on the part of the Lenders in exercising any right, power or
remedy under the Loan Documents shall operate as a waiver thereof; nor shall any
Lender’s acceptance of payments while any Default or Event of Default is
outstanding operate as a waiver of such Default or Event of Default, or any
right, power or remedy under the Loan Documents; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents.  The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.
 
 
-73-

--------------------------------------------------------------------------------

 
 
Section 9.2
Designation of Designated Subsidiaries.

 
At any time and from time to time, the Company may designate any Eligible
Subsidiary as a “Designated Subsidiary” by delivering to the Administrative
Agent a Designation Letter, duly executed by the Company and such Eligible
Subsidiary.  Upon receipt of such Designation Letter by the Administrative
Agent, and approval of the Administrative Agent if required to confirm that the
applicable Subsidiary is an Eligible Subsidiary, such Eligible Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower
hereunder.  The Administrative Agent shall promptly notify each Lender of each
such designation by the Company and the identity of such Eligible
Subsidiary.  The Company’s designation of an Eligible Subsidiary as such shall
be irrevocable, and no Subsidiary shall cease to be a Designated Subsidiary
without the prior written consent of the Required Lenders (and, in any event, no
Eligible Subsidiary shall cease to be a Designated Subsidiary unless all of its
non-contingent Obligations have been paid in full).  Upon request of any Lender,
each Designated Subsidiary shall execute any Revolving Note delivered hereunder,
but the failure of the Borrowers other than the Company to execute such
Revolving Note shall not diminish the liability of any Borrower with respect to
the indebtedness evidenced thereby.
 
Section 9.3
Amendments, Etc.

 
No amendment or waiver of any provision of any Loan Document or consent to any
departure by the Borrowers therefrom shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by the Administrative Agent
with the consent or at the request of the Required Lenders), and any such waiver
shall be effective only in the specific instance and for the specific purpose
for which given.  Notwithstanding the foregoing:
 
(a)           No such amendment or waiver shall be effective to do any of the
following unless signed by each of the Lenders (or by the Administrative Agent
with the consent or at the request of each of the Lenders):
 
 
(i)
Increase the Commitments of any Lender or extend the Revolving Commitment
Termination Date or the Maturity Date.

 
 
(ii)
Permit any Borrower to assign its rights under this Agreement.

 
 
(iii)
Amend this Section, the definition of “Required Lenders” in Section 1.1, or any
provision herein providing for consent or other action by all Lenders (including
without limitation requirements in the definitions of “Alternative Currency” and
“Eligible Subsidiary” that specified matters be acceptable to or approved by all
Lenders).

 
 
(iv)
Forgive any indebtedness of any Borrower arising under this Agreement or any L/C
Application or evidenced by the Notes, or reduce the rate of interest or any
fees charged under this Agreement or the Notes.

 
 
(v)
Postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, facility fees or other material amounts
due to any Lender Party hereunder or under any other Loan Document.

 
 
-74-

--------------------------------------------------------------------------------

 
 
 
(vi)
Amend Section 2.10(c), 2.11(a) or 8.2(a) in a manner that would alter the pro
rata sharing required thereby.

 
 
(vii)
Release the Company from its obligations under the Guaranty.

 
(b)           No amendment, waiver or consent shall affect the rights or duties
of the Administrative Agent under this Agreement or any other Loan Document
unless in writing and signed by the Administrative Agent.
 
(c)           No amendment, modification or (except as provided elsewhere
herein) termination of this Agreement or waiver of any rights of any Borrower or
obligations of any Lender or the Administrative Agent hereunder shall be
effective unless that Borrower shall have consented thereto in writing.
 
(d)           Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any consent right hereunder or any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased nor may its Commitment (or the
maturity of its Advances) be extended, nor may the principal of its Advances or
amount or interest on its outstanding Advances be reduced, without the consent
of such Lender.
 
(e)           Notwithstanding anything to the contrary herein, no amendment or
waiver of the terms of Section 3.2 or Section 3.3 or this Section 9.3(e) shall
be effective unless consented to by Lenders holding in the aggregate greater
than 50% of the Revolving Outstandings and unused Revolving Commitments.
 
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 9.3) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.22 (including, without limitation, as applicable, (i) to
permit the Incremental Lenders to share ratably in the benefits of this
Agreement and the other Loan Documents and (ii) to include the Incremental
Commitments, or outstanding Incremental Advances, in any determination of
(1) Required Lenders, as applicable or (2) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitments or any increase in any
Lender’s Percentage, in each case, without the written consent of such affected
Lender.
 
 
-75-

--------------------------------------------------------------------------------

 
 
Section 9.4
Notices.

 
(a)           Generally.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing and shall be (i)
personally delivered, (ii) transmitted by registered mail, postage prepaid,
(iii) sent by Federal Express or similar expedited delivery service, or (iv)
transmitted by telecopy, in each case addressed or transmitted by telecopy to
the party to whom notice is being given at its address or telecopier number (as
the case may be) as set forth in Exhibit A or in any applicable Assignment and
Assumption; or, as to each party, at such other address or telecopier number as
may hereafter be designated in a notice by that party to the other party
complying with the terms of this Section.  All such notices or other
communications shall be deemed to have been given on (w) the date received if
delivered personally, (x) five business days after the date of posting, if
delivered by mail, (y) the date of receipt, if delivered by Federal Express or
similar expedited delivery service, or (z) the date of transmission if delivered
by telecopy, except that notices or requests to the Lenders pursuant to any of
the provisions of Article II shall not be effective as to any Lender until
received by that Lender.  Notice given by any Lender Party to the Company at the
address and/or telecopier number determined as set forth in this Section shall
be deemed sufficient as to all Borrowers, regardless of whether the other
Borrowers are sent separate copies of such notice or even specifically
identified in such notice.  The Company shall be deemed to be authorized to
provide any communication hereunder (including but not limited to requests for
Advances and requests regarding interest rates under Section 2.3) on behalf of
any Borrower.
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c)           Use of Platform to Distribute Communications.  The Administrative
Agent may make any material delivered by any Borrower to the Administrative
Agent, as well as any amendments, waivers, consents, and other written
information, documents, instruments and other materials relating to the Company
or any of its Subsidiaries, or any other materials or matters relating to any
Loan Documents, or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lender Parties by posting
such notices on the Platform.  The Borrowers acknowledge that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform.  The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
 
 
-76-

--------------------------------------------------------------------------------

 
 
Section 9.5
Costs and Expenses.

 
The Company agrees to pay on demand (a) all costs and expenses incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
administration or amendment of the Loan Documents and the other instruments and
documents to be delivered hereunder and thereunder, and (b) all costs and
expenses incurred by the Administrative Agent or any Lender in connection with
the workout or enforcement of the Loan Documents and the other instruments and
documents to be delivered hereunder and thereunder; including, in each case,
reasonable fees and out-of-pocket expenses of counsel with respect thereto,
whether paid to outside counsel or allocated to the Administrative Agent or such
Lender by in-house counsel.  The Company also agrees to pay and reimburse the
Administrative Agent for all of its out-of-pocket and allocated costs incurred
in connection with each audit or examination conducted by the Administrative
Agent, its employees or agents, which audits and examinations shall be for the
sole benefit of the Lender Parties.
 
Section 9.6
Indemnification by Borrowers.

 
Each Borrower hereby agrees to indemnify each Lender Party and each officer,
director, employee and agent thereof (herein individually each called an
“Indemnitee” and collectively called the “Indemnitees”) from and against any and
all losses, claims, damages, reasonable expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities (all of the foregoing being herein
called the “Indemnified Liabilities”) incurred by an Indemnitee (a) in
connection with or arising out of the execution or delivery of this Agreement or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the use of the proceeds of
any Advance or Letter of Credit hereunder or (b) in connection with or arising
out of any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by the Company or any Subsidiary or any
claim that any Environmental Law has been breached with respect to any activity
or property of the Company or any Subsidiary except for any portion of such
losses, claims, damages, expenses or liabilities incurred solely as a result of
the gross negligence or willful misconduct of the applicable Indemnitee.  If and
to the extent that the foregoing indemnity may be unenforceable for any reason,
each Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.  All obligations provided for in this Section shall survive any
termination of this Agreement.  Notwithstanding the foregoing, the Borrowers
shall not be obligated to indemnify any Indemnitee in respect of any Indemnified
Liabilities arising as a result of the Issuing Bank’s failure to pay any Letter
of Credit after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of Credit.  This Section 9.6 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
 
-77-

--------------------------------------------------------------------------------

 
 
Section 9.7
Execution in Counterparts.

 
This Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts of this Agreement or such other Loan
Document, as the case may be, taken together, shall constitute but one and the
same instrument.
 
Section 9.8
Binding Effect, Assignment and Participations.

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, Indemnities and Affiliates of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
 
(i)
Minimum Amounts.

 
(1)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Advances at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(2)           in any case not described in paragraph (b)(i)(1) of this Section,
the aggregate amount of the Commitments (which for this purpose includes
Advances outstanding thereunder) or, if the Commitments are not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, or in the case of Term Loans,
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Company shall be deemed to have given its consent five (5) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Company prior to such fifth (5th) Business Day;
 
 
-78-

--------------------------------------------------------------------------------

 
 
 
(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Advances or the Commitments assigned
(it being understood that assignments of Term Loans on the one hand and
Revolving Advances and Revolving Commitments on the other may be made
independently and non-ratably);

 
 
(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(2) of this Section and, in addition:

 
(1)          the consent of the Company (such consent not to be unreasonably
withheld) shall be required unless (A) an Event of Default has occurred and is
continuing at the time of such assignment or (B) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(2)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
 
(3)          the consents of the Issuing Bank and the Swing Line Lenders (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment of Swing Line Advances.
 
 
(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment and the assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  On or prior to the effective date of each
assignment, the assigning Lender shall surrender any outstanding Notes held by
it all or a portion of which are being assigned.  Any Notes surrendered by the
assigning Lender shall be returned by the Administrative Agent to the Company
marked “cancelled”.  No such surrender or cancellation shall reduce, affect or
impair the obligation of the Borrowers assigned to the assignee nor limit the
Borrowers’ obligation to provide a new Note or Notes to the assignee pursuant to
Section 2.1.

 
 
-79-

--------------------------------------------------------------------------------

 
 
 
(v)
No Assignment to Certain Persons.  No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.

 
 
(vi)
No Assignment to Natural Persons.  No such assignment shall be made to a natural
person.

 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (other than obligations under Sections 2.17(e) and (h))
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18, 9.5 and 9.6 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina or such other office as may be determined by the
Administrative Agent, a copy of each Assignment and Assumption and each Lender
agreement (delivered pursuant to Section 2.22) delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts (and stated interest) of the Advances owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Company, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Company and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, in accordance with
applicable law, sell participations to any Person (other than a natural person
or the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Administrative Agent, Issuing Bank, Swing Line
Lender, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
 
-80-

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.3 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of (and
shall have the related obligations under) Sections 2.16, 2.17 and 2.18 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.15 as though it
were a Lender, provided such Participant agrees to be subject to Section 8.4 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person except to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.17 or 2.18 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant (except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation), unless the sale of the
participation to such Participant is made with the Company’s prior written
consent.  No Participant shall be entitled to the benefits of Section 2.17
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17 as though it were a Lender (it being understood that the
documentation required under Section 2.17(g) shall be delivered to the
participating Lender).
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or central bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
 
 
-81-

--------------------------------------------------------------------------------

 
 
Section 9.9
Governing Law.

 
The Loan Documents shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
Section 9.10
Severability of Provisions.

 
Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.
 
Section 9.11
Consent to Jurisdiction.

 
Each party irrevocably (a) agrees that any suit, action or other legal
proceeding arising out of or relating to this Agreement or any other Loan
Document may be brought in a court of record in New York County in the State of
New York or in the courts of the United States located in such State, (b)
consents to the jurisdiction of each such court in any suit, action or
proceeding, (c) waives any objection which it may have to the laying of venue of
any such suit, action or proceeding in any such courts and any claim that any
such suit, action or proceeding has been brought in an inconvenient forum, and
(d) agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
Section 9.12
Waiver of Jury Trial.

 
THE BORROWERS AND THE LENDER PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT AND THE NOTES OR THE RELATIONSHIPS ESTABLISHED HEREUNDER.
 
Section 9.13
Integration; Effectiveness; Electronic Execution.

 
(a)           Integration; Effectiveness.  This Agreement and the other Loan
Documents (including the Fee Letters), constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
 
 
-82-

--------------------------------------------------------------------------------

 
 
(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 9.14
Recalculation of Covenants Following Accounting Practices Change.

 
The Company shall notify the Administrative Agent of any Accounting Practices
Change promptly upon becoming aware of the same.  Promptly following such
notice, the Company and the Lenders shall negotiate in good faith in order to
effect any adjustments to the Financial Covenants and other provisions hereof
necessary to reflect the effects of such Accounting Practices Change.
 
Section 9.15
Right of Set Off.

 
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Bank, the Swing Line Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Bank, the Swing Line Lender or any such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Bank or the Swing Line Lender,
irrespective of whether or not such Lender, the Issuing Bank or the Swing Line
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender, the Issuing Bank or
the Swing Line Lender different from the branch or office holding such deposit
or obligated on such indebtedness.  The rights of each Lender, the Issuing Bank,
the Swing Line Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Bank, the Swing Line Lender or their respective
Affiliates may have.  Each Lender, the Issuing Bank and the Swing Line Lender
agree to notify the Company and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
Section 9.16
Headings.

 
Article and Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
 
-83-

--------------------------------------------------------------------------------

 
 
Section 9.17
Non-Liability of Lenders.

 
The relationship between the Borrowers on the one hand and the Lenders, the
Issuing Bank and the Administrative Agent on the other hand shall be solely that
of borrower and lender.  Neither the Administrative Agent, any Lender nor the
Issuing Bank shall have any fiduciary responsibilities to the
Borrowers.  Neither the Administrative Agent, any Lender nor the Issuing Bank
undertakes any responsibility to any Borrower to review or inform the Borrowers
of any matter in connection with any phase of the Borrowers’ business or
operations.  The Borrowers agree that neither the Administrative Agent, any
Lender nor the Issuing Bank shall have liability to the Borrowers (whether
sounding in tort, contract or otherwise) for losses suffered by any Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from (a) the gross negligence or willful misconduct of the party
from which recovery is sought or (b) the Issuing Bank’s failure to pay any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit.  Neither the
Administrative Agent, any Lender nor the Issuing Bank shall have any liability
with respect to, and each Borrower hereby waives, releases and agrees not to sue
for, any special, indirect or consequential damages suffered by any Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
 
Section 9.18
Customer Identification – USA Patriot Act Notice.

 
The Administrative Agent hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Patriot Act”), and the Administrative Agent’s
policies and practices, each Lender is required to obtain, verify and record
certain information and documentation that identifies each Borrower, which
information includes the name and address of each Borrower and such other
information that will allow each Lender to identify each Borrower in accordance
with the Patriot Act and all applicable “know your customer” and anti-money
laundering rules and regulations.
 
Section 9.19
Defaulting Lender Cure

 
If the Borrower, the Administrative Agent and each Swing Line Lender and Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swing Line Advances
to be held pro rata by the Lenders in accordance with the Commitments under the
applicable facility (without giving effect to Section 2.7(j)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
 
-84-

--------------------------------------------------------------------------------

 
 
Section 9.20
Designated Lenders

 
Each of the Administrative Agent, the Issuing Bank and each Lender at its option
may make any Credit Extension or otherwise perform its obligations hereunder
through any Lending Office (each, a “Designated Lender”); provided that any
exercise of such option shall not affect the obligation of such Borrower to
repay any Credit Extension in accordance with the terms of this Agreement.  Any
Designated Lender shall be considered a Lender; provided that such provisions
that would be applicable with respect to Credit Extensions actually provided by
such Affiliate or branch of such Lender shall apply to such Affiliate or branch
of such Lender to the same extent as such Lender.
 
Section 9.21
Existing Credit Agreement Matters.

 
The Lenders hereunder which are “Lenders” under the Existing Credit Agreement
(which Lenders constitute the “Required Lenders” under the Existing Credit
Agreement) hereby waive the requirement set forth in Section 2.11 of the
Existing Credit Agreement that notice of prepayments of certain “Advances” be
given a specified number of “Business Days’” in advance.  The Borrower and such
Lenders agree that upon the effectiveness of this Agreement, all such notice
requirements shall be deemed satisfied.
 
Section 9.22
Amendment and Restatement of Existing Credit Agreement.

 
Upon the Effective Date, the Existing Credit Agreement, shall be amended and
restated by this Agreement; provided however, that the obligation to repay the
loans and advances arising under the Existing Credit Agreement shall continue in
full force and effect but shall now be governed by the terms of this Agreement
and the other Loan Documents.
 
[Signature Pages Follow]
 
 
-85-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 

 
SENSIENT TECHNOLOGIES CORPORATION
           
By:
      Name:       Title:  

 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender          
By:
      Name:       Title:  

 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  KEYBANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender          
By:
      Name:       Title:  

 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  [LENDER], as a Lender          
By
         Name:          Title:  

 
[Signature Page to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
COMMITMENT AMOUNTS AND ADDRESSES
 

 
Name
   
Revolving
Commitment
Amount
   
Term Commitment
Amount
   
Notice Address
   
Sensient Technologies Corporation
   
N/A
   
N/A
   
777 East Wisconsin Avenue
Milwaukee, WI 53202-5304
Attention: John Collopy
Telecopier: 414-347-3785
   
Wells Fargo Bank, National Association, as Administrative Agent
   
N/A
   
N/A
   
MAC D1109-019
1525 West WT Harris Blvd – 1B1
Charlotte, NC 28262
Attention: Agency Services
Telecopier: 704-715-0017
   
Wells Fargo Bank, National Association, as a Lender
   
$50,555,555.56
   
$14,444,444.44
   
MAC N9305-077
90 S. 7th Street
Minneapolis, MN 55402
Attention: Gregory Strauss
Telecopier: 612-667-2276
   
KeyBank National Association
   
$50,555,555.55
   
$14,444,444.45
   
4900 Tiedeman Road
Brooklyn, OH 44144
Attention: Key Agency Services
Telecopier: 216-370-5997
   
Bank of America, N.A.
   
$38,888,888.89
   
$11,111,111.11
   
901 S. Main St.
Dallas, TX 75202
Attention: Srikanth Doosari
Telecopier: 312-453-5132
901 S. Main St.
Dallas, TX 75202
Attention: Santosh Kumar
   
HSBC Bank USA, National Association
   
$38,888,888.89
   
$11,111,111.11
   
One HSBC Center, Floor 26
Buffalo, NY 14203
Attention: Shoba Rani
Telecopier: 917-229-0974
   
PNC Bank, National Association
   
$38,888,888.89
   
$11,111,111.11
   
6750 Miller Road
Brecksville, OH 44141
Attention: Michael Davis
Telecopier: 877-723-1114
   
TD Bank, N.A.
   
$38,888,888.89
   
$11,111,111.11
   
One Commerce Square
2005 Market Street, 2nd Floor
Philadelphia, PA 19103
Attention: Marcella Brattan
Telecopier: 856-533-7128
 

 
Branch Banking & Trust Company
   
$31,111,111.11
   
$8,888,888.89
   
200 West 2nd Street; 16th FL.
Winston Salem, NC 27101
Attention: Beth Cook
Telecopier:336-733-2726
   
ING Bank N.V., Dublin Branch
   
$31,111,111.11
   
$8,888,888.89
   
Block 4, Dundrum Town Centre
Sandyford Road, Dundrum, Dublin
16, Ireland
Attention: Alan Maher
Telecopier: +353 1 638 4072
   
Santander Bank, N.A.
   
$31,111,111.11
   
$8,888,888.89
   
601 Penn Street
Reading, PA 19601
Attention: Amanda Ray
Telecopier: 484-338-2831
   
TOTAL:
   
$350,000,000.00
   
$100,000,000.00
       

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
FORM OF REVOLVING NOTE
 
Minneapolis, Minnesota
______________, 20__
 
For value received, Sensient Technologies Corporation, a Wisconsin corporation
(the “Company”), promises to pay to _____________________________ (the
“Lender”), at such place as the Administrative Agent under the Credit Agreement
defined below may from time to time designate in writing, the applicable
principal amount of all Revolving Advances made by the Lender to the undersigned
Borrower (as defined in the Credit Agreement described below) pursuant to
Section 2.1(a) of the Amended and Restated Credit Agreement dated October [__],
2014 among the Company, the other Borrowers (as defined therein), the Lender,
certain other Lenders (as defined therein), and Wells Fargo Bank, National
Association, as Administrative Agent (together with all amendments,
modifications and restatements thereof, the “Credit Agreement”), and to pay
interest on the principal balance of this Revolving Note (this “Note”)
outstanding from time to time at the rate or rates determined pursuant to the
Credit Agreement in each case in the applicable currency determined pursuant to
the Credit Agreement.
 
This Note is issued pursuant to, and is subject to, the Credit Agreement, which
provides (among other things) for the amount and date of payments of principal
and interest required hereunder, for the acceleration of this Note upon an Event
of Default and for the voluntary prepayment of this Note. This Note is a
Revolving Note, as defined in the Credit Agreement.
 
The Borrowers shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SENSIENT TECHNOLOGIES CORPORATION
     
By
 
 
Name:
     
Title:
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
FORM OF SWING LINE NOTE
 

$10,000,000
Minneapolis, Minnesota
 
___________, 20__

 
For value received, Sensient Technologies Corporation, a Wisconsin corporation
(the “Company”), promises to pay to [Wells Fargo Bank, National
Association][KeyBank National Association] (the “Swing Line Lender”), at the
office of the Swing Line Lender in [city], [state], the principal sum of Ten
Million Dollars ($10,000,000), or, if less, the aggregate unpaid principal
amount of all Swing Line Advances made by the Swing Line Lender to the Company
pursuant to Section 2.20 of the Amended and Restated Credit Agreement of even
date herewith among the Company, the other Borrowers (as defined therein), the
Swing Line Lender, certain other Lenders (as defined therein), and Wells Fargo
Bank, National Association, as Administrative Agent (together with all
amendments, modifications and restatements thereof, the “Credit Agreement”), and
to pay interest on the principal balance of this Swing Line Note (this “Note”)
outstanding from time to time at the rate or rates determined pursuant to the
Credit Agreement.
 
This Note is issued pursuant to, and is subject to, the Credit Agreement, which
provides (among other things) for the amount and date of payments of principal
and interest required hereunder, for the acceleration of this Note upon an Event
of Default and for the voluntary prepayment of this Note. This Note is a Swing
Line Note, as defined in the Credit Agreement.
 
The Company shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SENSIENT TECHNOLOGIES CORPORATION
     
By
 
 
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
FORM OF TERM NOTE
 
Minneapolis, Minnesota
______________, 20__
 
For value received, Sensient Technologies Corporation, a Wisconsin corporation
(the “Company”), promises to pay to _____________________________ (the
“Lender”), at such place as the Administrative Agent under the Credit Agreement
defined below may from time to time designate in writing, the applicable
principal amount of all Term Loans made by the Lender to the Company pursuant to
Section 2.1(b) of the Amended and Restated Credit Agreement dated October [__],
2014 among the Company, the other Borrowers (as defined therein), the Lender,
certain other Lenders (as defined therein), and Wells Fargo Bank, National
Association, as Administrative Agent (together with all amendments,
modifications and restatements thereof, the “Credit Agreement”), and to pay
interest on the principal balance of this Term Note (this “Note”) outstanding
from time to time at the rate or rates determined pursuant to the Credit
Agreement in each case in the applicable currency determined pursuant to the
Credit Agreement.
 
This Note is issued pursuant to, and is subject to, the Credit Agreement, which
provides (among other things) for the amount and date of payments of principal
and interest required hereunder, for the acceleration of this Note upon an Event
of Default and for the voluntary prepayment of this Note. This Note is a Term
Note, as defined in the Credit Agreement.
 
The Borrowers shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 

 
SENSIENT TECHNOLOGIES CORPORATION
     
By
 
 
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
FORM OF COMPLIANCE CERTIFICATE
 
_______________, 20__
 
Wells Fargo Bank, National Association,
for itself and as Administrative Agent under
the Credit Agreement described below
 
The Lenders, as defined under the Credit
Agreement described below
 
Ladies and Gentlemen:
 
Reference is made to the Amended and Restated Credit Agreement dated as of
October [__], 2014, as it may be amended from time to time (the “Credit
Agreement”) among Sensient Technologies Corporation (the “Company”), the other
Borrowers (as defined therein), the Lenders (as defined therein), and Wells
Fargo Bank, National Association, as Administrative Agent. All terms defined in
the Credit Agreement and not otherwise defined herein shall have the meanings
given them in the Credit Agreement.
 
This is a Compliance Certificate submitted in connection with the Company’s
financial statements (the “Statements”) as of _______________, _____ (the
“Covenant Date”).
 
I hereby certify to you as follows:
 
(a) I am the ____________________ [Responsible Officer] of the Company, and I am
familiar with the financial statements and financial affairs of the Company.
 
(b) The Statements have been prepared in accordance with GAAP, [subject to
year-end audit adjustments].
 
(c) The computations on the Annexes hereto set forth the Company’s compliance or
non-compliance with the requirements set forth in Sections 6.8, 6.9, 6.10 and
6.13 as of the Covenant Date.
 
I have no knowledge of the occurrence of any Default or Event of Default, except
as set forth in the attachments, if any, hereto.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
     
SENSIENT TECHNOLOGIES CORPORATION
     
By
 
 
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO COMPLIANCE CERTIFICATE
 
Leverage Ratio (Section 6.8)
 
1. Total Funded Debt as of the fiscal quarter end
       
(a) Indebtedness for borrowed money
 
$__________
   
(b) Purchase money debt (9 month maturity or Note)
 
$__________
   
(c) Capitalized Lease obligations
 
$__________
   
(d) Other debt secured by Lien
 
$__________
   
(e) Other notes and drafts
 
$__________
   
(f) Bonds, notes and similar
 
$__________
   
(g) Letters of credit and acceptances
 
$__________
   
(h) Net obligations under Swap Contracts
 
$__________
   
(i) Guaranties of Total Funded Debt of others
 
$__________
   
(j) Off-Balance Sheet Liabilities
 
$__________
   
(k) Attributable Securitization Indebtedness
 
$__________
   
(l) Total Funded Debt (sum of Items (a) through (k))
     
$__________
2. EBITDA for the four fiscal quarters then ended
       
(a) EBITR (from Annex 2, Item 1(h))
 
$__________
   
(b) Rental Expense (from Annex 2, Item 1(f))
 
$__________
   
(c) Depreciation
 
$__________
   
(d) Amortization
 
$__________
   
(e) EBITDA ((a)-(b)+(c)+(d))
     
$__________
3. Leverage Ratio (Ratio of Item 1(l) to Item 2(e))
       
(not to be greater than 3.50 to 1.00)
     
___ to 1.00

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 2 TO COMPLIANCE CERTIFICATE
 
Fixed Charge Coverage Ratio (Section 6.9)
 
1. EBITR for the four fiscal quarters then ended
       
(a) Net income
 
$__________
   
(b) Non-operating gains (to be subtracted)
 
$__________
   
(c) Non-operating losses (to be added)
 
$__________
   
(d) Interest Expense
 
$__________
   
(e) Income taxes
 
$__________
   
(f) Rental Expense
 
$__________
   
(g) Non-Cash stock compensation expenses
 
$__________
   
(h) EBITR ((a)-(b)+total of (c) through (g))
 
$__________
   
2. Fixed Charges for the four fiscal quarters then ended
     
$__________
(a) Interest Expense
 
$__________
   
(b) Rental Expense
 
$__________
   
(c) Fixed charges (total of (a) and (b))
     
$__________
3. Fixed Charge Coverage Ratio (Ratio of Item 1(h) to Item 2(c))
       
(not to be less than 2.00 to 1.00)
     
___ to 1.00

 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX 3 TO COMPLIANCE CERTIFICATE
 
Adjusted Net Worth (Section 6.10)1
 
1. Base net worth
     
$ 625,000,000
2. Highest base net worth required by other senior indebtedness
     
$_________
3. The greater amount of Item 1 and Item 2
     
$_________
4. Adjusted Net Worth as of the date of any determination
       
(a) Capital stock accounts net of treasury stock, at cost
 
$__________
   
(b) Retained earnings surplus (or deficit)
 
$__________
   
(c) Investments (other than those specified)
 
$__________
   
(d) Adjusted Net Worth ((a)±(b)-(c)) (not to be less than total in Item 3)
     
$_________

 
 

--------------------------------------------------------------------------------

1 Calculation shall cease to be in effect at any time and for so long as no
other senior indebtedness of the Company or its Subsidiaries contains a
consolidated net worth – related covenant or default.
 
 
 

--------------------------------------------------------------------------------

 

ANNEX 4 TO COMPLIANCE CERTIFICATE
 
Priority Debt (Section 6.13)
 
1. Priority Debt
   
(a) Total Funded Debt of the Company secured by a Lien created or incurred
within the limitations of Section 6.1(m)
 
$__________
(b) Total Funded Debt of any Subsidiary (other than Total Funded Debt of a
wholly-owned subsidiary owing to another wholly-owned Subsidiary)
 
$__________
(c) total Priority Debt
 
$__________
     
2. Consolidated Priority Debt
   
(a) total Priority Debt ((1)(c) above)
 
$__________
(b) Less intercompany items
 
$__________
(c) Less, without duplication, Total Funded Debt of a Company Guarantor
Subsidiary (other than Total Funded Debt of a Designated Subsidiary secured by a
Lien created or incurred within the limitations of Section 6.1)
 
$__________
(d) Less, without duplication, Total Funded Debt of the Company or any
Subsidiary secured by Liens granted to secure other senior Total Funded Debt on
a pari passu basis with the Obligations
 
$__________
(e) Less, without duplication, all Obligations of any Designated Subsidiary
 
$__________
(f) total Consolidated Priority Debt
 
$__________
     
3. Total Funded Debt secured by Liens to Adjusted Net Worth
   
(a) Total Funded Debt of the Company and its Subsidiaries secured by any Lien
created or incurred within the limitations of Section 6.1
 
$__________
(b) Adjusted Net Worth
 
$__________
(c) 3a/3b
 
____%
(d) Maximum allowed percentage
 
10%
     
4. Consolidated Priority Debt to Adjusted Net Worth
   
(a) aggregate amount of all Consolidated Priority Debt (including, without
limitation all Total Funded Debt of the Company and its Subsidiaries secured by
any Lien created or incurred within the limitations of Section 6.1)
 
$__________
(b) Adjusted Net Worth
 
$__________
(c) 4a/4b
 
____%
(d) Maximum allowed percentage
 
20%

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit F
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees]2 hereunder are several and not joint.]3 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated or modified from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the] [each] Assignee. The Standard Terms and Conditions for Assignment and
Assumption set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”). Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
 

1. Assignor: [INSERT NAME OF ASSIGNOR]       2. Assignee(s): [INSERT NAME OF
ASSIGNEE(S)]

 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
2 Select as appropriate.
3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Borrowers:
Sensient Technologies Corporation and certain of its Subsidiaries
      4.
Administrative Agent:
Wells Fargo Bank, National Association, as the Administrative Agent under the
Credit Agreement
      5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of October [__], 2014 among
the Borrowers, the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified)
     
6.
Assigned Interest:
See Schedules attached hereto
      [7. Trade Date: ______________]4

[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------

4 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 

--------------------------------------------------------------------------------

 
 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
   
[NAME OF ASSIGNOR]
           
By:
        Title:            
ASSIGNEES
         
See Schedules attached hereto
 

 
 
 

--------------------------------------------------------------------------------

 
 
[Consented to and]5 Accepted:
         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
as Administrative Agent
           
By
        Title:            
[Consented to:]6
         
SENSIENT TECHNOLOGIES CORPORATION
   

By
        Title:  

 

--------------------------------------------------------------------------------

5
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6
To be added only if the consent of the Borrowers is required by the terms of the
Credit Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
To Assignment and Assumption
 
By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.
 
Assigned Interests:
 

 
Facility
Assigned7
   
Aggregate
Amount of
Commitment/
Advances for all
Lenders8
   
Amount of
Commitment/
Advances
Assigned9
   
Percentage
Assigned of
Commitment/
Advances10
   
CUSIP Number
         
$
   
$
   
%
               
$
   
$
   
%
       

 

 
[NAME OF ASSIGNEE]11
   
[and is an Affiliate/Approved Fund of [identify Lender]12]
           
By:
        Title:  

 

--------------------------------------------------------------------------------

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption.
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.
11 Add additional signature blocks, as needed.
12 Select as applicable.
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 1
to Assignment and Assumption
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
 
1. Representations and Warranties.
 
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.8(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.8(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.113 thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the] [such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the] [any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 

--------------------------------------------------------------------------------

13 Update as necessary to refer to financial statement delivery section in
Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
 
FORM OF BORROWING CERTIFICATE
 
____________________, 20__
 
Wells Fargo Bank, National Association,
for itself and as Administrative Agent under the Credit
Agreement described below
 
MAC D1109-019
1525 West WT Harris Blvd – 1B1
Charlotte, NC 28262
 
Re: $450,000,000 Sensient Technologies Corporation Credit Facility
 
Ladies and Gentlemen:
 
Reference is made to the Amended and Restated Credit Agreement dated October
[__], 2014 (together with all amendments, modifications and restatements
thereof, the “Credit Agreement”) among Sensient Technologies Corporation (the
“Company”), the other Borrowers (as defined therein), the Lenders (as defined
therein), and Wells Fargo Bank, National Association, as Administrative Agent.
As used herein, terms defined in the Credit Agreement and not otherwise defined
herein have the meanings given them in the Credit Agreement.
 
_________________________, [which is a Borrower under the Credit Agreement,]1
has requested [a Revolving Advance] [a Letter of Credit] [Term Loans], as more
specifically described on Attachment 1.
 
The undersigned hereby [certify/certifies] to you that the [Borrowing/Letter of
Credit (including the Borrowers’ obligation to reimburse the Lenders on account
of any draw under such Letter of Credit)] requested by the Borrower identified
above (i) has been duly authorized by the Governing Board of such Borrower
pursuant to its resolution dated ______________, and (ii) does not and will not
require any other authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.
 
The undersigned further [certify/certifies] to you that the [Borrowing/Letter of
Credit (including the Borrowers’ obligation to reimburse the Lenders on account
of any draw under such Letter of Credit)] requested by the Borrower identified
above complies with all applicable requirements of each board resolution
described above, including but not limited to any applicable limitation on the
aggregate amount of debt that the Company or any Borrower may have outstanding
at any one time.
 
 

--------------------------------------------------------------------------------

1 Include if the Borrower is not the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
The undersigned further [certify/certifies] to you that (i) the representations
and warranties contained in Article IV of the Credit Agreement are correct as of
the date hereof, except to the extent that such representations and warranties
relate solely to an earlier date; provided that, the representation and warranty
set forth in Section 4.6 shall only be made with respect to the initial Credit
Extension on the Effective Date, and (ii) no event has occurred and is
continuing, or would result from the [Borrowing/Letter of Credit (including the
Borrowers’ obligation to reimburse the Lenders on account of any draw under such
Letter of Credit)], which constitutes a Default or an Event of Default.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 

         
By
 
 
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1
 
Terms of Borrowing:
 
 
1. The Business Day of the proposed Borrowing is ___________.

 
 
2. The aggregate amount of the proposed Borrowing is ___________2.

 
 
3.
The proposed Borrowing is to be comprised of ___________2 of Advances to bear
interest at the Base Rate and ___________2 of Advances to bear interest at the
Eurocurrency Rate.

 
 
4.
The duration of the Interest Period for Advances that bear interest at the
Eurocurrency Rate shall be _____ months.

 
 
5.
The Borrowing is comprised of [Term Loans] [Revolving Advances].

 
Terms of Letter of Credit:
 
 
1.
The proposed date of issuance is ___________.

 
 
2.
The currency of the proposed Letter of Credit is to be ____________.2

 
 
3. The stated amount of the Letter of Credit is ___________.

 
 
4. The Letter of Credit is to be issued to ___________.

 
 
5. The expiration date of the Letter of Credit is ___________.

 

--------------------------------------------------------------------------------

2 State Dollars or applicable Alternative Currency.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit H
 
FORM OF DESIGNATION LETTER
 
_________________________, 20__
 
Wells Fargo Bank, National Association,
for itself and as Administrative Agent under the Credit
Agreement described below
 
MAC D1109-019
1525 West WT Harris Blvd – 1B1
Charlotte, NC 28262
 
Re: $450,000,000 Sensient Technologies Corporation Credit Facility
 
Ladies and Gentlemen:
 
Reference is made to the Amended and Restated Credit Agreement dated October
[__], 2014 (together with all amendments, modifications and restatements
thereof, the “Credit Agreement”) among Sensient Technologies Corporation (the
“Company”), the other Borrowers (as defined therein), the Lenders (as defined
therein), and Wells Fargo Bank, National Association, as Administrative Agent.
As used herein, terms defined in the Credit Agreement and not otherwise defined
herein have the meanings given them in the Credit Agreement.
 
As used herein, “Applicable Subsidiary” means, ________________________, a
________________________.
 
The Company hereby designates the Applicable Subsidiary as a Designated
Subsidiary under the Credit Agreement.
 
In consideration of the Lender Parties’ agreements to make Credit Extensions
under the Credit Agreement, the Applicable Subsidiary hereby assumes each of the
obligations imposed upon a “Designated Subsidiary” and a “Borrower” under the
Credit Agreement, including but not limited to the obligation to pay and perform
each of its Obligations in accordance with the terms of the Loan Documents, and
assumes the obligation to perform and observe all of its covenants and
agreements contained in the Loan Documents.
 
[Pursuant to Section 2.19(c), the Company hereby certifies that the Applicable
Subsidiary is a Foreign Subsidiary and [applicable law governing the Applicable
Subsidiary prohibits the Applicable Subsidiary’s entry into the Guaranty] [the
Applicable Subsidiary’s entry into the Guaranty would have a material adverse
tax consequence for the Company or any Subsidiary.] Accordingly, the Applicable
Subsidiary is not executing the Guaranty.]1
 

--------------------------------------------------------------------------------

1 To be inserted only if the Applicable Subsidiary is a Foreign Subsidiary and
one of the alternative statements is true.
 
 
 

--------------------------------------------------------------------------------

 
 
Nothing in this Agreement shall constitute or imply any release or diminution of
the liability of any existing Borrower with respect to the Obligations.
 
The Company and the Applicable Subsidiary hereby confirm that (i) all of the
conditions applicable to the inclusion of the Applicable Subsidiary as a
Designated Subsidiary and Borrower as set forth in Section 2.19(a) and (b) of
the Credit Agreement have been satisfied as of the date hereof and (ii) each of
the representations and warranties set forth in Article IV is true and correct
as of the date hereof, after giving effect to this Designation Letter and the
inclusion of the Applicable Subsidiary as a Designated Subsidiary and Borrower.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
           
SENSIENT TECHNOLOGIES
            CORPORATION                  
By
   
By
    Name:     Name:     Title:     Title:    

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
FORMS OF U.S. TAX COMPLIANCE CERTIFICATE
 
EXHIBIT I-1
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain the Amended and Restated Credit Agreement
dated October [__], 2014 (together with all amendments, modifications and
restatements thereof, the “Credit Agreement”) among Sensient Technologies
Corporation (the “Company”), the other Borrowers (as defined therein), the
Lenders (as defined therein), and Wells Fargo Bank, National Association, as
Administrative Agent. As used herein, terms defined in the Credit Agreement and
not otherwise defined herein have the meanings given them in the Credit
Agreement.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the applicable Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN (or
W-8BEN-E). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the applicable Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
[NAME OF LENDER]
        By:      
Name:
   
Title:
 
Date: ________ __, 20[ ]
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT I-2
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain the Amended and Restated Credit Agreement
dated October [__], 2014 (together with all amendments, modifications and
restatements thereof, the “Credit Agreement”) among Sensient Technologies
Corporation (the “Company”), the other Borrowers (as defined therein), the
Lenders (as defined therein), and Wells Fargo Bank, National Association, as
Administrative Agent. As used herein, terms defined in the Credit Agreement and
not otherwise defined herein have the meanings given them in the Credit
Agreement.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled
foreign corporation” related to the applicable Borrower as described in Section
881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
[NAME OF PARTICIPANT]
        By:      
Name:
   
Title:
 
Date: ________ __, 20[ ]
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I-3
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain the Amended and Restated Credit Agreement
dated October [__], 2014 (together with all amendments, modifications and
restatements thereof, the “Credit Agreement”) among Sensient Technologies
Corporation (the “Company”), the other Borrowers (as defined therein), the
Lenders (as defined therein), and Wells Fargo Bank, National Association, as
Administrative Agent. As used herein, terms defined in the Credit Agreement and
not otherwise defined herein have the meanings given them in the Credit
Agreement.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the applicable Borrower as described in Section
881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
W-8BEN-E) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
[NAME OF PARTICIPANT]
        By:      
Name:
   
Title:
 
Date: ________ __, 20[ ]
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I-4
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is made to that certain the Amended and Restated Credit Agreement
dated October [__], 2014 (together with all amendments, modifications and
restatements thereof, the “Credit Agreement”) among Sensient Technologies
Corporation (the “Company”), the other Borrowers (as defined therein), the
Lenders (as defined therein), and Wells Fargo Bank, National Association, as
Administrative Agent. As used herein, terms defined in the Credit Agreement and
not otherwise defined herein have the meanings given them in the Credit
Agreement.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a “controlled foreign corporation” related to the applicable Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN (or W-8BEN-E) or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN (or W-8BEN-E) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the applicable
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
[NAME OF LENDER]
        By:      
Name:
   
Title:
 
Date: ________ __, 20[ ]
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1
EXISTING LETTERS OF CREDIT
   
Amount
Issue Date
Expiry/Maturity Date
Beneficiary
$2,871,051
4/7/2011
2/17/2015
Pennsylvania Department of Environmental Protection, Bureau of Waste Management
$376,377
7/25/2011
4/7/2016
Pennsylvania Department of Environmental Protection, Bureau of Waste Management
$650,000
4/7/2011
12/9/2014
Zurich American Insurance Company
$490,000
4/7/2011
1/30/2015
Federal Insurance Company
$1,920,742
4/7/2011
1/12/2015
ACE American Insurance Company

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.2
CONSENTS
  
None
  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.4
SUBSIDIARIES
   
Name
State or Other
Jurisdiction of
Incorporation
% of
Ownership if
Not 100%
UNITED STATES
Sensient Technologies Corporation
Wisconsin
PARENT
Pointing Color Inc.
Delaware
 
Sensient Colors LLC
Delaware
 
Sensient Natural Ingredients LLC
Delaware
 
Sensient Flavors International, Inc.
Indiana
 
Sensient Flavors LLC
Delaware
 
Sensient Holding Company LLC
Delaware
 
Sensient Imaging Technologies Inc.
California
 
Sensient Technologies Holding Company LLC
Delaware
 
Sensient Wisconsin L.L.C
Wisconsin
 
FOREIGN
Sensient Colors S.A.
Argentina
 
Sensient Technologies Australia Pty, Ltd.
Australia
 
Sensient Flavors Austria GmbH
Austria
 
Biolux Finance NV
Belgium
 
Promavil N.V.
Belgium
 
Sensient Flavors Belgium NV
Belgium
 
Sensient Cosmetic Technologies Brasil
Brazil
 
Sensient Technologies Brasil Ltda.
Brazil
 
Universal Holdings Cayman
British West Indies
 
Sensient Colors Canada Limited
Canada
 
Sensient Dehydrated Flavors Canada, Inc.
Canada
 
Sensient Finance (Alberta) Limited Partnership
Canada
 
Sensient Flavors Canada, Inc.
Canada
 
Sensient Holding (Alberta) Limited Partnership
Canada
 
Sensient Natural Ingredients (Quingdao) Co. Ltd.
China
 
Sensient Technologies Corporation (China) Ltd
China
 
Sensient Technologies Hong Kong Ltd
China
 
Sensient Technologies Colombia Ltda.
Colombia
 
Sensient Costa Rica S.r.l.
Costa Rica
 
Sensient Flavors Central America S.R.L.
Costa Rica
 
Sensient European Shared Services Center, s.r.o.
Czech Repub.
 
Sensient Food Colors Czech Republic S.R.O.
Czech Repub.
 
Societe Civile Immobiliere Griseda
France
 
Sensient Cosmetic Technologies
France
 
Sensient Flavors & Fragrances SAS
France
 
Sensient Flavors Strasbourg
France
 

 
 
 

--------------------------------------------------------------------------------

 
 
Name
State or Other
Jurisdiction of
Incorporation
% of
Ownership if
Not 100%

Sensient Food Colors France
France
 
Sensient Natural Ingredients
France
 
Sensient Technologies Holding Deutschland GmbH
Germany
 
Sensient Flavors & Fragrances GmbH & Co. K.G.
Germany
 
Sensient Flavors GmbH
Germany
 
Sensient Technologies Real Estate GmbH
Germany
 
Sensient Imaging Technologies GmbH
Germany
 
Sensient Vermogensverwaltungsgesellschaft GmbH
Germany
 
Sensient Colors Europe GmbH
Germany
 
Sensient Fragrances Guatemala, S.A.
Guatemala
 
Sensient Food Colors Hungary KFT
Hungary
 
PT Sensient Technologies Indonesia
Indonesia
 
Sensient India Private Limited
India
 
Sensient Finance Ireland Limited
Ireland
 
Sensient Flavors S.R.L.
Italy
 
Sensient Food Colors Italy S.R.L.
Italy
 
Sensient Technologies Corporation (Japan)
Japan
 
Sensient Finance Luxembourg S.a.r.l.
Luxembourg
 
Sensient Technologies Luxembourg S.a.r.l.
Luxembourg
 
Sensient Holdings Malta Ltd
Malta
 
Sensient Imaging Technologies S.A. De C.V.
Mexico
 
Sensient Colors S.A. De C.V.
Mexico
 
Sensient Flavors Mexico, S.A. De C.V.
Mexico
 
Sensient Fragrances Mexico S.A. de C.V.
Mexico
 
Sensient Dehydrated Flavors BV
Netherlands
 
Sensient Food Colors The Netherlands BV
Netherlands
 
Sensient Holdings I B.V.
Netherlands
 
Sensient Holdings II B.V.
Netherlands
 
Sensient Holdings III B.V.
Netherlands
 
Sensient Technologies (Philippines), Inc.
Philippines
 
Sensient Cosmetic Technologies Poland, Sp. Z o.O.
Poland
 
Sensient Flavors Poland Sp. Z o.O.
Poland
 
Sensient Food Colors Poland Sp. Z o.O.
Poland
 
Sensient Flavors Romania S.R.L.
Romania
 
Sensient Food Colors Smn D.O.O.
Serbia & Montenegro
 
Sensient Technologies Asia Pacific PTE, Ltd.
Singapore
 
Sensient Colors South Africa (Proprietary) Limited
South Africa
 
Sensient Flavors and Fragrances South Africa (Proprietary) Limited
South Africa
 
Sensient Fragrances, S.A.
Spain
 
Sensient Flavors Scandinavia AB
Sweden
 
Sensient Imaging Technologies Ltd.
Switzerland
 

 
 
 

--------------------------------------------------------------------------------

 
 
Name
State or Other
Jurisdiction of
Incorporation
% of
Ownership if
Not 100%

Sensient Technologies (Thailand), Ltd.
Thailand
 
Sensient Flavours & Fragrances Industry & Trade Limited Company (Turkey)
Turkey
 
Sensient Flavors Ukraine
Ukraine
 
Sensient Technologies MENA FZE
U.A.E.
 
DC Flavours Limited
U.K.
 
Pointing Holdings Limited
U.K.
 
Pointing International Ltd.
U.K.
 
Pointing Limited
U.K.
 
Sensient Colors UK Limited
U.K.
 
Sensient Flavors Limited
U.K.
 
Sensient Flavors Wales Limited
U.K.
 
Sensient Holdings UK
U.K.
 
Sensient Technologies Limited
U.K.
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.7
LITIGATION
  
None
  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.8
ENVIRONMENTAL MATTERS
   
None
  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1
LIENS
     
None
  
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.10
EXISTING INVESTMENTS
   
None
    
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.11
GUARANTIES, ETC.
     
None
  
   

--------------------------------------------------------------------------------
